Exhibit 10(xi)

 

Share Purchase Agreement

 

dated October 6, 2004

 

among

 

RÜTGERS AG

 

RÜTGERS Bakelite Projekt GmbH

 

and

 

National Borden Chemical Germany GmbH

 

Borden Chemical Inc.

 

regarding the sale and purchase of the Bakelite Group



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

TABLE OF CONTENTS

   2

List of Exhibits

   6

Recitals

   7

Section 1 Sale and Purchase of the Sold Shares

   8

1.1

  

Agreement to Sell and Purchase

   8

1.2

  

Share Transfer

   9

Section 2 Purchase Price

   9

2.1

  

Purchase Price

   9

2.2

  

Payment on the Closing Date

   12

2.3

  

Settlement Payments after the Closing Date

   12

2.4

  

Mode of Payment; Default; Set-off

   13

Section 3 Effective Date Financial Statements

   14

3.1

  

Preparation of Effective Date Financial Statements

   14

3.2

  

Accounting Principles

   14

3.3

  

Review of Effective Date Financial Statements

   15

3.4

  

Dispute Resolution

   16

3.5

  

Final Amounts

   17

Section 4 Closing

   17

4.1

  

Place and Time of Closing

   17

4.2

  

Conditions to Closing

   17

4.3

  

Merger Control Proceedings; Other Regulatory Requirements

   21

4.4

  

Actions on the Closing Date

   23

 

2



--------------------------------------------------------------------------------

Section 5 Representations of Sellers

   23

5.1

   Legal Organization of Sellers and the Bakelite Group    24

5.2

   Ownership of Shares; Shareholdings    25

5.3

   Authorization of Sellers    26

5.4

   Financial Statements    27

5.5

   Assets; Encumbrances    28

5.6

   Intellectual Property Rights    29

5.7

   Governmental Permits; Compliance with Laws; State Aids    32

5.8

   Litigation; Disputes    34

5.9

   Employee and Labor Matters    34

5.10

   Material Agreements    39

5.11

   Insurance Coverage    41

5.12

   Product Liability    42

5.13

   Finders’ Fees    42

5.14

   Conduct of Business since December 31, 2003    42

5.15

   Affiliate Transactions    44

5.16

   No Other Representations or Warranties    44

Section 6 Representations and Warranties of Purchaser

   44

6.1

   Existence and Authorization of Purchaser and Purchaser’s Parent    44

6.2

   Finders’ Fees    45

6.3

   Financial Capability    45

6.4

   Purchase for Interest    45

Section 7 Covenants

   46

7.1

   Conduct of Business Prior to Closing    46

7.2

   Financing of the Bakelite Group    49

7.3

   Termination of Domination and Profit and Loss Transfer Agreement of Bakelite;
Change of Business and Fiscal Year of Bakelite and MGS Kunstharzprodukte GmbH   
50

7.4

   Release from Guarantees    51

 

3



--------------------------------------------------------------------------------

7.5

   Resignations    52

7.6

   Covenant not to Compete    52

7.7

   Confidentiality    53

7.8

   Corporate Names and Sellers’ Marks    54

7.9

   Access to Information    54

7.10

   Further Assurances; Cooperation    56

7.11

   US Financial Statements    57

7.12

   Assignment of Agreements    58

Section 8 Indemnification

   59

8.1

   Indemnification by Sellers and Purchaser    59

8.2

   Losses Reflected in Financial Statements    61

8.3

   Disclosed or Known Matters    61

8.4

   Thresholds and Limitations of Sellers’ Liability    61

8.5

   Limitation Periods    63

8.6

   Indemnification Procedures    64

8.7

   No Additional Rights or Remedies    65

Section 9 Taxes

   66

9.1

   Definitions    66

9.2

   Tax Representations    68

9.3

   Preparation of Tax Returns and Payment of Tax    69

9.4

   Tax Covenants    70

9.5

   Tax Refunds    71

9.6

   Tax Indemnification    72

9.7

   Indemnification Procedures    74

9.8

   Cooperation on Tax Matters    75

Section 10 Environmental Matters

   76

10.1

   Definitions    76

10.2

   Environmental Representations    78

 

4



--------------------------------------------------------------------------------

10.3

   Environmental Indemnity    79

10.4

   Exclusion of Sellers’ Liability    81

10.5

   Limitations    82

10.6

   Indemnification Procedures    82

10.7

   Additional Rights and Remedies; Counter-Indemnity    83

Section 11 Other Indemnifications

   84

11.1

   Bozzetto Agreement    84

11.2

   Pension Obligations    85

11.3

   Biodiesel Agreement    85

11.4

   Sole Shareholder Declaration Bakelite Ibérica S.A.    86

Section 12 Joint and Several Liability

   87

Section 13 Miscellaneous

   87

13.1

   Notices    87

13.2

   Public Disclosure, Confidentiality    88

13.3

   Costs and Expenses    89

13.4

   Binding Effect; Entire Agreement; Amendments and Waivers    89

13.5

   Assignments; Third Party Beneficiaries    90

13.6

   Governing Law; Jurisdiction; Service of Process    90

13.7

   Interpretation    91

13.8

   Severability    91

13.9

   Definitions    92

 

5



--------------------------------------------------------------------------------

List of Exhibits

 

Exhibit R

  

Entities of the Bakelite Group

Exhibit 2.1

  

EBITDA adjustment

Exhibit 2.1 (1)

  

Items included in the Effective Date Cash

Exhibit 2.1 (2)

  

Items included in the Effective Date Financial Debt

Exhibit 2.1 (3)

  

Definition of Effective Date Working Capital

Exhibit 2.1 (4)

  

Sample calculation

Exhibit 3.2 (1)

  

Specific accounting principles and policies

Exhibit 3.2 (2)

  

Reference Financial Statements

Exhibit 4.2 (c)

  

Commitment Letters

Exhibit 4.4 (a)

  

Form of share transfer agreement

Exhibit 4.4 (e)

   Certain agreements to be entered into between entities of the RÜTGERS Group
and the Bakelite Group on the Closing Date

Exhibit 5 (1)

  

Disclosure Schedule

Exhibit 5 (2)

  

Persons relevant for Sellers’ Knowledge

Exhibit 5.4 (b)

  

June 30, 2004 Financial Statements

Exhibit 7.2 (a)

  

Loans to be repaid before the Closing Date

Exhibit 7.4 (1)

  

Sellers’ Guarantees

Exhibit 7.4 (2)

  

Form of bank guarantee (Sellers’ Guarantees)

Exhibit 7.5

  

Resignations of certain board members

Exhibit 8.3

  

Persons relevant for Purchaser’s knowledge

Exhibit 9.1

  

Certain public charges excluded from the definition of Taxes

Exhibit 9.4 (a)

  

Holding periods

Exhibit 10.1 (1)

  

Certain ongoing environmental monitoring measures

Exhibit 10.1 (2)

  

HPC Reports

Exhibit 10.1 (3)

  

Duisburg Contamination

 

6



--------------------------------------------------------------------------------

This Share Purchase Agreement (the “Agreement”) is entered into on this 6th day
of October 2004, by and among

 

(1) RÜTGERS AG, a stock corporation incorporated under German law, registered in
the commercial register of the local court of Essen/Germany under HR B 12110,

 

     (hereinafter referred to as “RÜTGERS”),

 

(2) RÜTGERS Bakelite Projekt GmbH, a limited liability company incorporated
under German law, registered in the commercial register of the local court of
Essen/Germany under HR B 16842,

 

     (hereinafter referred to as “RÜTGERS Bakelite”),

 

     (RÜTGERS and RÜTGERS Bakelite collectively hereinafter referred to as
“Sellers”, each of them a “Seller”),

 

and

 

(3) National Borden Chemical Germany GmbH, a limited liability company
incorporated under German law, registered in the commercial register of the
local court of Hamburg/Germany, under HR B 91667,

 

     (hereinafter referred to as “Purchaser”),

 

(4) Borden Chemical, Inc., a corporation incorporated under the laws of New
Jersey, USA

 

     (hereinafter referred to as “Purchaser’s Parent”)

 

Recitals

 

1. Sellers are the owners of 100% of the issued share capital of Bakelite
Aktiengesellschaft, registered in the commercial register of Iserlohn/Germany
under HR B 1839 (hereinafter referred to as “Bakelite”). Bakelite has a
registered share capital of EUR 25,600,000.00, divided into 1,000,000 bearer
shares with no par value, 51,000 of which are owned by RÜTGERS and 949,000 of
which are owned by RÜTGERS Bakelite. The shares are represented by two share
certificates (Globalurkunden), one of which representing 949,000 shares (no. 1 -
949,000) and the other representing 51,000 shares (no. 949,001 - 1,000,000).

 

7



--------------------------------------------------------------------------------

2. Bakelite is the parent company of a group engaged in the production and
distribution of phenolic and epoxy resins and thermosetting (duroplastische) and
thermoplastic (thermoplastische) molding compounds used in various industries
(the “Business”). Bakelite, directly or indirectly, owns the interests in the
subsidiaries set out in Exhibit R. Bakelite and the subsidiaries set out in
Exhibit R are referred to herein as the “Companies” or, collectively, the
“Bakelite Group”. The business of the Bakelite Group is organized into the
following two business units (each of them a “Business Unit”): (i) epoxy resins
(“BU EP”), and (ii) phenolic resins and thermosetting and thermoplastic molding
compounds (“BU PF”).

 

3. RÜTGERS and its subsidiaries (at the relevant time) within the meaning of
Section 17 of the German Stock Corporation Act (AktG), other than the Companies,
are referred to herein as the “RÜTGERS Group”. Purchaser’s Parent, Purchaser and
their subsidiaries (at the relevant time) within the meaning of Section 17 of
the German Stock Corporation Act (AktG) are referred to herein as the
“Purchaser’s Group”.

 

4. Sellers wish to divest themselves of the Bakelite Group and Purchaser wishes
to acquire Sellers’ interests in Bakelite.

 

Therefore, Sellers, Purchaser and Purchaser’s Parent (collectively hereinafter
referred to as “Parties” and individually a “Party”) agree as follows:

 

Section 1

Sale and Purchase of the Sold Shares

 

1.1 Agreement to Sell and Purchase

 

Upon the terms and conditions of this Agreement and subject to the condition
precedent (aufschiebende Bedingung) set forth in Section 4.2 (a) below,

 

  (a) RÜTGERS hereby sells to Purchaser, and Purchaser hereby purchases from
RÜTGERS, 51,000 shares in Bakelite owned by RÜTGERS as set forth in paragraph 1
of the Recitals;

 

  (b) RÜTGERS Bakelite hereby sells to Purchaser, and Purchaser hereby purchases
from RÜTGERS Bakelite, 949,000 shares in Bakelite owned by RÜTGERS Bakelite as
set forth in paragraph 1 of the Recitals.

 

The shares sold pursuant to this Section 1.1 (a) and (b) are collectively
referred to herein as the “Sold Shares”. The Sold Shares are sold to Purchaser
with all rights and

 

8



--------------------------------------------------------------------------------

obligations pertaining thereto with economic effect as of the last day of the
month in which the Closing (as defined in Section 4.1) occurs or (if the Closing
extends over more than one day) commences (24:00 hours) / beginning of the
immediately succeeding day (0:00 hours) (hereinafter referred to as the
“Effective Date”).

 

1.2 Share Transfer

 

At the Closing, Sellers shall assign and transfer, with effect of the Effective
Date, the Sold Shares to Purchaser in accordance with Section 4.4.

 

Section 2

Purchase Price

 

2.1 Purchase Price

 

The purchase price for the Sold Shares (the “Purchase Price”) shall be equal to

 

  (i) EUR 275,000,000 (in words: Euro two hundred seventy five million) (the
“Bid Value”);

 

  (ii) plus an amount equal to the Effective Date Cash (as defined below);

 

  (iii) minus an amount equal to the Effective Date Financial Debt (as defined
below);

 

  (iv) minus a fixed amount of EUR 75,200,000 as a lump-sum adjustment with
respect to the retirement and similar employee benefit obligations of the
Bakelite Group;

 

  (v) plus an amount by which the Effective Date Working Capital (as defined
below) exceeds an amount of EUR 117,500,000, or minus an amount by which the
Effective Date Working Capital falls short of an amount of EUR 117,500,000; and

 

  (vi) minus any adjustment amount related to the 2004 Normalized EBITDA, as
determined in accordance with Exhibit 2.1.

 

“Effective Date Cash” means the aggregate amount (including any accrued interest
thereon) of any cash on hand, cheques, balances on accounts with banks, other
financial institutions and any member of the RÜTGERS Group, liquid instruments
or securities bought for the purpose of investing excess liquidity (which, in
each case, have a maturity date of, or can be redeemed (without redemption
premium or penalty) within, three

 

9



--------------------------------------------------------------------------------

months or less following the Effective Date (“Liquid Assets”)), in each case of
the Bakelite Group and as of the Effective Date, comprising the line item “Cash
and balances on bank accounts” (Kassenbestand und Guthaben bei Kreditinstituten)
and any such cash and Liquid Assets included in the line item “Receivables and
other assets” (Forderungen und sonstige Vermögensgegenstände) in the Effective
Date Financial Statements, each as specified for illustration purposes in
Exhibit 2.1 (1). Any items referred to in the category “Cash from sale of fixed
assets and discontinuation of business” in Exhibit 2.1 (1) shall only qualify as
Effective Date Cash to the extent the respective receivables will have been paid
to the Bakelite Group prior to the delivery of the Effective Financial
Statements in accordance with Section 3.1; to the extent that any payments with
respect to such items are received by the Bakelite Group after the delivery of
the Effective Date Financial Statements, they shall not be treated as Effective
Date Cash, but Purchaser shall pay to Sellers (as an additional portion of the
Purchase Price) an amount equal to such payments within 10 Business Days after
which they have been received, to the extent that such receivables will have
been paid within 18 months after the Effective Date, or shall otherwise ensure
that, after such date, the respective receivables will be assigned to Seller.
Effective Date Cash shall exclude any of the following items (referred to herein
as “Trapped Cash”):

 

  (a) items which are subject to capital maintenance or capital surplus rules or
similar statutory restrictions which require the holding of specific assets on
separate accounts and the like; or

 

  (b) items which are required to be held as collateral or in escrow as a result
of regulatory or contractual requirements during a period of more than one year
after the Effective Date; or

 

  (c) items located in any country outside the European Union which (i) are
subject to exchange control, taxation or other statutory restrictions which do
not permit a free transfer to a jurisdiction where the Bakelite Group or the
Purchaser’s Group is operating and (ii) are neither needed in the relevant
jurisdiction for operational purposes in the ordinary course of business,
consistent with past practice, nor can be used to reduce bank loans included in
the Effective Date Financial Debt.

 

Purchaser shall procure that any items finally determined (pursuant to Section
3) to constitute Trapped Cash pursuant to subparagraph (c) above shall be
transferred to Sellers or their designees, at the expense of Sellers, without
undue delay, provided that such items are freely transferable (on or before the
later of the day determined under Section 2.3 (a) or the expiration of six
months after the Closing Date) to the jurisdictions designated by Sellers under
applicable law.

 

“Effective Date Financial Debt” means the aggregate amount (including any
accrued interest thereon) of all (interest-bearing and non-interest bearing)
liabilities of the

 

10



--------------------------------------------------------------------------------

Bakelite Group arising out of (i) borrowings (zinstragende und zinslose
Darlehen) from banks or other third party lenders, (ii) balances on accounts
with the RÜTGERS Group or any (direct or indirect) shareholder of RÜTGERS or
entity affiliated with it (other than the Bakelite Group), (iii) unpaid purchase
price considerations for businesses, order books or fixed assets (not included
in trade payables) acquired by and transferred to the Bakelite Group prior to
the Effective Date, and (iv) future commitments under financial leases (as
defined under IAS 17) as of the Effective Date, in each case as specified for
illustration purposes in Exhibit 2.1 (2).

 

The Effective Date Cash and the Effective Date Financial Debt shall also include
any claim of Bakelite against RÜTGERS for the compensation of any loss
(Verlustausgleich) or any claim of RÜTGERS against Bakelite for the transfer of
any profit (Gewinnabführung), respectively, in each case as arising under the
domination and profit and loss transfer agreement (Beherrschungs- und
Gewinnabführungsvertrag) entered into between RÜTGERS and Bakelite, as amended
on March 1, 2004, and as shown in the financial statements (Einzelabschluss) of
Bakelite as of the Effective Date, to the extent that such claims have not been
settled (also by way of advance payments) as provided for in Section 7.3 (b) as
of the Effective Date.

 

“Effective Date Working Capital” means the balance of the line items inventories
(Vorräte) plus trade receivables (Forderungen aus Lieferungen und Leistungen)
less trade payables (Verbindlichkeiten aus Lieferungen und Leistungen) (within
the meaning of Section 266 (2) B I, B II 1, (3) C. 4 of the German Commercial
Code (HGB), respectively), in each case including the respective balances on
accounts of the RÜTGERS Group or any (direct or indirect) shareholder of RÜTGERS
or any entity affiliated with it, accruals for outstanding invoices, notes and
bills of exchange payable (account “Notes payable/Schuldwechsel”), in each case
as specified for illustration purposes in Exhibit 2.1 (3).

 

Effective Date Cash, Effective Date Financial Debt and Effective Date Working
Capital shall be the relevant amounts as shown in, or derived from, the
Effective Date Financial Statements and the Effective Date Certificate, prepared
in accordance with Section 3. For the avoidance of doubt, Effective Date Cash,
Effective Date Financial Debt or Effective Date Working Capital shall not
include any items which are included in any other of these positions.

 

Items included in Effective Date Cash, Effective Date Financial Debt and
Effective Date Working Capital of InfraTec Duisburg GmbH and, for purposes of
Exhibit 2.1, the EBITDA of InfraTec Duisburg GmbH shall be taken into account in
proportion to the shareholding owned by Bakelite in InfraTec Duisburg GmbH (70%
of the share capital). For illustration purposes, a sample calculation of the
Purchase Price based on the consolidated financial statements of the Bakelite
Group as of June 30, 2004, is attached hereto as Exhibit 2.1 (4).

 

11



--------------------------------------------------------------------------------

2.2 Payment on the Closing Date

 

On the Closing Date, Purchaser shall pay, or cause to be paid, to Sellers an
aggregate amount (the “Initial Payment Amount”) equal to Sellers’ good faith
estimate of the Purchase Price. Sellers shall notify Purchaser of their good
faith estimate of the Purchase Price at the latest ten Business Days prior to
the prospective Closing Date, discuss with Purchaser, and consider in good
faith, any comments Purchaser may have with respect to such estimate and adjust
such estimate to the extent Sellers reasonably believe that it should be
adjusted to reflect Purchaser’s comments. In no event shall the Initial Payment
Amount be higher than EUR 199,800,000, minus the amount of any downpayment with
respect to the profit transfer pursuant to Section 7.3 (b) made by Bakelite to
RÜTGERS prior to the Closing.

 

2.3 Settlement Payments after the Closing Date

 

  (a) If the amount of the profits as of the Effective Date to be transferred by
Bakelite to RÜTGERS pursuant to Section 7.3 (b) exceeds the amount of the profit
transfer taken into account in the calculation of the Initial Payment Amount
pursuant to Section 2.2, RÜTGERS shall pay to Purchaser an amount equal to the
excess amount, simultaneously (Zug um Zug) with the payment of the profit
transfer by Bakelite to RÜTGERS. Such amount paid by RÜTGERS shall qualify as a
down-payment on the payment pursuant to Section 2.3 (b).

 

  (b) If the Purchase Price as finally determined in accordance with Section 2.1
(including Exhibit 2.1) and Section 3 is higher or lower than the Initial
Payment Amount paid on the Closing Date in accordance with Section 2.2 (minus
any adjustment amount paid by Seller pursuant to Section 2.3 (a)), the Parties
shall pay (ausgleichen) (or cause to be paid) any differences within ten
Business Days after the Purchase Price has been finally determined in accordance
with Section 3 (provided that such amounts shall be deemed to have been finally
determined upon any of the following: (i) the expiration of the eight weeks’
period referred to in Section 3.3 (a) or the two week period referred to in
Exhibit 2.1 (as the case may be), if no notice of disagreement has been
delivered by the relevant Party in accordance with Section 3.3 (c), (ii) any
agreement by the Parties on all such amounts, or (iii) the delivery (Zugang) to
both Sellers and Purchaser of the Accounting Firm’s opinion referred to in
Section 3.4 (d)).

 

12



--------------------------------------------------------------------------------

  (c) The amount of any payment to be made under Section 2.3 (b) shall bear
interest from and including the Closing Date up to but excluding the date of
payment at a rate of 6% per annum (calculated daily on the basis of the actual
number of days elapsed and a year of 365 days and payable at the same time as
the payment to which it relates).

 

  (d) To the extent possible, any payments (and interest thereon) under Section
2.3 and Section 7.2 (b) shall be set off against each other and only the balance
shall be payable to Sellers or Purchaser, as the case may be.

 

  (e) The Parties agree that, upon the payments pursuant to this Section 2, all
liabilities under any borrowings between the Bakelite Group and the RÜTGERS
Group relating to periods prior to the Closing shall be finally settled. Subject
to these payments having been made, RÜTGERS shall procure that no member of the
RÜTGERS Group will raise any claims under such borrowings against any entity of
the Bakelite Group and will indemnify the Bakelite Group from any such claim
brought against it, and Purchaser shall indemnify and hold harmless all members
of the RÜTGERS Group from any liability to any entity of the Bakelite Group with
respect to such borrowings.

 

2.4 Mode of Payment; Default; Set-off

 

  (a) Any payments to be made under this Section 2 shall be made in Euro by
irrevocable wire transfer of immediately available funds to the bank accounts of
RÜTGERS (acting also on behalf of RÜTGERS Bakelite) or Purchaser (as the case
may be) as designated by the relevant Party to the other Party at the latest
five Business Days prior to the respective due date. Any payments under sentence
1 above shall be deemed to have been duly made only upon the irrevocable and
unconditional crediting of the amount payable (without deduction of any costs or
charges, other than those of the respective recipient’s bank) to the relevant
bank account on, and as of a value date no later than, the relevant due date.

 

  (b) Any failure by either Party to make any payment pursuant to this Section 2
when it is due shall result in such Party’s immediate default (Verzug), without
any reminder by the respective Party being required.

 

  (c) No Party shall be entitled to exercise any right of set-off or retention
right with respect to its payment obligations pursuant to this Section 2, except
as otherwise explicitly set forth herein.

 

13



--------------------------------------------------------------------------------

Section 3

Effective Date Financial Statements

 

3.1 Preparation of Effective Date Financial Statements

 

After the Effective Date, Purchaser shall (i) cause the Bakelite Group to
prepare and deliver to the Parties as promptly as practicable, but in no event
later than ten weeks, after the Effective Date, audited financial statements
(Einzelabschlüsse) of the Companies as of the Effective Date and, based thereon,
consolidated financial statements of the Bakelite Group as of the Effective Date
(the “Effective Date Financial Statements”), together with an audit report
prepared by PwC Deutsche Revision Aktiengesellschaft
Wirtschaftsprüfungsgesellschaft, Düsseldorf (“PwC”), and (ii) deliver to
Sellers, within the period set forth in (i) above, a certificate (the “Effective
Date Certificate”) based on the Effective Date Financial Statements setting
forth a calculation of the Effective Date Cash, the Effective Date Financial
Debt, the Effective Date Working Capital and the Purchase Price. Sellers shall
be entitled to designate – at their costs – a member of an accounting firm of
international standing (the “Sellers’ Accountant”) to observe and comment on the
preparation of the Effective Date Financial Statements and the individual
financial statements of the Companies (without prejudice to Sellers’ rights
pursuant to Section 3.3 below). Purchaser shall cause the relevant entities of
the Bakelite Group to cooperate with and assist the Sellers’ Accountant. Such
cooperation and assistance shall include, without limitation, the granting of
the right to observe any physical stock-take and the providing of reasonable
access to all relevant books and records of the Bakelite Group, the Bakelite
Group’s premises and its directors, officers and employees, to attend all
material meetings and conferences relating to the preparation of the respective
financial statements between representatives of the Companies and PwC and to
take notes and photocopies, to the extent reasonably deemed necessary by the
Sellers’ Accountant for the purpose of its work pursuant to this Section 3.1.

 

3.2 Accounting Principles

 

The Effective Date Financial Statements shall be prepared in accordance with the
specific principles and policies set forth in Exhibit 3.2 (1), and, to the
extent that the principles, policies, procedures and methodology set forth in
Exhibit 3.2 (1) do not apply, in accordance with generally accepted accounting
principles as applied in Germany, on a basis consistent with the principles,
policies, procedures and methodology (including with respect to discretionary
rights (Bilanzierungs- und Bewertungswahlrechte) used in the preparation of the
consolidated financial statements of the Bakelite Group as of December 31, 2003,
as attached hereto as Exhibit 3.2 (2) (the “Reference Financial Statements”).
The principles and policies referred to in this Section 3.2 are referred to
herein as the “Accounting Principles”.

 

14



--------------------------------------------------------------------------------

3.3 Review of Effective Date Financial Statements

 

  (a) After the delivery of the audited Effective Date Financial Statements and
the Effective Date Certificate in accordance with Section 3.1, Sellers shall
have the right to review the Effective Date Financial Statements and the
Effective Date Certificate during a period of eight weeks after their delivery
in accordance with Section 3.1.

 

  (b) Purchaser shall cooperate with and assist, and shall cause the respective
accountants and the directors, employees and accountants of the Companies to
cooperate with and assist, Sellers and Sellers’ Accountant in the conduct of
their review. Such cooperation and assistance shall include, without limitation,
the furnishing to Sellers and Sellers’ Accountant of all relevant books and
records of the Bakelite Group and any other information relating to the Bakelite
Group (including the workpapers of PwC, of the local auditors of the non-German
Companies and of Purchaser’s accountants, subject to the respective accountants’
consent, which the relevant Parties shall use reasonable efforts to obtain). To
the extent that Purchaser or the Companies fail to cooperate with or assist
Sellers’ Accountant and Sellers in accordance with Section 3.1 and this Section
3.3 (b) and this failure may reasonably be assumed to have affected the
observation or review by Sellers’ Accountant or Sellers, Sellers may request a
reasonable extension of the review period pursuant to Section 3.3 (a).

 

  (c) If Sellers believe that the Effective Date Financial Statements have not
been prepared in accordance with the principles set forth in Section 3.2 or the
calculation of any item or amount contained in the Effective Date Certificate
(as delivered pursuant to Section 3.1) is not correct, and that, as a result
thereof, the Purchase Price is to be adjusted pursuant to Section 2.1, Sellers
may, within the respective review period set forth in Section 3.3 (a), deliver a
notice to Purchaser disagreeing with the calculation and setting forth Sellers’
calculation of the relevant items or amounts. Any such notice of disagreement
shall specify, in reasonable detail, those items or amounts as to which Sellers
disagree, and Sellers shall be deemed to have agreed to all other items and
amounts contained or reflected in the Effective Date Financial Statements and
the Effective Date Certificate delivered pursuant to Section 3.1. To the extent
reasonably practicable, Sellers shall support the specification of their claims
by (i) attaching to the notice of disagreement copies of all relevant documents
which are available only to Sellers or the RÜTGERS Group (and not to Purchaser
or the Bakelite Group) and (ii) referring in the notice of disagreement to any
other relevant documents on which Sellers base their objections.

 

15



--------------------------------------------------------------------------------

3.4 Dispute Resolution

 

  (a) If Sellers have duly delivered a notice of disagreement in accordance with
Section 3.3, the Parties shall, during the 30 day period following such delivery
(or any other period of time mutually agreed upon in writing between the
Parties), use all reasonable efforts to reach an agreement on the disputed items
or amounts. If and to the extent that, during such period, the Parties are
unable to reach such agreement, Sellers or Purchaser may refer the remaining
differences to KPMG, Germany, or, if KPMG declines to accept such appointment,
by another independent, internationally recognized firm of public accountants
(the “Accounting Firm”). The Accounting Firm shall be appointed, upon request of
either Party, by the Institute of Chartered Accountants (Institut der
Wirtschaftsprüfer in Deutschland e.V.) in Düsseldorf (Germany).

 

  (b) The Accounting Firm, acting as an expert (Schiedsgutachter) and not as an
arbitrator, shall, in accordance with the standards set forth in Sections 2 and
3.2 and based on the presentations of Sellers and Purchaser, decide whether and
to what extent the Effective Date Financial Statements or the amounts set forth
in the Effective Date Certificate require adjustment. The Accounting Firm, in
making its determination, shall only take into account any remaining differences
submitted to it and shall limit its determination to the scope of the dispute
between the Parties. The Accounting Firm shall adjust the Effective Date Cash,
Effective Date Financial Debt and Effective Date Working Capital as set forth in
Purchaser’s calculation pursuant to Section 3.1 only if and to the extent it
believes, on the basis of its determination pursuant to the two preceding
sentences, that any such item is understated or overstated as a whole.

 

  (c) The Parties shall cooperate with and assist, and shall cause their
respective accountants and the directors, employees and accountants of the
Companies to cooperate with and assist, the Accounting Firm in the conduct of
its review. Such cooperation and assistance shall include, without limitation,
the furnishing to the Accounting Firm of all relevant books and records of the
Bakelite Group and any other information relating to the Bakelite Group
(including the workpapers of PwC, of the local auditors of the non-German
Companies and of Purchaser’s accountants, subject to the respective accountants’
consent, which the relevant Parties shall use reasonable efforts to obtain).

 

  (d) Sellers and Purchaser shall instruct the Accounting Firm to deliver its
written opinion (including reasons for the Accounting Firm’s decision on each
disputed item) to them no later than two months after the remaining differences
have been referred to it (or within any other period of time mutually agreed in
writing among the Parties and the Accounting Firm). The decision of the
Accounting Firm shall be conclusive and binding on the Parties (within the
limits set forth in Section 319

 

16



--------------------------------------------------------------------------------

of the German Civil Code (BGB)) and shall not be subject to any appeal. The fees
and disbursements of the Accounting Firm shall be allocated by the Accounting
Firm pursuant to the proportion of the respective success and defeat of Sellers
and Purchaser as determined by the Accounting Firm.

 

3.5 Final Amounts

 

The final Effective Date Working Capital, Effective Date Cash, Effective Date
Financial Debt and the final Purchase Price (as adjusted pursuant to Section
2.1) shall be the relevant amounts (i) as shown in the Effective Date
Certificate delivered pursuant to Section 3.1, to the extent that no notice of
disagreement with respect thereto is duly delivered pursuant to Section 3.3 (c);
or (ii) if such a notice of disagreement is delivered, either as agreed by the
Parties or, in the absence of such agreement, as shown in the Accounting Firm’s
calculation delivered pursuant to Section 3.4 (d).

 

Section 4

Closing

 

4.1 Place and Time of Closing

 

The consummation of the transactions contemplated by this Agreement, as set
forth in Section 4.4 below (the “Closing”), shall take place at the offices of
Hengeler Mueller in Düsseldorf at 10 a.m. on the last Business Day of the month
in which all conditions to Closing set forth in Section 4.2 (a), (b) and (c)
below are met, in no event, however, prior to December 30/31, 2004, or at any
other time or place as the Parties may mutually agree. The date on which the
Closing is completed is referred to herein as the “Closing Date”.

 

4.2 Conditions to Closing

 

  (a) The obligations of Purchaser and Sellers to consummate the Closing are
subject to the satisfaction of the condition precedent that the Closing shall be
permissible (as a result of any approval granted by any competent merger control
authority without any Commitments, other than those required to be accepted by
Purchaser under Section 4.3 (c), or the expiration of any applicable waiting
period and the absence of an order by any competent authority or court
preliminarily or permanently prohibiting the transaction) under Council
Regulation (EC) No. 139/2004.

 

17



--------------------------------------------------------------------------------

  (b) Sellers’ obligation to consummate the Closing is subject to the
satisfaction of the further conditions precedent that (i) the supervisory board
of Sellers’ ultimate parent company, RAG Aktiengesellschaft, and (ii) the
government of the Federal Republic of Germany and the government of the State of
North Rhine-Westphalia (“IMA Committee”) shall unconditionally approve the
transactions contemplated hereby. Any such condition precedent shall be deemed
to be fulfilled upon delivery of a notice by RÜTGERS to Purchaser confirming the
fulfillment of such condition. Sellers shall use its best efforts to ensure that
the decisions of the supervisory board of RAG Aktiengesellschaft and the IMA
will be taken within six weeks after the date hereof.

 

  (c) Purchaser’s obligation to consummate the Closing is subject to the
following conditions precedent:

 

  (i) Certificate. Sellers shall have delivered to Purchaser a certificate by
RÜTGERS certifying as to the accuracy of the representations contained herein
and the performance of the covenants contained in Section 7.1 as of the Closing
Date.

 

  (ii) Accuracy of representations and performance of covenants. The
representations of Sellers contained herein shall not be inaccurate and the
covenants of Sellers contained herein shall not be breached (without such
inaccuracy or breach being cured prior to Closing) in such a manner that such
inaccuracy or breach would result, or is likely to result, in (x) aggregate
Losses of the Purchaser or the Bakelite Group in excess of EUR 15,000,000 or (y)
in a recurring (nachhaltig) reduction of the consolidated earnings before
interest, tax, amortization and depreciation (“EBITDA”), as determined in
accordance with the Accounting Principles, of the Bakelite Group in an aggregate
amount, calculated for the 12 month period following the Effective Date, in
excess of EUR 6,000,000.

 

For the purposes of determining whether the threshold mentioned in the first
sentence of this Section 4.2 (c) (ii) has been exceeded, Section 8.4 (a) of this
Agreement and any qualification of a representation pursuant to which a breach
requires the occurrence of a Material Adverse Effect (as defined in Section 5)
shall be disregarded. For the avoidance of doubt, Purchaser shall remain
entitled to claim indemnification pursuant to this Agreement in the event the
aggregate Losses do not exceed the threshold mentioned in the first sentence of
this Section 4.2 (c) (ii) or the aggregate losses exceed such threshold but
Purchaser elects not to terminate this Agreement.

 

18



--------------------------------------------------------------------------------

  (iii) No material adverse change. No extraordinary event relating to the
assets, liabilities or business operations of the Bakelite Group (excluding (A)
fluctuations of the capital markets, (B) changes of raw material prices other
than any unusual, major market development, change or disruption, (C)
developments, changes or disruptions attributable to the announcement of this
Agreement or the transactions contemplated hereby, or (D) changes in laws or
interpretations thereof after the date hereof) shall have occurred since the
date hereof which has, or may reasonably be expected to have, individually or in
the aggregate with any other events of this kind, a material adverse effect on
the financial conditions or results of operations of the Bakelite Group (taken
as a whole) or its ability to continue to conduct its business as presently
conducted, provided that any such events (taking into account any actions made
or committed by Seller to cure any adverse effects resulting therefrom) result,
or may reasonably be expected to result, individually or in the aggregate, (x)
in Losses of the Purchaser or the Bakelite Group in excess of EUR 15,000,000 or
(y) in a recurring (nachhaltig) reduction of the EBITDA of the Bakelite Group in
an aggregate amount, calculated for the 12 month period following the time of
such event in excess of EUR 6,000,000 (excluding the amount of any EBITDA
reduction based on any change of raw material prices that resulted in a material
adverse change pursuant to this subparagraph (iii), to the extent that such
reduction results in a purchase price adjustment pursuant to Section 2.1
(vi)/Exhibit 2.1). Sellers covenant to use, and to cause the Bakelite Group to
use, their best efforts (nach besten Kräften) to mitigate the adverse effect on
the value of the Bakelite Group arising from the changes referred to in lit. (B)
to (D) of the preceding sentence.

 

  (iv) Purchaser shall have received the proceeds of the financings described in
the commitment letters attached hereto as Exhibit 4.2 (c) (the “Commitment
Letters”) (or pursuant to alternate financings that provide at least the same
amount of net financing in the aggregate on terms not less favorable to
Purchaser than the terms contained in the Commitments Letters) subject only to
Closing.

 

  (v) Sellers shall have amended (which shall, for the avoidance of doubt, mean
registration of the amendment with the commercial register) the business year
(Geschäftsjahr) and the fiscal year (Wirtschaftsjahr) of Bakelite and MGS
Kunstharzprodukte GmbH, each so as to end with effect as of the Effective Date
(unless the Effective Date is December 31, 2004/January 1, 2005) and shall have
terminated the domination and profit and loss transfer agreement between RÜTGERS
and Bakelite with effect as of the Effective Date. If registration of the
amendment with the commercial register is not timely made, although Sellers have
used their best efforts (nach besten

 

19



--------------------------------------------------------------------------------

Kräften) to timely cause such registration to be made, the Closing shall be
postponed to the end of the following month, provided that the conditions to
Closing pursuant to this Section 4.3 are fulfilled on that day.

 

In the event that any unusual, major market development, change or disruption
caused by any act of terrorism or other act of force majeure results in any of
the Closing conditions not being fulfilled, the Parties shall appropriately
postpone the Closing until such time when the Closing may reasonably be
effected, provided that all conditions to Closing set forth in this Section 4.2
(including pursuant to this subparagraph (c)) are fulfilled on such date.

 

  (d) To the extent permitted by applicable law, Sellers may waive the condition
to Closing set forth in Section 4.2 (b) and Purchaser may waive the conditions
to Closing set forth in Section 4.2 (c). Any conditions to Closing shall be
deemed to be waived upon completion of the Closing, as set forth in Sections 4.1
and 4.4.

 

  (e) This Agreement may be terminated (zurücktreten) prior to the Closing by
giving written notice to the respective other Party as follows:

 

  (i) by each of Sellers and Purchaser, if any competent governmental authority
or court pursuant to Section 4.2 (a) has prohibited the Closing and such
decision has become final and non-appealable;

 

  (ii) by each of Sellers and Purchaser, if any requisite approval pursuant to
Section 4.2 (b) has been refused or if any such approval pursuant to Section 4.2
(b) has not been obtained within six months after the date hereof;

 

  (iii) by each of Sellers and Purchaser, if the Closing has not occurred within
nine months as of the date hereof;

 

provided that the right to terminate this Agreement shall not be available to
any Party whose deliberate or grossly negligent failure to perform any covenant
or obligation under this Agreement has caused or resulted in the failure of such
condition to Closing to occur on which such Party bases its right to terminate
this Agreement. Upon such termination, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to the other
Parties (except for those arising out of breach of any obligations contained in
this Section 4 or the inaccuracy of the representations contained in Sections
5.3 (b) or 6.1 (c) or for any intentional or willful breach of any other
provision of this Agreement prior to the date of such termination, and provided
that Sections 4.2 (e), 4.2 (f) and 13 as well as the Confidentiality Agreement
between RÜTGERS and Apollo Management V L.P. as of February 17, 2004, shall
survive and remain in full force and effect).

 

20



--------------------------------------------------------------------------------

  (f) In the event that this Agreement is terminated pursuant to Section 4.2 (e)
(ii), Sellers shall

 

  (i) indemnify Purchaser’s Group for all costs, expenses or damages reasonably
incurred by Purchaser in the course of and/or in connection with the transaction
contemplated by this Agreement during the period between April 1, 2004, and the
termination hereof, including advisor’s fees, limited, however, to a maximum
aggregate amount of EUR 7,500,000;

 

  (ii) during the period of nine months following the date hereof (i) not, by
any of their officers, directors, employees, agents or representatives
(including, without limitation, any investment banker, attorney or accountant
retained by it or any of its subsidiaries) solicit or encourage (including by
way of furnishing material, non-public information), directly or indirectly, any
enquiry, proposal or offer with respect to a sale, merger, consolidation or
similar transaction involving the Sold Shares or any material shareholding in
any of the Companies or transfer of any material business operations pertaining
to the Business (any such proposal or offer being hereinafter referred to as a
“Acquisition Proposal”) or engage in any negotiations concerning an Acquisition
Proposal; and (ii) immediately cease and cause to be terminated any existing
negotiations with any parties conducted heretofore with respect to any of the
foregoing.

 

4.3 Merger Control Proceedings; Other Regulatory Requirements

 

  (a) Purchaser and Sellers agree to make any pre-closing filings necessary in
connection with any merger control clearance referred to in Section 4.2 (a) and
any other filings with, or notifications to, any governmental authority required
in connection with this Agreement without undue delay after the date hereof, and
to make any post-closing filings without undue delay after the Closing Date. To
the extent permitted under applicable law, any such filings shall be made by
Purchaser on behalf of all parties involved, provided that such filings shall
require the prior written consent of Sellers, such consent not to be
unreasonably withheld, delayed or conditional.

 

  (b) In order to obtain all requisite clearances (including as a result of the
expiry of any applicable waiting period) for the transactions contemplated by
this Agreement under merger control laws, the Parties shall (i) reasonably
cooperate in all respects with each other in the preparation of any filing or
notification and in connection

 

21



--------------------------------------------------------------------------------

with any submission, investigation or inquiry, (ii) supply to any competent
authority as promptly as practicable any additional information requested
pursuant to any applicable laws and take all other procedural actions required
in order to obtain any necessary clearance or to cause any applicable waiting
periods to commence and expire, (iii) reasonably promptly provide each other
with copies of any written communication (or written summaries of any
non-written communication) in connection with any proceeding, (iv) contact any
competent authority only after using reasonable efforts to consult with the
other party and (v) reasonably promptly inform each other in advance of the time
and place of any meetings and conferences with the competent authorities and
give each other and their respective advisors the opportunity to participate in
all such meetings and conferences.

 

  (c) Purchaser shall offer, consent to, and comply with, and shall ensure that
any entity of the Purchaser’s Group will, and shall use its best efforts to
cause any affiliates of the Purchaser’s Group to, offer, consent to, and comply
with, any obligations or conditions (Auflagen und Bedingungen), commitments
(Zusagen) or other agreements (together, the “Commitments”) required by any
competent merger control authority as a conditions to the clearance of the
transactions contemplated hereby, unless any such Commitments would result or
may reasonably be expected to result, individually or in the aggregate, in an
aggregate net reduction of the consolidated EBITDA of the Bakelite Group,
Purchaser’s Group and/or any affiliates of the Purchaser’s Group, as compared to
the results in the 12 months period prior to the Closing, (the “EBITDA Reduction
Amount”) in excess of EUR 3,000,000. If Purchaser accepts any such Commitments
in accordance with this Section 4.3 (c), Sellers shall pay to Purchaser or any
entity designated by Purchaser an amount equal to (A) 50% of the EBITDA
Reduction Amount (such 50% portion being limited to a maximum amount of EUR
1,500,000), (B) multiplied by seven and (C) minus 50% of the net proceeds
obtained from any divestiture or other action required under any Commitment
(such net proceeds to be calculated after deduction of all reasonable advisors’
and trustees’ fees and out-of-pocket expenses, Taxes and fees incurred by
Purchaser’s Group in connection therewith). Such payment shall become due and
payable within ten Business Days after any such Commitment has been fulfilled by
Purchaser.

 

  (d) With respect to the conditions to Closing set forth in Section 4.2 (a), if
the consummation of the Closing is prohibited by any governmental authority or
court, or any administrative or judicial action or proceeding is instituted
challenging any transaction contemplated by this Agreement as potentially
violating any applicable merger control law, the relevant Parties shall, unless
they otherwise mutually agree, contest such decision, action or proceeding
(including by way of litigation) and use all other reasonable efforts to ensure
that the Closing may be consummated as contemplated by this Agreement and as
timely as reasonably practicable.

 

22



--------------------------------------------------------------------------------

4.4 Actions on the Closing Date

 

On the Closing Date, the Parties shall take, or cause to be taken, the following
actions, which shall be taken simultaneously (Zug um Zug):

 

  (a) execution by Sellers and Purchaser of a share transfer agreement regarding
the transfer of the Sold Shares with effect as of the Effective Date,
substantially in the form as attached hereto as Exhibit 4.4 (a); delivery by
Sellers of the share certificates representing the Sold Shares as set forth in
paragraph 1 of the Recitals;

 

  (b) payment by Purchaser of the amount referred to in Section 2.2, in
accordance with Section 2.4;

 

  (c) delivery by Purchaser of (i) evidence satisfactory to Sellers that all
Sellers’ Guarantees have been replaced or (ii) a bank guarantee, in each case in
accordance with Section 7.4;

 

  (d) delivery by Sellers of the resignation letters, effective at or prior to
the Closing Date, referred to in Section 7.5;

 

  (e) execution by certain entities of the RÜTGERS Group and the Bakelite Group
of the agreement set forth in Exhibit 4.4 (e) and of any documents required
under such agreement to be executed on the Closing Date (unless such agreements
or documents have already been executed and not modified thereafter and true and
complete copies are delivered to Purchaser prior to the Closing); and

 

  (f) release or retransfer of the land charge in accordance with Section 7.2
(c).

 

Section 5

Representations of Sellers

 

Sellers hereby represent to Purchaser in the form of an independent undertaking
(selbständige verschuldensunabhängige Einstandspflicht; Section 311 of the
German Civil Code (BGB)) that, except as set forth in Exhibit 5 (1) (the
“Disclosure Schedule”) (provided that the relevant paragraph of the Disclosure
Schedule explicitly refers, or it is otherwise reasonably clear from the
Disclosure Schedule that a disclosure relates, to the respective provision of
this Section 5

 

23



--------------------------------------------------------------------------------

and the disclosure is not misleading in the context of the representations to
which the disclosure relates), the statements set forth in this Section 5 are
true and correct as of the date hereof and as of the Closing Date, provided,
however, that representations which are expressly made as of a certain date
shall only be true and correct as of such date.

 

The scope and content of each representation of Sellers contained in this
Section 5 as well as Sellers’ liability arising thereunder shall be exclusively
defined by the provisions of this Agreement (in particular the limitations on
Purchaser’s rights and remedies set forth in Section 8 below), which shall be an
integral part of the representations of Sellers, and no representation of
Sellers shall be construed as a seller’s guarantee (Garantie für die
Beschaffenheit der Sache) within the meaning of Sections 443 and 444 of the
German Civil Code.

 

For the purpose of this Agreement, “Sellers’ Knowledge” means the actual
knowledge – after due inquiry with the management of Bakelite directly below the
board level (Bereichsleiter) and the managing directors of the other Companies
and, as the case may be, in each case, any persons referred to by them in the
course of such due inquiry – of any member of the management board (Vorstand) of
RÜTGERS and Bakelite, the board of directors (Geschäftsführung) of RÜTGERS
Bakelite, and the persons listed in Exhibit 5 (2).

 

“Material Adverse Effect” means, for the purpose of this Section 5 and Section
10, any change or effect that results, or may reasonably be expected to result,
individually or in the aggregate with any other changes or effects that would
constitute a Material Adverse Effect under any representation in this Section 5
or in Section 10, in aggregate Losses in excess of EUR 1,500,000, but excluding
any change or effect arising exclusively or predominantly out of (i) the
announcement of this Agreement or the transactions contemplated hereby or (ii)
changes in laws or interpretations thereof after the Closing Date.

 

5.1 Legal Organization of Sellers and the Bakelite Group

 

  (a) RÜTGERS is a stock corporation (Aktiengesellschaft) and RÜTGERS Bakelite
is a limited liability company (Gesellschaft mit beschränkter Haftung) each duly
incorporated and validly existing under German law. All statements in the
Recitals, items 1 and 2, are true and correct.

 

  (b) Each Company is a corporation or limited liability company as indicated in
Exhibit R, duly incorporated and validly existing under the laws of its
jurisdiction of organization, and has all corporate powers to conduct its
business as presently conducted, except as disclosed in Exhibit R.

 

  (c) All entities of the Bakelite Group and their respective jurisdictions of
incorporation are identified in Exhibit R. No Company, directly or through one
or more subsidiaries, holds any interest, including any silent partnerships
(stille

 

24



--------------------------------------------------------------------------------

Gesellschaften), warrants, options and convertible securities, indirect
participations (Unterbeteiligungen) and beneficiary interests (treuhänderisch
gehaltene Beteiligungen), in any company or other entity other than set forth in
Exhibit R or paragraph 5.1 (c) of the Disclosure Schedule.

 

  (d) Except for the domination and profit and loss transfer agreement referred
to in Section 7.3 (a), which will be terminated in accordance with Section 7.3
(a), no Company is a party to any agreement which would permit any third party
(other than any Company) to control such Company or obligate it to transfer its
profits to any such third party.

 

  (e) Paragraph 5.1 (e) of the Disclosure Schedule contains a true and correct
list of the articles of association or by-laws (as presently in effect) of each
Company. True and complete copies of such documents have been delivered to
Purchaser prior to the date of this Agreement.

 

  (f) Except as set forth in paragraph 5.1 (f) of the Disclosure Schedule, no
bankruptcy, insolvency, dissolution, liquidation, receivership or similar legal
or corporate proceedings are pending or threatening with respect to any Company
and no Company is required under the laws of its organization to file for
bankruptcy, insolvency, dissolution or similar proceedings.

 

5.2 Ownership of Shares; Shareholdings

 

  (a) The Sold Shares and the shares in the other Companies (as set forth in
Exhibit R) indirectly owned by Sellers (collectively the “Shares”) are duly
authorized and validly issued. Sellers are the sole and unrestricted owners of
the Sold Shares, and the other Shares are owned as set forth in Exhibit R.

 

  (b) The Shares are free and clear of any liens, encumbrances or other rights
of third parties, and there are no pre-emptive rights, rights of first refusal,
warrants, options, convertible rights or other rights of any third party (other
than any Company) to purchase or acquire any of the Shares or rights in the
Shares, in each case except for rights provided under statutory law or under the
articles of association or by-laws referred to in Section 5.1 (e) and except as
set forth in paragraph 5.2 (b) of the Disclosure Schedule. There are no silent
partnerships or indirect participations (Unterbeteiligungen) or beneficiary
interests (treuhänderisch gehaltene Beteiligungen) with respect to any Company.
Upon transfer of the Sold Shares to Purchaser, Purchaser will acquire full and
unrestricted title to the Sold Shares, free and clear of any rights of third
parties, assuming the due execution by Purchaser of this Agreement and the share
transfer agreement to be entered into pursuant to section 4.4 (a), the accuracy
of Purchaser’s representations in Section 6.1 and the compliance with any
applicable requirements under merger control laws.

 

25



--------------------------------------------------------------------------------

  (c) The Shares are fully paid, have not been repaid (whether openly or in any
concealed manner which would be deemed to be a repayment under applicable law)
and are non-assessable (i.e. there is no shareholder obligation to make an
additional capital contribution), except as set forth in paragraph 5.2 (c) of
the Disclosure Schedule.

 

5.3 Authorization of Sellers

 

  (a) Subject to the approvals referred to in Section 4.2 (b), the execution and
performance by Sellers of this Agreement are within Sellers’ corporate powers,
do not violate the articles of association or by-laws of Sellers or any of the
Companies and have been duly authorized by all necessary corporate action on the
part of Sellers.

 

  (b) Assuming compliance with any applicable requirements under merger control
laws and except for the consent of the IMA Committee referred to in Section 4.2
(b), the execution and performance of this Agreement by Sellers require no
approval or consent by or notice to any governmental authority and do not
violate any applicable law or decision by any court or governmental authority
binding on Sellers or any of the Companies.

 

  (c) There is no lawsuit, investigation or proceeding pending or threatened in
writing or, to Sellers’ Knowledge, otherwise threatened against Sellers before
any court, arbitrator or governmental authority which in any manner challenges
or seeks to prevent, alter or materially delay the transactions contemplated by
this Agreement or would otherwise materially and adversely affect Sellers’
ability to perform their obligations hereunder.

 

  (d) The execution, delivery and performance by each Seller of this Agreement
and the other documents related hereto to which it is a party, the consummation
of the transactions contemplated hereby and thereby and the compliance by each
Seller with any provisions hereof and thereof, do not and will not directly
result in the creation or imposition of any lien or encumbrance upon any of the
property or assets of any Company, provided that this Section 5.3 (d) shall not
extend to any liens or encumbrances related to any financing obtained by
Purchaser.

 

26



--------------------------------------------------------------------------------

5.4 Financial Statements

 

  (a) The Reference Financial Statements have been prepared in accordance with
the provisions of the German Commercial Code (HGB) and rules of orderly
bookkeeping (Grundsätze ordnungsgemäßer Buchführung), applied on a basis
consistent with the principles used in the preparation of the relevant
consolidated financial statements for the preceding financial year (subject to
the notes to the Reference Financial Statements and Exhibit 3.2 (1)). The
Reference Financial Statements give a true and fair view (zutreffendes Bild), in
accordance with such principles and based on the facts known (within the meaning
of the relevant Accounting Principles) to Bakelite and the relevant Companies
(with respect to their respective underlying individual financial statements) at
the time of their preparation, of the consolidated assets position
(Vermögenslage), the consolidated financial position (Finanzlage) and the
consolidated results of operations (Ertragslage) of the Bakelite Group, as of,
and with respect to the financial year ending on December 31, 2003. The audit
opinion (Bestätigungsvermerk) by PwC on the Reference Financial Statements has
not been qualified in any respect.

 

  (b) The consolidated financial statements of the Bakelite Group as of June 30,
2004, as reviewed by PwC and attached hereto as Exhibit 5.4 (b) (the “June 30,
2004 Financial Statements”), have been prepared, in all material respects, in
accordance with the provisions of the German Commercial Code (HGB) and rules of
orderly bookkeeping (Grundsätze ordnungsgemäßer Buchführung), applied on a basis
consistent with the principles used in the preparation of the relevant
consolidated financial statements for the preceding financial year (subject to
the notes to June 30, 2004 Financial Statements and Exhibit 3.2 (1)), except for
(i) the absence of non-material year-end adjustments (fehlende unterjährige
Abgrenzungen und Anpassungen) and any adjustments with respect to Taxes and Tax
Assets, (ii) the absence of a physical stock-take, (iii) the scope of the review
and the limited number of Companies included in a review by the respective local
auditors, (iv) the absence of footnote disclosures and (v) except as otherwise
disclosed in PwC’s notes to the June 30, 2004 Financial Statements, as delivered
to Purchaser prior to the date hereof. The June 30, 2004 Financial Statements
fairly present in all material respects, in accordance with such principles and
subject to the above, based on the facts known (within the meaning of the
relevant Accounting Principles) to Bakelite and the relevant Companies (with
respect to their respective underlying individual financial statements) at the
time of their preparation, the consolidated assets position (Vermögenslage), the
consolidated financial position (Finanzlage) and the consolidated results of
operations (Ertragslage) of the Bakelite Group, as of, and with respect to the
six month period as from January 1, 2004, to June 30, 2004. The review opinion
of PwC on the June 30, 2004 Financial Statements has not been qualified in any
respect.

 

27



--------------------------------------------------------------------------------

  (c) None of the Companies has incurred any material debt, liabilities and/or
payment obligations, whether absolute or contingent, matured or not matured,
determined or undetermined, that is required to be set forth on a balance sheet
of any Company or disclosed in the notes thereto under the relevant accounting
principles, other than those (i) disclosed in the Reference Financial Statements
or June 30, 2004 Financial Statements or in paragraph 5.4 (c) of the Disclosure
Schedule, (ii) which would, if existing on the Effective Date, have to be
included in the Effective Date Working Capital in accordance with the Accounting
Principles or (iii) incurred after the date of the Reference Financial
Statements in the ordinary course of business. This representation does not
apply with respect to obligations or liabilities relating to any matter which is
specifically addressed in any other representations (other than Section 5.4) or
any indemnity contained in this Agreement.

 

5.5 Assets; Encumbrances

 

  (a) The Companies are the legal or beneficial owners, or, in the case of
leased or licensed property and assets, have valid leasehold interests or
licenses in, all properties and material assets (whether real, personal,
tangible or intangible) (Anlage- und Umlaufvermögen) reflected in the Reference
Date Financial Statements or June 30, 2004 Financial Statements, except for
properties and assets disposed of since the respective balance sheet date in the
ordinary course of business or in accordance with Section 7.1.

 

  (b) No property or asset (whether real, personal, tangible or intangible)
owned by the Companies as referred to in Section 5.5 (a) is encumbered with any
liens, pledges, mortgages, charges or other security interests or encumbrances
in favor of any third party, except for (i) customary retention of title rights,
liens, pledges or other security rights in favor of landlords, suppliers,
mechanics, workmen, carriers and the like securing trade payables and payables
relating to capital expenditures or accounts payable incurred in the ordinary
course of business, (ii) security rights granted to banks and other financial
institutions over cash or cash equivalents deposited with such banks or
financial institutions securing any financial debt of any of the Companies
towards the relevant bank or institution, (iii) encumbrances or rights of third
parties created under applicable law in the ordinary course of business,
including pledges and other security rights, in favor of any Taxing Authorities
or other governmental entities with regard to Taxes, (iv) easements and similar
rights in real property which do not materially impair any Company’s ability to
conduct its business as presently conducted or the value of such property
(determined on the basis that the current use will be continued) and (v) the
liens, pledges, other rights and encumbrances listed in paragraph 5.5 (b) of the
Disclosure Schedule.

 

28



--------------------------------------------------------------------------------

  (c) Paragraph 5.5 (c) of the Disclosure Schedule contains a true and complete
list of all real properties owned, leased or occupied by the Companies which are
used for production purposes or are otherwise required for the business of the
Bakelite Group or any of the business units BU EP or BU PF (each taken as a
whole), in each case except for leased properties with annual lease payments not
exceeding EUR 100,000 individually (such properties as listed in paragraph 5.5
(c) of the Disclosure Schedule are referred to herein as the “Properties”).
Except for matters that are disclosed in paragraph 5.5 (c) of the Disclosure
Schedule, (i) the Companies have the right to use the Properties for the conduct
of their businesses, as currently conducted, pursuant to all applicable
planning, zoning or building laws or, if applicable, a valid and enforceable
lease, (ii) there is no covenant, restriction, burden or obligation materially
affecting the current use of any Property by the relevant Company, and (iii) the
Companies are, to the extent necessary for the conduct of their business, as
currently conducted, in exclusive occupation of the Properties.

 

  (d) Except for the assets used by the RÜTGERS Group to provide any services to
the Bakelite Group and unless indicated otherwise in paragraph 5.5 (d) of the
Disclosure Schedule, no member of the RÜTGERS Group owns any material assets
(whether tangible or intangible), and the Bakelite Group owns, leases, licenses
or otherwise has available all assets (whether tangible or intangible,
including, for the purpose of this paragraph (d), know-how) which are used in
and are required for the conduct of the Bakelite Group’s business as presently
conducted (disregarding any intentions of Purchaser to change the Business).
With respect to any such tangible assets, all routine maintenance has been
performed in all material respects in accordance with existing maintenance
schedules.

 

5.6 Intellectual Property Rights

 

  (a) For the purpose of this Agreement, “Intellectual Property Rights” means
all industrial or intellectual property rights (including applications for such
rights) whether registered or unregistered (including, without limitation and in
any event, patents, utility models, trademarks, Internet domain names, trade
names, design rights, copyrights and trade secrets protected as intellectual
property as well as all other equivalent or similar intellectual property rights
under the laws of any jurisdiction).

 

  (b) Paragraph 5.6 (b) of the Disclosure Schedule contains a list, complete and
correct as of the date hereof and in all material respects as of the Closing
Date, of all Intellectual Property Rights used in or required for the Business
as presently conducted which are owned by and registered on behalf of any
Company (the

 

29



--------------------------------------------------------------------------------

“Bakelite Intellectual Property Rights”), specifying as to each, as applicable:
(i) the nature of such Intellectual Property Right, (ii) the owner of such
Intellectual Property Right and (iii) the jurisdictions in which such
Intellectual Property Right has been registered, or in which an application for
such issuance or registration has been filed, and the registration or
application numbers. To the extent Bakelite Intellectual Property Rights are
co-owned by a Company together with a third party, the Company is entitled to
use, exploit and license, and transfer its co-ownership right in, such Bakelite
Intellectual Property Right without any restriction, except as otherwise set
forth in paragraph 5.6 (b) of the Disclosure Schedule.

 

  (c) Except as set forth in paragraph 5.6 (c) of the Disclosure Schedule, (i)
the Companies have paid all registration and maintenance fees and have done all
other acts required under applicable law to the extent necessary to validly
register and maintain all Bakelite Intellectual Property Rights (including any
measures that are reasonably necessary and practicable in order to avoid a
transformation of the “Bakelite” trademark into a generic term) and (ii) no
Company has granted a license or similar right of use (including by way of
delimitation agreements (Abgrenzungsvereinbarung)) with respect to any Bakelite
Intellectual Property Right to any third party (other than any entity of the
Bakelite Group).

 

  (d) Except as set forth in paragraph 5.6 (d) of the Disclosure Schedule, none
of the Bakelite Intellectual Property Rights is subject to any outstanding
judgment, injunction, order or decree issued against any Company which restricts
the use thereof by it. Except as set forth in paragraph 5.6 (d) of the
Disclosure Schedule, there are no proceedings pending in this regard with
respect to any material Bakelite Intellectual Property Rights of which the
Companies have been notified in writing or which are to Sellers’ Knowledge
otherwise pending and no third party has challenged any material Bakelite
Intellectual Property Right in writing or, to Sellers’ Knowledge, otherwise,
towards any Company.

 

  (e) As of the date hereof, to Sellers’ Knowledge, any licenses to Intellectual
Property Rights that have been granted to any of the Companies are in full force
and effect. As of the date hereof, no Company has been notified in writing by
the relevant licensor that the licensor will terminate, revoke or cancel any
such licenses, and, in the period between the date hereof and the Closing Date,
no such notice will be made with respect to any license of any material
Intellectual Property Right granted to any Company; and, as of the date hereof,
to Sellers’ Knowledge, there are no other facts or circumstances making it
reasonably likely that such a termination, revocation or cancellation will be
threatened (droht).

 

Except as set forth in paragraph 5.6 (e) of the Disclosure Schedule, as of the
date hereof, Georgia-Pacific Resins Inc. agrees to the current use (in the area
of epoxy

 

30



--------------------------------------------------------------------------------

resins) by the Bakelite Group of the mark “Bakelite” in the United States and
such use is not subject to any restrictions or limitations agreed between the
Bakelite Group and Georgia-Pacific Resins Inc. or, to Sellers’ Knowledge,
otherwise existing, including, but not limited to, use restrictions, time
limitations, royalty obligations, non-compete obligations, covenants not to sue,
change of control clauses or any similar conditions. To Sellers’ Knowledge, as
of the date hereof, there are no circumstances making it reasonably likely that
Georgia-Pacific Resins Inc. will object to the continuation of the current use
of the mark “Bakelite” in the United States.

 

  (f) Bakelite and each of the other Companies have asserted all rights relating
to any inventions which were made by their employees during the course of the
relevant employment relationship or contract and are required for the business
of the Bakelite Group to the widest extent permitted by the German Employees’
Inventions Act or similar acts in other jurisdictions. Except for any payment
obligations relating to the year 2004 that are not yet due or as disclosed in
paragraph 5.6 (f) of the Disclosure Schedule, Bakelite and the other Companies
have complied, in all material respects, with all payment obligations with
respect to such inventions.

 

  (g) Except as set forth in paragraph 5.6 (g) of the Disclosure Schedule, no
third party has, as of the date hereof, asserted in writing or, to Sellers’
Knowledge, otherwise against any of the Companies a claim that a Company
presently violates or has violated any Intellectual Property Rights of any third
party. To Sellers’ Knowledge, none of the Companies has violated or presently
violates any Intellectual Property Rights of any third party.

 

  (h) As of the date hereof, to Sellers’ Knowledge, the Companies are allowed to
use all material know-how which the Companies need in order to carry out the
Business as presently conducted. As of the date hereof, to Sellers’ Knowledge,
the Companies have not disclosed any trade secret or know-how required by them
to continue to conduct their business, as presently conducted, to any third
party other than under adequate confidentiality agreements with the receiving
party.

 

  (i) For the purpose of this Agreement, “Information Technology” means all
computer hardware, software, communication systems, networks and other
information technology.

 

  (j) The Companies either own, or are a party, to the necessary agreements (the
“IT Agreements”) regarding use, operation, development, support, service and
maintenance of, all Information Technology which the Companies need in order to
carry on their business as presently conducted. To Sellers’ Knowledge, unless
otherwise disclosed in paragraph 5.6 (j) of the Disclosure Schedule, (i) no

 

31



--------------------------------------------------------------------------------

counterparty to any IT Agreement has disputed in writing its validity or
enforceability or the validity or enforceability of any material term thereof
and there are no circumstances making it reasonably likely that any IT Agreement
or material term thereof will be held invalid or unenforceable, (ii) none of the
Companies has given or received any notice of ordinary or extraordinary
termination (or any written announcement with respect thereto) to or from any
counterparty with respect to any IT Agreement and (iii) neither any Company nor
any counterparty to any IT Agreement is in default or breach under any such
agreement which, in each case, could reasonably be expected to result in the
cancellation or termination thereof.

 

  (k) Except as set forth in paragraph 5.6 (k) of the Disclosure Schedule, all
IT Agreements will remain unaffected by the execution of, or consummation of the
transactions contemplated by, this Agreement and the execution or consummation
will not entitle any licensor, service provider or other contractual partner to
terminate, revoke or cancel any IT Agreement. In particular, except as disclosed
in paragraph 5.6 (k) of the Disclosure Schedule (i) the SAP licenses and other
software licenses granted to the Companies will remain unaffected and the
Companies will remain entitled to use the respective software, (ii) the contract
regarding the maintenance of the SAP software concluded between RAG
Aktiengesellschaft and Bakelite will remain in full force and effect for a
minimum period of at least twelve (12) months following the Closing Date (iii)
and no additional payment obligations of any of the Companies will be triggered
by the execution of, or consummation of the transactions contemplated by, this
Agreement.

 

  (l) Except as set forth in paragraph 5.6 (l) of the Disclosure Schedule, no IT
Agreement concluded between any of the Companies and RAG Informatik GmbH has a
fixed term expiring after December 31, 2005.

 

  (m) As of the date hereof, except as disclosed in paragraph 5.6 (m) of the
Disclosure Schedule, since January 1, 2003, there have been no data losses,
interruptions or outages of the Information Technology in the business of any of
the Companies which have had a material impact on the respective business and,
to Sellers’ Knowledge, there are no defects in the Information Technology which
are likely to have such impact.

 

5.7 Governmental Permits; Compliance with Laws; State Aids

 

  (a) Except as disclosed in paragraph 5.7 (a) of the Disclosure Schedule, the
Companies have all governmental or public permits, licenses, authorizations and
consents (including berufsgenossenschaftliche Genehmigungen) which are

 

32



--------------------------------------------------------------------------------

required by them in order to operate their business and are material for their
business, as presently conducted (the “Governmental Permits”), except for
Environmental Permits, which are exclusively dealt with in Section 10. Except as
disclosed in paragraph 5.7 (a) of the Disclosure Schedule, no such Governmental
Permit has been cancelled or revoked in writing or, to Sellers’ Knowledge,
orally or (since December 31, 2003) materially varied or modified by any
competent authority and, as of the date hereof, no Company has received any
written notice by any such authority that it intends to cancel, revoke or
materially vary or modify any such Governmental Permit.

 

  (b) The business of the Bakelite Group (i) is conducted, in all material
respects, in compliance with all applicable laws (as enforced and interpreted by
the competent authorities) of those jurisdictions in which any of the Companies
operates substantial facilities and of those jurisdictions in which the Bakelite
Group has substantial sales (defined as sales in excess of EUR 500,000 in the
fiscal year 2003), provided, in each case, that any non-compliance could
reasonably subject the Bakelite Group to criminal liability or material fines or
have an adverse impact on its business operations, and (ii) is in compliance
with all Governmental Permits (as enforced and interpreted by the competent
authorities) in Germany and in the respective jurisdictions of the Companies,
except as disclosed in paragraph 5.7 (b) of the Disclosure Schedule. As of the
date hereof, no Company has received any written or, to Sellers’ Knowledge,
non-written notice from any public authority of any material failure to comply
with applicable laws or the terms of any Governmental Permit, except as
disclosed in paragraph 5.7 (b) of the Disclosure Schedule. These representations
shall not apply with respect to any laws or Governmental Permits relating to
intellectual property rights, product liability, Tax matters or Environmental
Matters, to which exclusively the representations contained in Sections 5.6,
5.12, 9.2 and 10.2 shall apply.

 

  (c) Paragraph 5.7 (c) of the Disclosure Schedule contains a true and complete
list of all state aids and subsidies (Subventionen und Beihilfen, einschließlich
Zuwendungen und Investitionszulagen) received by, granted to or applied for on
behalf of any Company during a period of ten years prior to the date hereof and
exceeding individually an amount of EUR 200,000 (the “State Aids “). Except as
set forth in paragraph 5.7 (c) of the Disclosure Schedule, no competent
governmental authority has notified any Company that it is obliged to repay in
full or in part any of the State Aids received by it as a result of any failure
by it to comply with the terms and condition of any such State Aid and, as of
the date hereof, to Sellers’ Knowledge, the Companies have applied for, received
and used all State Aids in all material respects in accordance with applicable
law and the terms and conditions under which the State Aids were granted. Except
as set forth in the paragraph 5.7 (c) of the Disclosure Schedule, the terms and
conditions of any State Aid do not provide for, or permit, any revocation or
cancellation (in

 

33



--------------------------------------------------------------------------------

whole or in part) or any material modification of the terms and conditions of
any State Aid as a result of the consummation of the transactions contemplated
by this Agreement. Except as disclosed in paragraph 5.7 (c) the Disclosure
Schedule, (i) none of the Companies is, under the terms of any State Aid,
required to employ a certain number of employees or maintain a business at any
location or in any regions and (ii), as of the date hereof, none of the
Companies has claimed or received or applied for any payment under any
suretyship (other than those no longer in effect) granted by any governmental or
the public authority which qualifies as a State Aid.

 

5.8 Litigation; Disputes

 

Except as disclosed in paragraph 5.8 of the Disclosure Schedule, as of the date
hereof, no lawsuit or other proceeding is pending against any Company or, with
respect to the Business, any board member of any Company before any state court,
arbitrator or governmental authority involving a dispute value (Streitwert) in
excess of EUR 100,000 (excluding costs and fees) and no such lawsuit or
proceeding has been threatened against any Company in writing and, to Sellers’
Knowledge, there are, as of the date hereof, no facts or circumstances making it
reasonably likely that such a lawsuit or other proceedings by any third party
will be threatened (droht). As of the Closing Date, no such lawsuits or other
proceedings (in addition to those disclosed in paragraph 5.8 of the Disclosure
Schedule) will be pending or threatening (drohen), which have had or may
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No Company is subject to any decision by a court or governmental
authority that materially limits its ability to operate its business in the
ordinary course as presently conducted.

 

5.9 Employee and Labor Matters

 

  (a) Paragraph 5.9 (a) of the Disclosure Schedule contains a list, true and
correct in all material respects as of the date hereof, of the numbers of all
employees of each Company.

 

  (b) Except as disclosed in paragraph 5.9 (b) of the Disclosure Schedule, no
Company is bound by agreements with any Key Employees or agreements with unions,
works councils or similar employee representatives providing for legal
consequences in the event of a change of control.

 

  (c) Paragraph 5.9 (c) of the Disclosure Schedule contains a true and complete
list, as of the date hereof, of all members of supervisory board or similar
corporate

 

34



--------------------------------------------------------------------------------

bodies, executive board members, managing directors and general managers of the
Companies as well as of all employees of the Companies

 

  (i) who receive an annual gross salary (including all performance-related
payments and bonuses but excluding fringe benefits, each in the amounts actually
paid in respect of the calendar year 2003) of EUR 100,000 or more (together with
the executive board members, managing directors or general managers and those
other employees listed in paragraph 5.9 (c) (i) of the Disclosure Schedule
collectively referred to as the “Key Employees”); or

 

  (ii) whose notice period exceeds twelve 12 months (except to the extent
required under applicable mandatory law); or

 

  (iii) who are employed by a Company for a fixed period of more than one (1)
year and whose employment is not subject to ordinary notice of termination
(ordentliche Kündigung) during such period of time; or

 

  (iv) who are seconded to another Company for an envisaged period of time of
more than 12 months.

 

Copies of all written agreements or unilateral commitments and true and complete
descriptions regarding all material oral agreements or other arrangements
(except for any individual pension arrangements) with such board members,
managing directors and employees and a true and complete list, as of the date
hereof, showing their names, position and current compensation (base
compensation and maximum bonus) have been disclosed to Purchaser on the date
hereof. As of the date hereof, except as disclosed to Purchaser in writing on
the date hereof, none of the Key Employees has given written notice of
termination of his or her employment or to Sellers’ Knowledge, has indicated to
do so.

 

Except for the bonus arrangements disclosed to Purchaser on the date hereof, for
which RÜTGERS will fully reimburse the Companies in accordance with Section 7.10
(e), none of the Companies has any financial obligations arising under any
agreements with or commitments to any of its Key Employees or other employees
providing for financial claims, such as bonuses or extra payments, in connection
with the transactions contemplated by this Agreement.

 

  (d) Paragraph 5.9 (d) of the Disclosure Schedule contains a complete and
correct list, as of the date hereof,

 

(i) of all applicable collective bargaining agreements (Tarifverträge),

 

35



--------------------------------------------------------------------------------

  (ii) of all social plans (Sozialpläne) and all reconciliations of interests
(Interessenausgleiche) which are still in effect or have been concluded
(regardless of whether or not they are still in effect) since January 1, 2000;

 

  (iii) of all agreements with works councils (Betriebsvereinbarungen),
including in each case all agreements providing for any benefits or other
financial entitlements;

 

  (iv) of all entitlements of the employees due to occupational usage
(betriebliche Übung) or general promises made to all employees (Gesamtzusage),
and of all share incentives or share option schemes, all profit sharing
entitlements or incentive schemes (other than for the benefit of any Key
Employee and disclosed to Purchaser pursuant to paragraph (c) above), which in
each case result in financial obligations of the respective Company in excess of
an aggregate amount of EUR 150,000 per annum; and

 

  (v) of all agreements or arrangements outside of Germany that are similar to,
or comparable with, those described in clauses (i) - (iv) above,

 

by which any of the Companies is bound, other than agreements or entitlements
regarding pensions and other retirement, death, sickness, medical or disability
benefits, which are covered by subsection (e) below. Except as disclosed in such
list, as of the date hereof, the agreements and/or entitlements have not been
terminated by either party, nor are they presently being re-negotiated or, to
Sellers’ Knowledge, likely to be challenged, terminated or not renewed upon
their expiry. True and complete copies of such written agreements or, as the
case may be, true and complete descriptions of such oral agreements or
arrangements have been disclosed to Purchaser prior to the date hereof.

 

Without limiting the generality of the foregoing, paragraph 5.9 (d) of the
Disclosure Schedule includes each US “employee benefit plan” (within the meaning
of Section 3 (3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)) and each plan or agreement governed by the laws of the United
States providing for payments that are contingent on a change in control by
which any of the Companies is bound or to which any of the Companies contributes
(the “US Plans”). No US Plan is subject to Title IV of ERISA, and none of the
Companies has any obligations under Title IV of ERISA. Each of the Companies is
in material compliance with the applicable provisions of ERISA, no excise taxes
are payable with respect to any US Plan, and no US Plan provides “excess
parachute payments” (within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended). None of the US Plans provide or are obliged to
provide welfare benefits to any retired or former employee (except as required
by Section 601 to 608 of ERISA).

 

36



--------------------------------------------------------------------------------

  (e) None of the Companies is bound by any agreements or commitments relating
to pensions (betriebliche Altersversorgung) including, in particular, old age,
widows, orphans and invalidity pensions, payments in the event of death or early
retirement arrangements, other than (i) employer’s contributions to statutory
pension schemes, health and unemployment insurance and other statutory benefit
schemes, (ii) for the avoidance of doubt, vacation or sick pay, (iii) any
insurance policies for the benefit of employees (including workers’ compensation
or accident insurance), with respect to which exclusively Section 5.11 shall
apply, or (iv) the pension benefit agreements and schemes listed in paragraph
5.9 (e) of the Disclosure Schedule (the arrangements listed in paragraph 5.9 (e)
of the Disclosure Schedule being referred to herein as the “Pension
Arrangements”). Paragraph 5.9 (e) of the Disclosure Schedule correctly and
completely lists all pension benefit arrangements and schemes of Bakelite and
InfraTec Duisburg GmbH on the basis of which an employee (other than former
employee) or his surviving spouse or dependants can claim such pension in
accordance with the current classification made by Bakelite and InfraTec
Duisburg GmbH (such classification and the respective classification of former
employees to the respective pension plans, as currently made by Bakelite, are
referred to herein as the “Pension Plan Classification”). Except as set forth in
paragraph 5.9 (e) of the Disclosure Schedule, (i) all of the Pension
Arrangements of Bakelite and InfraTec Duisburg GmbH are valid and enforceable in
accordance with their stated respective terms and conditions and (ii) the
amounts of pension payments (Höhe der Versorgungsleistungen) in respect of each
of the Pension Arrangements in Germany and the U.K. have been adjusted, through
the date hereof, on an ongoing basis as legally required, and there are no
additional adjustment requirements (Anpassungsbedarf) with respect to such
arrangements.

 

True and complete copies of all actuarial reports (if any) relating to the
Pension Arrangements as of December 31, 2003 (as set forth in paragraph 5.9 (e)
of the Disclosure Schedule) have been disclosed to Purchaser prior to the date
hereof.

 

All contributions to the pensions security fund (Pensionssicherungsverein) have
been made in accordance with applicable law.

 

  (f) Each of the Companies is in relation to each of its employees and has been
during a period of four years prior to the date hereof (as far as it is relevant
as of today) in relation to each of its former employees and freelancers in all
material respects in compliance with all applicable statutes, regulations,
collective bargaining agreements and other terms and conditions of employment.

 

37



--------------------------------------------------------------------------------

  (g) Each of the Companies has paid when due all claims of its employees and
all social security contributions and other statutory contributions related to
its employees (such as the contributions to the employer’s liability insurance
association (Berufsgenossenschaftliche Unfallversicherung)).

 

  (h) Except as disclosed in paragraph 5.9 (h) of the Disclosure Schedule, as of
the date hereof, no Company is experiencing (i) any strike or lockout of its
employees or (ii) any lawsuit or dispute with any union, works council, or other
body of employee representatives pending before any court, governmental
authority or arbitrator (including any proceedings before a conciliation board
(Einigungs-stelle)) and relating to labor relations, social security or
employment matters of a general nature (including, but not limited to, lay-offs,
restructurings, general working conditions or discrimination) or (iii) any
lawsuit with any director or employee involving an amount in excess of EUR
20,000 in each individual case. As of the Closing Date, there will be no such
matters in addition to those disclosed in paragraph 5.9 (h) of the Disclosure
Schedule which will have, or may reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

Except as disclosed in paragraph 5.9 (h) of the Disclosure Schedule, all of the
employees subject to dismissals or headcount reduction measures or old age
part-time (Altersteilzeit) in connection with the restructuring measures in the
years 2001 through 2004 have either received valid notices of termination or
have entered into valid termination agreements or agreements on old-age
part-time (as the case may be) with the respective Company and none of the
lay-offs (Entlassungen) is ineffective.

 

  (i) Except as disclosed in paragraph 5.9 (i) of the Disclosure Schedule, none
of the Companies is bound by any restrictions (except for those existing
pursuant to provisions of mandatory law) as to the closure, downsizing, or other
workforce-related restructuring of any business of the respective Company or any
part thereof, including, but not limited to, agreements with works councils and
other employee representatives, unions, public authorities or any other third
party.

 

  (j) Except as disclosed in paragraph 5.9 (j) of the Disclosure Schedule, the
Unemployment Office (Agentur für Arbeit, Bundesagentur für Arbeit) has not
claimed any reimbursement under Section 147a of the German Code on Social Law
III (SGB III) for unemployment benefits paid to employees whose employment
relationships have been terminated on the basis of notices given to, or
termination agreements signed by, employees of such Company, and, to Sellers’
Knowledge, there are no circumstances making it reasonably likely that any such
claims will be raised by the Unemployment Office.

 

38



--------------------------------------------------------------------------------

  (k) Except as set forth in paragraph 5.9 (k) of the Disclosure Schedule, none
of the Companies is obligated to make payments to the inab–Ausbildungs- und
Beschäftigungsgesellschaft des bfw mbH or any other comparable entity
(Beschäftigungsgesellschaft).

 

5.10 Material Agreements

 

  (a) Except for the agreements listed paragraph 5.10 (a) of the Disclosure
Schedule (the “Material Agreements”), no Company is, as of the date hereof, a
party to any of the following written or non-written (binding) agreements,
provided that any primary contractual obligation (primäre Hauptleistungspflicht)
thereunder has not yet been fulfilled:

 

  (1) agreements relating to the acquisition or sale of interests in other
companies, businesses or real estate entered into (i) since December 31, 2003 or
(ii) since December 31, 1998, provided that in the case of Section 5.10 (a) (1)
(ii) there are outstanding obligations for indemnification or other outstanding
obligations under any such agreement which could, in each case, reasonably be
expected to exceed EUR 500,000;

 

  (2) joint venture, partnership (other than cooperation agreements) or
shareholder agreements; cooperation agreements (including on research and
development projects) which are material for the business of the Bakelite Group
or any Business Unit (each taken as a whole);

 

  (3) rental and lease agreements relating to real estate which, individually,
provide for annual payments of EUR 100,000 or more;

 

  (4) loan agreements (other than relating to any intercompany debt towards any
Company or member of the RÜTGERS Group), bonds, notes or any other instruments
of debt issued by any Company and involving, individually, an indebtedness of
the relevant Company of EUR 100,000 or more;

 

  (5) guarantees, indemnities and suretyships issued by any of the Companies for
any debt or other obligation of any third party (other than any Company), sale
and lease back agreements, asset backed security transactions, financial leases
(as defined under IAS 17) and swap, option and other derivatives (including
foreign currency hedging transactions), in each case for an amount of EUR
100,000 or more per item (provided that Sellers hereby represent that any such
items below EUR 100,000 do not exceed EUR 300,000 in the aggregate);

 

39



--------------------------------------------------------------------------------

  (6) any agreement (excluding customary restrictions in cooperation, supplier
or reseller agreements) that materially limits the freedom of the Bakelite Group
or any of the Companies to produce, market, distribute or sell any product or to
compete in any line of business or with any third party;

 

  (7) any agreements, arrangements or commitments with any member of the RÜTGERS
Group relating to any industrial compound jointly used by any Company and the
RÜTGERS Group, including the premises in Duisburg-Meiderich, Germany; any other
agreements, arrangements or commitments with any member of the RÜTGERS Group or
the RAG group (other than the Degussa group) which (i) are required for the
business of the Companies or relate to sales or services that cannot be obtained
from third parties at equivalent cost, (ii) cannot be terminated by the relevant
Company within three months after the Effective Date or (iii) provide for a
remuneration in excess of EUR 25,000 per annum each;

 

  (8) license agreements entered into by a Company as licensor or licensee
(other than licenses within the Bakelite Group) which (i) impose on the Company
annual payments of EUR 100,000 or more in the individual case or (ii) relate to
any Bakelite Intellectual Property Right and cannot be terminated by the Company
within a period of 12 months after the Effective Date;

 

  (9) material agreements which contain change of control provisions according
to which such agreements would terminate or could be terminated; agreements
which contain change of control clauses pursuant to which payments in excess of
EUR 50,000 in each case could become due, or any Material Adverse Effect could
occur, in each case as a result of the execution of, or consummation of the
transactions contemplated by, this Agreement;

 

  (10) agreements, in writing or orally, relating to the operation of,
management of, remediation of, or comparable administration of, and construction
work on the Duisburg-Meiderich Site with InfraTec Duisburg GmbH, Bozzetto GmbH
or any other party operating on the Duisburg-Meiderich Site; and

 

  (11) agreements or commitments not made in the ordinary course of the
Companies’ business which have, or would reasonably be expected to have, a
Material Adverse Effect.

 

  (b) Prior to the date hereof, except as set forth in paragraph 5.10 (b) of the
Disclosure Schedule, Sellers have granted Purchaser access to copies of all
Material

 

40



--------------------------------------------------------------------------------

Agreements, which are true and complete in all material respects as of the date
hereof. To Sellers’ Knowledge, unless otherwise disclosed in paragraph 5.10 (b)
of the Disclosure Schedule, (i) no counterparty to any Material Agreement has
disputed in writing its validity or enforceability or the validity or
enforceability of any material term thereof and there are no circumstances
making it reasonably likely that any Material Agreement or material term thereof
will be held invalid or unenforceable, (ii) none of the Companies has given or
received any notice of ordinary or extraordinary termination (or any written
announcement with respect thereto) to or from any counterparty with respect to
any Material Agreement (except for any termination permitted pursuant to Section
7.1) and (iii) neither any Company nor any counterparty to any Material
Agreement is in default or breach under any such agreement which, in each case,
could reasonably be expected to result in the cancellation or termination
thereof.

 

  (c) Except as disclosed in paragraph 5.10 (c) of the Disclosure Schedule, as
of the date hereof, none of the ten largest suppliers or ten largest customers
of the Bakelite Group, based on the aggregate sales in the fiscal year 2003, has
(i) indicated in writing to the Companies that it intends to terminate or
materially reduce its business dealings with the Bakelite Group or (ii) has
given notice of ordinary or extraordinary termination. None of the Companies has
given notice of ordinary or extraordinary termination (or any written
announcement with respect thereto) to any such customer or supplier (except to
the extent permitted under Section 7.1) and neither any Company nor, to Seller’s
Knowledge, as of the date hereof, any such supplier or customer is in default or
breach under any such agreement which, in each case, could reasonably be
expected to result in the cancellation or termination thereof. True and complete
copies of any written frame or master agreements (Rahmenverträge) with such
suppliers and customers and correct descriptions of any such material
non-written and legally binding terms governing the ongoing relationship with
such suppliers and customers (in each case as currently in effect) have been
disclosed to the Purchaser on the date hereof.

 

5.11 Insurance Coverage

 

Paragraph 5.11 of the Disclosure Schedule contains a true and complete list of
all material insurance policies, irrespective whether concluded by a Company or
by a member of the RÜTGERS Group, relating to the assets, business or
operations, managing directors, supervisory board members or advisory board
members of the Companies, indicating any policies which will terminate or may be
terminated by the insurer as a result of the consummation of the transactions
contemplated by this Agreement. The insurances specified paragraph 5.11 of in
the Disclosure Schedule cover all risks required by law to be covered
(Pflichtversicherungen). To Sellers’ Knowledge, all such policies are in full
force and effect and there are no material claims by any Company pending under
any of such policies as to which coverage has been questioned, denied or
disputed by the insurer.

 

41



--------------------------------------------------------------------------------

5.12 Product Liability

 

Except as disclosed in paragraph 5.12 of the Disclosure Schedule,

 

  (a) as of the date hereof, no pending product liability claims
(Produkthaftpflichtansprüche) relating to personal injury, property damage or
financial losses and exceeding EUR 100,000 each have been asserted in writing
against any Company;

 

  (b) as of the date hereof, no Company has received any pending written order
or, to Sellers’ Knowledge, received any other notice or instruction from any
governmental authority to recall any of the products manufactured and delivered
by it, or, to Sellers’ Knowledge, no such written order or instruction is
threatened;

 

  (c) the products currently manufactured or delivered by the Companies do not
have any design or manufacturing defects (Design- oder Serienfehler) affecting a
product line or portion thereof; and

 

  (d) in the period between the date hereof and the Closing Date, no matters as
described in subparagraphs (a) and (b) will occur which have, or may reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

5.13 Finders’ Fees

 

No Company has any obligation or liability to pay any fees or commissions to any
broker, finder or agent with respect to this Agreement and the consummation of
the transactions contemplated hereby.

 

5.14 Conduct of Business since December 31, 2003

 

Except as disclosed in paragraph 5.14 of the Disclosure Schedule and except for
any transaction contemplated by or any facts or events disclosed in this
Agreement, in the period between December 31, 2003 and the date hereof there has
not been:

 

  (a) any merger or similar business combination between any Company and any
third party (other than a Company);

 

42



--------------------------------------------------------------------------------

  (b) any declaration or payment of dividends by any Company to any member of
the RÜTGERS Group;

 

  (c) any divestiture by any Company of a shareholding or business with a value
in excess of EUR 500,000 each or an aggregate amount of EUR 2,000,000;

 

  (d) any incurrence or guarantee by any Company of any indebtedness for
borrowed money (in addition to any such indebtedness shown or reflected in the
Reference Financial Statements), other than indebtedness (i) incurred from the
RÜTGERS Group or (ii) incurred from any other lenders and less than EUR
5,000,000 in the aggregate;

 

  (e) any investment by any Company in, or the making of any loan to, any other
company or entity (other than any Company and except for any amounts extended to
any member of the RÜTGERS Group under any cash pooling or other financing
arrangement as referred to in Section 7.2 (b)) exceeding in each case EUR
500,000 or an aggregate amount of EUR 2,000,000;

 

  (f) any capital expenditure by any Company, by additions or improvements to
property, plant or equipment, in excess of EUR 500,000 each or an aggregate
amount of EUR 2,000,000, except as provided for in the budget included in
paragraph 7.1 of the Disclosure Schedule, or, for any reason, any material
failure, with respect to the period between January 1 and December 31, 2004, to
make the capital expenditures provided for in the budget;

 

  (g) any lay-off with respect to a significant part of the workforce of the
Bakelite Group;

 

  (h) any change in, or commitment to change, any compensation or benefit of any
Key Employee made in connection with this Agreement or the transactions
contemplated hereby, other than any changes in the ordinary course of business,
consistent with past practice;

 

  (i) any material change in any method of accounting or accounting practice or
policy by any Company, except as required due to a concurrent change in
generally accepted accounting principles;

 

  (j) any transaction entered into by any Company outside the ordinary course of
business which has had, or would reasonably be expected to have, a Material
Adverse Effect; or

 

  (k) any damage, destruction or other casualty loss (whether or not covered by
insurance) adversely affecting the business or assets of any Company which has,
or would reasonably be expected to have, a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

5.15 Affiliate Transactions

 

Except as set forth in paragraph 5.15 or in any agreement referred to in
paragraph 5.10 of the Disclosure Schedule, no present stockholder (other than
another Company) or managing director (or the equivalent position thereof in any
jurisdiction in which any of the Companies is incorporated) (each a “Director”)
of any of the Companies, or any spouse or child of any Director (i) owns whether
on an individual, joint or other basis, any property or asset, real or personal,
tangible or intangible, used in or held for use in connection with or pertaining
to the business conducted by the Companies, or (ii) has received any loans from,
or made any loans to, any of the Companies.

 

5.16 No Other Representations or Warranties

 

Subject to the provisions expressly set forth in this Agreement, Purchaser
agrees to acquire the Sold Shares and the Bakelite Group in the condition they
are in on the Closing Date, based upon its own inspection, examination and
determination with respect thereto (including the due diligence investigation
conducted by it), without reliance upon any express or implied representations
or warranties of any nature of Sellers or any of their employees, advisors or
other representatives. Purchaser acknowledges that Sellers make no
representations, warranties or guarantees and assumes no disclosure or similar
obligations in connection with this Agreement and the transactions contemplated
hereby, except as expressly set forth in this Agreement.

 

Section 6

Representations and Warranties of Purchaser

 

Purchaser hereby represents and warrants to Sellers as follows, in each case as
of the date hereof and the Closing Date (unless otherwise set forth below):

 

6.1 Existence and Authorization of Purchaser and Purchaser’s Parent

 

  (a) Purchaser is a limited liability company (GmbH) duly incorporated and
validly existing under the laws of Germany. Purchaser’s Parent is a corporation
duly incorporated and validly existing under the laws of New Jersey. Purchaser
and Purchaser’s Parent have all corporate powers required to carry on their
businesses as presently conducted.

 

44



--------------------------------------------------------------------------------

  (b) The execution and performance by each Purchaser and Purchaser’s Parent of
this Agreement are within their corporate powers, do not violate their articles
of association or by-laws and have been duly authorized by all necessary
corporate action.

 

  (c) Assuming compliance with any applicable requirements under merger control
laws as set forth in Section 4.2 (a), the execution and performance of this
Agreement by Purchaser and Purchaser’s Parent require no approval or consent by
any governmental body, authority or official and do not violate any applicable
law or decision by any court or governmental authority binding on any member of
the Purchaser’s Group.

 

  (d) There is no lawsuit, investigation or proceeding pending against, or to
the knowledge of any board member or managing director of Purchaser or
Purchaser’s Parent, threatened in writing against any member of the Purchaser’s
Group before any court, arbitrator or governmental authority which in any manner
challenges or seeks to prevent, alter or materially delay the transactions
contemplated by this Agreement or would otherwise materially and adversely
affect Purchaser’s ability to perform its obligations hereunder.

 

6.2 Finders’ Fees

 

No member of the Purchaser’s Group has any obligation or liability to pay any
fees or commissions to any broker, finder or agent with respect to any of the
transactions contemplated by this Agreement for which Sellers could become
liable.

 

6.3 Financial Capability

 

Exhibit 4.2 (c) contains true and accurate photocopies of the Commitment
Letters.

 

6.4 Purchase for Interest

 

Purchaser is purchasing the Sold Shares for investment for its own account and
not with a current view to any sale or distribution thereof or any portion
thereof to a party not belonging to the Purchaser’s Group or any of its
affiliates.

 

45



--------------------------------------------------------------------------------

Section 7

Covenants

 

7.1 Conduct of Business Prior to Closing

 

From the date hereof to the Closing Date, except as disclosed in paragraph 7.1
of the Disclosure Schedule or contemplated by this Agreement, Sellers shall, to
the extent permitted by applicable law,

 

  (a) not resolve or permit any of the actions referred to in Section 5.14 (a)
and (b);

 

  (b) with respect to the period between the date hereof and the termination of
the existing domination and profit and loss transfer agreement pursuant to
Section 7.3 (a), instruct (which shall include their best efforts to ensure the
compliance with the instruction) Bakelite (i) to conduct its business, and to
cause the other members of Bakelite Group to conduct their businesses, in all
material respects in the ordinary course, consistent with past practice, and
(ii) not to take, or permit any other member of the Bakelite Group to take, any
of the actions set forth in Section 5.14 (c) - (j), or fail to take any action
which has resulted, or may reasonably be expected to result, in a breach of
Section 5.14 (c) – (j), in each case without prior consultation with Purchaser,
and (iii)

 

  (1) not to establish any entity, acquire or sell any participation (including
silent partnerships) in other entities or incur the obligation to acquire or
sell such participation;

 

  (2) not to establish any new branches of business, abandon or modify branches
and close industrial branches (Betriebsstätten);

 

  (3) to use reasonable efforts to keep available the services of its present
managing directors and Key Employees;

 

  (4) not to make any material change in the terms of the employment (including
compensation) of any employees, other than in the ordinary course of business
consistent with past practice;

 

  (5) to perform all routine maintenance in all material respects in accordance
with existing maintenance schedules;

 

46



--------------------------------------------------------------------------------

  (6) to use reasonable efforts to maintain and preserve its business intact in
all material respects and maintain in all material respects the ordinary and
customary relationships of its business with its suppliers, customers and others
having business relationships with it and not to change in any material respect
the standard payment policies or standard warranty terms extended to customers
that affect a material part of the business of the Bakelite Group, except as may
be required by any change in laws;

 

  (7) to continue, after December 31, 2004, to make capital expenditures in the
ordinary course and consistent with past practice and in accordance with the
budget set out in paragraph 7.1 of the Disclosure Schedule;

 

  (8) to continue in full force and effect without material modification the
insurance policies referred to in paragraph 5.11 of the Disclosure Schedule;

 

  (9) not to sell, transfer, lease, sublease, license, mortgage, pledge, assign
or transfer for security purposes, subject to liens, charges or any other
encumbrances or otherwise dispose of any of its properties or other material
assets, except as may be required under applicable law or any existing
agreements disclosed in this Agreement and except for any such disposals of
assets (other than any of the Properties owned by the Companies) made in the
ordinary course of business, consistent with past practice;

 

  (10) to maintain inventory levels in the ordinary course of business;

 

  (11) not to sell the business of the Bakelite Group in whole or in material
parts, perform transactions under the German Transformation Act (UmwG) or enter
into any agreements within the meaning of Section 291 et seq. of the German
Stock Corporation Act (AktG);

 

  (12) not to modify or amend (except for normal price adjustments in the
ordinary course of business, consistent with past practice), waive, terminate or
fail to renew any Material Agreement; not to breach in any material respect any
Material Agreement; not to enter into any new agreement that would meet the
requirements of either Section 5.10 (a) (1) (disregarding the provisos contained
therein) or any of the requirements set forth in Sections 5.10 (a) (2) (other
than cooperation agreements), (4), (5), (6), (7), (8) (ii), (9), (10) or (11);
not to enter into any other agreement that would be a Material Agreement;
except, in each case of this paragraph (12), in the ordinary course of business,
consistent with past practice and with the prior consent of the Parties (which
shall not be unreasonably withheld);

 

47



--------------------------------------------------------------------------------

  (13) to maintain its books, accounts and records in the ordinary course, on a
basis consistent with past practice;

 

  (14) not to do any actions outside the ordinary course of business which may
reasonably be expected to result in an increase of the Effective Date Cash or
would result in any Trapped Cash;

 

  (15) not to accelerate or delay collection or payment, as applicable, of any
accounts or other receivables or accounts or other payables of its business in
advance of or beyond their regular due dates or the dates when the same would
have been collected or paid in the ordinary course of business consistent with
past practice (other than any accelerations or delays occurring in the ordinary
course of business consistent with past practice);

 

  (16) not to modify or amend its organizational or constitutional documents or
the constitutional or organizational documents of any member of the Bakelite
Group, except as required under applicable mandatory law;

 

  (17) not to issue or sell any capital stock or other equity securities, or any
option, warrant or other right to acquire the same of, or any other equity
interest in it or any member of the Bakelite Group which is controlled by it;

 

  (18) not to cancel, settle or waive any material claims held by it, other than
in the ordinary course of business consistent with past practice;

 

  (19) not to adopt, terminate or amend any collective employee benefit plan
(inclusive of pension commitments), collective bargaining agreement or other
contract with any labor union, works council or similar organization, except (i)
for amendments in the ordinary course of its business consistent with past
practice (in a manner that does not increase the cost of the compensation or
benefits of any employee) or (ii) as required by applicable law; not to enter
into individual agreements granting employee benefits relating to retirement,
death, sickness, medical or disability to any employee, except as provided by,
and in accordance with the terms of, any existing employee benefit plan; not to
amend or modify any agreement with a Key Employee (except for normal salary
increases in the ordinary course of business, consistent with past practice) or
to enter into an agreement with any employee who would be a Key Employee, except
in order to replace any existing Key Employee or as otherwise reasonably
required by business needs, with the prior consent of the Parties (which shall
not be unreasonably withheld);

 

48



--------------------------------------------------------------------------------

  (20) not to make any material Tax election, settle or compromise any liability
for Taxes or, other than in the ordinary course of business consistent with past
practice; or

 

  (21) to materially comply with all applicable laws;

 

  (22) not to engage in any business, any action and/or any declaration which
would require the approval of the supervisory board (Aufsichtsrat) of Bakelite
pursuant to the articles of association (Satzung), the rules of procedure for
the board of executive directors (Geschäftsordnung für den Vorstand) and/or the
rules of procedure for the supervisory board (Geschäftsordnung für den
Aufsichtsrat) of Bakelite, each as currently in force and effect as at the date
thereof;

 

  (23) not to knowingly take any action which would result in a breach of any
representation of Sellers given herein; and

 

  (24) not to agree or commit to do any of the foregoing.

 

7.2 Financing of the Bakelite Group

 

  (a) During the period between the date hereof and the Closing Date, Sellers
shall repay, or cause to be repaid, such loans granted to the Bakelite Group by
any bank or other financial institution listed in Exhibit 7.2 (a) and in
accordance with the provisions set forth in Exhibit 7.2 (a) (unless otherwise
mutually agreed between the Parties or, subject to Section 7.4, requested by
Purchaser after the date hereof). In each case, Sellers shall provide such
amounts as are required for the repayment of any loan in accordance with this
Section 7.2 (a) by way of a shareholder loan or the repayment of any loan
payables of the RÜTGERS Group to the Bakelite Group under any cash pooling
arrangement (as set forth in Exhibit 7.2 (a) and otherwise at Sellers’ choice),
to the extent necessary for the Bakelite Group to continue its business in the
ordinary course.

 

  (b) The Parties agree that any cash pooling or similar financing arrangements
and other borrowings (Darlehen) between any Company and any entity of the
RÜTGERS Group will be terminated with effect as of the Effective Date. Sellers
shall procure that any claims of the Bakelite Group against the RÜTGERS Group
under any such arrangements and borrowings shall be settled by the RÜTGERS Group
on the Closing Date. If such arrangements result in any receivable

 

49



--------------------------------------------------------------------------------

(including accrued interest) of the RÜTGERS Group, Purchaser shall acquire, on
the Closing Date, such receivable which qualifies as Effective Date Financial
Debt with effect as of the Effective Date for a consideration equal to its
nominal amount (plus interest). The final amount of any such payables and
receivables shall be determined in accordance with Section 3 and be settled in
accordance with Section 2.3.

 

  (c) Sellers shall procure that the land charges for the benefit of Allianz
Lebensversicherungs-AG referred to in paragraph 5.5 (b) of the Disclosure
Schedule will be fully released or retransferred to Bakelite prior to or on the
Closing Date.

 

  (d) With effect as of the Closing, neither Sellers nor any entity of the
RÜTGERS Group shall be responsible for the financing of the Bakelite Group.

 

7.3 Termination of Domination and Profit and Loss Transfer Agreement of
Bakelite; Change of Business and Fiscal Year of Bakelite and MGS
Kunstharzprodukte GmbH

 

  (a) Prior to the Effective Date, Sellers shall change the business year
(Geschäftsjahr) and the fiscal year (Wirtschaftsjahr) of Bakelite and MGS
Kunstharzprodukte GmbH so as to end with effect as of the Effective Date, unless
the Effective Date is December 31, 2004/January 1, 2005, and shall terminate the
domination and profit and loss transfer agreement between RÜTGERS and Bakelite
as of the Effective Date. After the date hereof, the Parties shall closely
cooperate in order to determine the prospective Effective Date and Sellers shall
pass all necessary resolutions, make all necessary filings and use all
reasonable efforts to cause the registration of the change of the business and
fiscal year in the commercial register of Bakelite to be timely made prior to
such date. Subject to the compliance by Sellers with the preceding sentence,
Sellers shall, however, not be liable to Purchaser if the registration is not
timely entered into the commercial register, and as a result of such
non-registration the Closing has to be postponed in accordance with Section 4.2
(c) (v).

 

  (b) Bakelite shall transfer to RÜTGERS any profit, and RÜTGERS shall
compensate Bakelite for any loss, in each case generated in the period commenced
on January 1, 2004 and ending on the Effective Date (as shown in the statutory
accounts of Bakelite as of the Effective Date) in accordance with the terms and
conditions of such agreement. To the extent that any profit transfer by Bakelite
or obligation by RÜTGERS to compensate losses incurred by Bakelite under the
domination and profit and loss transfer agreement is outstanding as of the
Closing Date (taking into account any down-payments made by Bakelite or RÜTGERS,
as

 

50



--------------------------------------------------------------------------------

the case may be, prior to the Closing Date), Purchaser shall ensure the timely
payment of such profit transfer by Bakelite to RÜTGERS and Sellers shall ensure
the timely payment of any compensation of losses incurred by Bakelite, as the
case may be, after the Closing Date in accordance with the terms of the
agreement. Any Losses arising out of the failure by RÜTGERS to timely pay any
compensation for losses incurred by Bakelite shall, for the avoidance of doubt,
not be subject to the limitations set forth in Section 8.4 and shall be
disregarded in the calculation as to whether the Losses exceed the thresholds or
limitations set forth in Section 8.4.

 

  (c) The Parties agree and shall procure that upon payment of the profit
transfer or loss compensation in accordance with subparagraph (b) all rights and
obligations between RÜTGERS and Bakelite related to any profit and loss transfer
shall be finally settled and that the statutory accounts of Bakelite as of the
Effective Date and as of any previous date shall not be challenged by the
Parties or by or on behalf of Bakelite after the Closing Date (notwithstanding
the Parties’ rights and obligations in respect of the Effective Date Financial
Statements, which are to be prepared in accordance with the principles set forth
in Section 3.2). Subject to the Closing, Purchaser shall indemnify and hold
harmless RÜTGERS from any obligation arising in connection with the domination
and profit and loss transfer agreement as referred to in subparagraph (a) above
(except for obligations vis-à-vis any entities of the RÜTGERS Group and except
to the extent that Sellers have to indemnify Purchaser from any such obligations
under any other provision of this Agreement), including (i) the obligation to
indemnify Bakelite from any loss (Sec. 302 of the German Stock Corporation Act)
in excess of the loss shown in the statutory accounts of Bakelite as of the
Effective Date which is included in the calculation of Effective Date Cash in
accordance with Section 2.1 and (ii) the obligation to provide security to the
creditors of Bakelite (Sec. 303 of the German Stock Corporation Act). Any
indemnification claims of RÜTGERS against Bakelite under applicable law with
respect to any security provided under Sec. 303 of the German Stock Corporation
Act shall not be affected thereby.

 

7.4 Release from Guarantees

 

With effect as of the Closing Date, Purchaser hereby assumes (i) any and all
obligations and liabilities relating to any guarantees, comfort letters and
other security interests of any kind which any member of the RÜTGERS Group, or
any third party on behalf of any member of the RÜTGERS Group, has provided prior
to the date hereof or will provide prior to the Closing Date in favor of, or on
behalf of, any member of the Bakelite Group to banks, other financial
institutions, suppliers, customers or other third parties (provided, however,
that such guarantees, comfort letters and other security interests are disclosed
in Exhibit 7.4 (1) and provided further that, following the date hereof, no
member of the

 

51



--------------------------------------------------------------------------------

RÜTGERS Group shall provide any new guarantee, comfort letter or other security
in respect of liabilities of any member of the Bakelite Group without the prior
written consent of Purchaser) (the “Sellers’ Guarantees”) and (ii) shall
indemnify and hold harmless the relevant members of the RÜTGERS Group from any
obligations and liabilities arising under or in connection with the Sellers’
Guarantees. Purchaser shall further, prior to or on the Closing Date, to the
extent possible, release all relevant members of the RÜTGERS Group from the
Sellers’ Guarantees with effect as of the Closing Date, provided that Sellers
shall notify Purchaser of the outstanding Sellers’ Guarantees and the amount of
the aggregate (actual or contingent) liability of the RÜTGERS Group thereunder
at least five Business Days before the Closing Date and further provided that
such release does not involve unreasonable costs and liabilities of Purchaser.
To the extent that the relevant members of the RÜTGERS Group are not released
from any Sellers’ Guarantees provided by them in order to secure any loans
granted by banks or other financial institutions (as specifically set forth in
Exhibit 7.4 (1) and other than those to be repaid in accordance with Section 7.2
(a)), Purchaser shall, on the Closing Date, provide an unconditional and
irrevocable bank guarantee issued by a first class (AA rated) European or US
bank of international standing and payable upon first demand, in the form
attached hereto as Exhibit 7.4 (2) in an amount of the outstanding amount under
any such loans as of the Closing Date as notified to Purchaser by Sellers at the
latest five Business Days prior to the Closing Date (which amount shall in no
event be higher than as set forth in Exhibit 7.4 (1)). For the avoidance of
doubt, any recourse claims of the RÜTGERS Group against any entity of the
Bakelite Group in connection with any Sellers’ Guarantees shall not be affected
by this Agreement.

 

7.5 Resignations

 

On the Closing Date, Sellers shall deliver to Purchaser the resignations,
effective prior to or on the Closing Date, of certain members of the supervisory
board of Bakelite who act as representatives of Sellers on such board, as listed
in Exhibit 7.5.

 

7.6 Covenant not to Compete

 

Sellers shall not, and shall cause the other entities of the RÜTGERS Group (as
it exists today) for so long as they continue to be part of the RÜTGERS Group

 

  (a) for a period of three years after the Closing Date, not to engage in the
Business (which shall include an obligation not to support or advise any entity
of the RAG Aktiengesellschaft group in the conduct of the Business) as conducted
by the Bakelite Group as of the Closing Date in the current geographical area of
activities of the Bakelite Group, provided, however, that the following
activities shall be exempt from the covenant not to compete:

 

  (i) any activities conducted by the RÜTGERS Group (as existing on the date
hereof) as of the Closing Date;

 

52



--------------------------------------------------------------------------------

  (ii) the manufacturing and distribution of products and parts thereof which
are offered by the RÜTGERS Group as an integral part of, or in combination with,
other products that are not currently distributed by the Bakelite Group;

 

  (iii) the acquisition of a non-controlling interest (which shall in no event
exceed 10% of the voting rights) in a publicly traded entity engaged in the
Business; or

 

  (iv) the acquisition of a non-controlling or controlling interest in an entity
or group which is not primarily engaged in Business, unless the acquisition of
the competing business was the main purpose of the acquisition and provided that
the aggregate sales of the acquired entity or group in the Business do not
exceed 10% of the aggregate sales of such entity or group (in each case based on
the sales in the financial year preceding the acquisition);

 

  (b) for a period of two years after the Closing Date, not to actively solicit
for employment, entice away or, to the extent permitted by applicable law, offer
employment to or employ or offer or conclude any contract for services with, any
Key Employee, provided that this covenant shall not apply with respect to any
person who (i) has given notice of termination of, or agreed with the relevant
Company to terminate, his employment without any inducement by Sellers or their
respective affiliate, or (ii) has been given notice of termination of his
employment by the Company without Sellers inducing such employee to provoke such
termination.

 

7.7 Confidentiality

 

Subject to the provisions of Section 9.9, for a period of five years after the
Closing Date (but in no event longer than permitted under applicable law),
Sellers shall keep confidential and not disclose to any third party any business
or trade secrets of the Bakelite Group, other than those which have become
publicly known through no fault of the RÜTGERS Group or which the RÜTGERS Group
is required to disclose in order to comply with any legal requirements or stock
exchange regulations. Such confidentiality obligation shall be satisfied if
Sellers or the relevant members of the RÜTGERS Group exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information (Sorgfalt in eigenen Angelegenheiten).

 

53



--------------------------------------------------------------------------------

7.8 Corporate Names and Sellers’ Marks

 

  (a) RÜTGERS shall procure that the corporate name of RÜTGERS Bakelite will be
changed as soon as reasonably practicable after the Closing Date so as to no
longer to contain the name “Bakelite”.

 

  (b) After the Closing Date, Purchaser shall not use, or permit the Companies
or any third party to use, (as part of its corporate or trade names, logos,
internet domain names or otherwise) the name “RÜTGERS” (or any similar name) or
any other name or mark which indicates that the Companies are part of RÜTGERS
Group or any group of any (direct or indirect) shareholder of Sellers
(collectively, the “Sellers’ Marks”). Sellers shall, however, for an interim
period of six months after the Closing Date, not object to the use by Purchaser
or any Company of any existing brochures or sales literature containing any
Sellers’ Mark or to the sell of any products and packaging which are in stock on
the Closing Date carrying any Sellers’ Mark, provided that Purchaser or the
relevant Companies inform the relevant third party in writing without undue
delay after the Closing that Purchaser has acquired the Bakelite Group.

 

  (c) After the Closing Date, Sellers shall not use, or permit any member of the
RÜTGERS Group or any third party to use, (as part of its corporate or trade
names, logos, internet domain names or otherwise) the name “Bakelite” (or any
similar name) or any other name or mark which indicates that the Companies are
part of RÜTGERS Group or any group of any (direct or indirect) shareholder of
Sellers, except that they may, for an interim period of six months after the
Closing Date, use any existing brochures or other literature which are in stock
on the Closing Date. For the avoidance of doubt, Purchasers shall not to object
to any indication in any description of the history of the RÜTGERS Group that
the Bakelite Group was part of the RÜTGERS Group until the Closing Date.

 

7.9 Access to Information

 

  (a) In the period between the date hereof and the Closing Date, Sellers shall
use reasonable efforts to cause the Companies to grant Purchasers and their
representatives reasonable access to the management of the Companies and their
accountants, legal counsel and other advisors and any financial and operating
data and documents and information relating to the assets and businesses of the
Bakelite Group, to the extent (i) reasonably necessary for (x) the consummation
of this Agreement and obtaining acquisition financing under the Commitment
Letters or equivalent financing instruments as described in more detail in

 

54



--------------------------------------------------------------------------------

       Section 4.2 (c) (iv) or (y) the integration planning of the respective
businesses and operations of the Purchaser’s Group and the Bakelite Group or (z)
personnel planning, (ii) not prohibited by applicable antitrust and other laws
and (iii) not leading to undue interference with or unreasonable disruption of
the business of the Companies. To the extent that any information to be provided
to Purchaser is competitively sensitive, the Companies shall provide such
information on an outside counsel or outside accountant only basis, subject to
appropriate confidentiality obligations. Any out-of-pocket expenses reasonably
incurred by Sellers or the Companies in connection with such access shall be
borne by Purchaser. During such period, Sellers shall in particular forward to
Purchaser within fifteen Business Days of the end of the relevant month, copies
of all regular consolidated monthly financial reporting prepared by the Bakelite
Group.

 

  (b) After the Closing Date, Purchaser will promptly afford to Sellers and its
representatives, upon reasonable advance notice, access to accounting,
financial, environmental and other records (and allow them to make copies
thereof), as well as to other information, management, employees and auditors of
the Bakelite Group to the extent arising out of or related to events having
occurred prior to Closing and necessary for the RÜTGERS Group (or the group of
any direct or indirect shareholder of Sellers) in connection with any audit,
investigation, dispute or litigation or any accounting or tax purpose. Any
out-of-pocket expenses reasonably incurred by Purchaser or the Companies in
connection with such access shall be borne by Seller. Purchaser shall keep, and
procure that the Companies will keep, all books and records relating to any
period prior to the Closing Date in accordance with and during the periods
required under applicable law. Purchaser agrees to cause the Bakelite Group to
give Sellers reasonable notice prior to transferring, discarding or destroying
any books or records of the Bakelite Group relating to any matters which may be
relevant with respect to any indemnity obligation of Sellers under this
Agreement (in particular with respect to any tax matter relating to any period
prior to the Closing Date) and, if Sellers so reasonably requests, to deliver
such books or records to Sellers, to the extent that they relate to any period
prior to the Closing Date. To the extent that any information to be provided to
Sellers is competitively sensitive, the Companies shall provide such information
on an outside counsel or outside accountant only basis, subject to appropriate
confidentiality obligations.

 

  (c) Following the Closing Date, Sellers shall grant, and shall cause any
member of the RÜTGERS Group to grant, Purchaser and the Companies and their
counsels, tax advisors and auditors, for a period of 10 years, but in no event
longer than the applicable preservation periods (Aufbewahrungsfristen), a right
to inspect, during normal business hours and on reasonable advance notice, all
books and records of Sellers and any member of the RÜTGERS Group to the extent
such books and records relate to the Business and the information contained
therein is not

 

55



--------------------------------------------------------------------------------

       available within the Bakelite Group, provided that such inspection is
necessary in connection with any audit by any public authority or the
preparation of financial statements or any securities offering or any other
valid business purpose. Purchaser and the Companies are entitled to take copies
of such books and records for the abovementioned purposes.

 

  (d) Sellers shall make available to the Companies and the Purchaser (on behalf
of and in relation to the operation of the Business) Sellers’ rights of recovery
under all of the relevant insurance policies, including all historic occurrence
based policies under which claims may still be asserted, in respect of general
and product liability, auto liability or workers compensation/employers
liability claims filed in relation to any events, occurrences or accidents
occurring prior to the Closing Date. Sellers and Purchaser shall cooperate in
connection with the handling and administration of these claims, it being
understood that Sellers shall take such actions reasonably necessary to pursue
such claims, which may include assignment to Purchaser of the right to such
insurance claim, providing written notice of such insurance claim or assignment
to the third party insurer (with a copy of such notice to be given by Sellers to
Purchaser) and provision of information regarding any such insurance claim
required by an insurance policy or third party insurer.

 

7.10 Further Assurances; Cooperation

 

  (a) Subject to the terms and conditions of this Agreement, the Parties will
use reasonable efforts to execute, or cause to be executed, all agreements and
documents and to take, or cause to be taken, all other actions necessary under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement. In particular, Purchaser shall use all commercially reasonable
efforts to cause the financing condition set forth in Section 4.2 (c) (iv) to be
fulfilled as timely as practicable.

 

  (b) In the period between the date hereof and the Closing Date, Sellers shall
cooperate, and use reasonable efforts to cause the Companies to cooperate, to
the extent legally permissible, with Purchaser in order to ensure, to the extent
possible and practicable, continuity in the relationships of the Bakelite Group
with suppliers, customers and employees, provided, however, that
(notwithstanding any other provisions of this Agreement, but subject to Sellers’
compliance with the covenant in this Section 7.10 (b)), Sellers shall have no
liability arising from the failure to obtain any third party consents in
connection with the transactions contemplated hereby or from any defections of
suppliers, customers or employees after the date hereof.

 

56



--------------------------------------------------------------------------------

  (c) In the period between the date hereof and the Closing Date, Sellers shall,
upon request of Purchaser, use all reasonable efforts to cause the Companies and
their auditors and consultants to reasonably cooperate with Purchaser, at
Purchaser’s cost, in satisfying any condition to financing set out in
Purchaser’s agreements with banks and other lenders. Such cooperation shall
include, without limitation, preparations for the obtaining or release of any
liens, providing access to properties and other assets for third party
appraisals, obtaining any required consents of landlords and lenders of the
Companies, preparations for the implementation of a new cash management system
and attending roadshows by the management of Bakelite in respect of offering or
debt or equity securities). Notwithstanding the above, any such cooperation as
requested by Purchaser shall not unduly interfere with the business operations
of the Companies, and no Company shall be under any obligation pursuant to this
Section 7.10 (b) to execute any binding agreement or other document or enter
into any binding commitment prior to the Closing.

 

  (d) After the Closing Date, the Parties shall furnish to each other, upon
request and as promptly as reasonably practicable, such information and
assistance relating to the Companies as is reasonably necessary in connection
with (i) any accounting matter, including the preparation of any financial
statements, (ii) any regulatory matter or any suit, action, investigation,
proceeding or claim, commenced or threatened by any third party, or (iii) any
insurance matter, including claims for coverage.

 

  (e) Sellers will fully and contemporaneously with the payment to the relevant
directors or employees reimburse the Bakelite Group the bonus payments referred
to in Section 5.9 (c), last paragraph, and any wage taxes and social security
payments related thereto.

 

  (f) After the Closing Date, Sellers shall, upon request of Purchaser, procure
that any agreements between any entity of the RÜTGERS Group and any Company
which are required to be disclosed in this Agreement pursuant to Section 5.10,
but are not disclosed herein, will be promptly terminated at no cost for the
relevant Company with retroactive economic effect as of the Effective Date.

 

7.11 US Financial Statements

 

Sellers shall cause the Bakelite Group to use its best efforts (nach besten
Kräften) and devote all adequate resources to prepare and deliver, as soon as
practicable after the date hereof, audited consolidated financial statements of
the Bakelite Group for the years ending December 31, 2002 and December 31, 2003,
and unaudited interim quarterly financial statements for 2004, including prior
period comparative financial information,

 

57



--------------------------------------------------------------------------------

reviewed by Bakelite’s auditors (the “US Financial Statements”). Any instruction
by Sellers to the Bakelite Group shall include, in accordance with any specific
requests to be made by Purchaser in writing (in a form that can be forwarded to
the Bakelite Group without any further material comments or explanations by
Sellers being necessary), that the financial statements contemplated by this
Section shall: (i) be prepared in accordance with accounting principles
generally accepted in the United States of America (“US GAAP”), (ii) contain
full notes thereto, (iii) comply with Regulation S-X promulgated by the United
States Securities and Exchange Commission (the “SEC”) and (iv) in the case of
audited financial statements, be audited in accordance with generally accepted
auditing standards in the United States of America without qualification as to
scope. Purchaser shall appoint a project team for the coordination of
Purchaser’s requirements related to the US Financial Statements and Sellers
shall grant such project team reasonable access to the Bakelite Group’s
management in connection with their preparation. Any reasonable audit fees and
advisor’s fees (provided that the retainment, including its general fee
arrangements and other general terms and conditions, of the auditors and
advisors of Bakelite and/or Sellers shall require Purchaser’s consent) and other
reasonable out-of-pocket expenses incurred in complying with this Section 7.11
and any other costs incurred by the Bakelite Group or the RÜTGERS Group in
connection with the preparation (other than internal administration costs of the
Bakelite Group and the RÜTGERS Group) will be payable by Purchaser and shall not
be taken into account in the calculation of the 2004 Normalized EBITDA or of the
Effective Date Cash, Effective Date Financial Debt or Effective Date Working
Capital. In addition, from the date of this Agreement, Sellers shall upon such
written request of Purchaser, cause the Bakelite Group to provide customary
representations to auditors and any additional financial information and
assistance in connection therewith as may be reasonably requested by Purchaser
or its affiliates in connection with any financial documents or filing with the
SEC undertaken by Purchaser or its affiliates. Purchaser confirms that the
delivery of the US Financial Statements is no condition to Closing or to
Purchaser’s financing in connection with the transaction contemplated hereby and
that Sellers shall not be liable under any provision of this Agreement for the
accuracy and compliance with US GAAP of the US Financial Statements.

 

7.12 Assignment of Agreements

 

Upon request of Purchaser, Sellers shall cooperate, and shall cause any relevant
entity of the RÜTGERS Group to cooperate, with Purchaser and Bakelite and use
their best efforts (nach besten Kräften) in order to ensure that any agreements
which have been assumed by Bakelite from the RÜTGERS Group (in connection with
any contribution by RÜTGERS or otherwise) or have been entered into by the
RÜTGERS Group exclusively for the benefit of the Bakelite Group (other than
those to be terminated pursuant to this Agreement and except for agreements with
the RÜTGERS Group or RAG group, including master insurance agreements) and have
not yet been validly transferred to the

 

58



--------------------------------------------------------------------------------

Bakelite Group (as a result of the absence of the relevant third party’s
consent, whether express or implied, or for any other reason) will be so validly
transferred to Bakelite as promptly as reasonably practicable. If any requisite
third party consent cannot be obtained, the Parties shall procure that the
relevant member of the RÜTGERS Group and Bakelite will agree on an appropriate
arrangement (such as a sub-lease, sub-licence or trust arrangement) in order to
transfer all rights, benefits, obligations and charges related to any such
agreement to Bakelite at no additional cost.

 

Section 8

Indemnification

 

8.1 Indemnification by Sellers and Purchaser

 

  (a) Subject to the provisions contained in this Section 8 and the specific
indemnities contained in Sections 9, 10 and 11, Sellers shall, to the extent
permissible and reasonably practicable, remedy the breach of any representation,
covenant or agreement of Sellers contained in this Agreement within a reasonable
time not to exceed two months after having been notified of such breach pursuant
to Section 8.6 (a) and, if Sellers have failed to remedy such breach, Sellers
shall pay to Purchaser the amount of any Losses (as defined below) asserted
against, incurred or suffered by Purchaser as a result of the breach (it being
understood that any Losses incurred by the Companies or by any company of
Purchaser’s Group shall be deemed to have been incurred by Purchaser).

 

For the purpose of this Agreement, “Losses” shall mean all liabilities,
reasonable costs and expenses and other damages within the meaning of Sections
249 et seq. of the German Civil Code including reasonable advisor’s fees (which,
for the avoidance of doubt, shall not be limited to fees according to the
Rechtsanwaltsvergütungsgesetz), costs of legal defense, imposed fines or
penalties, including those related to Third Party Claims (as defined in Section
8.6 (a) below). Sellers shall not be liable for (i) internal administration and
overhead costs and (ii) consequential or indirect damages (Folgeschäden,
mittelbare Schäden), lost profits (entgangener Gewinn), frustrated expenses
(vergebliche Aufwendungen) within the meaning of Section 284 of the German Civil
Code, except for such damage or lost profits or frustrated expenses which are
specifically covered by the intent and purpose (vom Sinn und Zweck erfasst) of
the representation, covenant or agreement of Sellers contained in this Agreement
that was breached by Sellers. Without limitation, lost profits and consequential
damages recoverable under the preceding sentence (i) shall include lost profits
and consequential damages payable to a third party under a Third Party Claim and
(ii)

 

59



--------------------------------------------------------------------------------

shall exclude lost profits or consequential damages calculated on the basis of a
reduction of the enterprise value or earnings projections, price earnings ratios
or the like of the Bakelite Group or any Company or business within the Bakelite
Group. For the avoidance of doubt, the exclusion under (ii) of the preceding
sentence shall not limit the recovery (in accordance with the other provisions
of this Agreement) of any (A) direct damages (including any damages resulting in
any repayment of the adequate portion of the Purchase Price due to a breach of
the provisions in Sections 1.2, 4.4 (a) and 5.2) or (B) consequential damages
and lost profits of the Bakelite Group as a result of a breach of the
representations in Section 5.4. For the avoidance of doubt, (x) any Losses
relating to entities of the Bakelite Group in which Purchaser does not acquire
(directly or indirectly) a 100% interest hereunder shall be computed on a
pro-rata basis, in proportion to the relevant shareholding (directly or
indirectly) acquired by Purchaser, and (y) the sale of any of the Sold Shares or
any of the assets pertaining to the Business shall not affect Purchaser’s right
to indemnification for Losses as actually incurred by Purchaser for such Sold
Shares or assets under this Agreement.

 

  (b) Subject to the provisions contained in this Section 8, Purchaser shall to
the extent permissible and reasonably practicable, remedy the breach of any
representation, covenant or agreement of Purchaser contained in this Agreement
within a reasonable time (which, in any event, shall not exceed 8 weeks) after
having been notified of such breach pursuant to Section 8.6 (a) and, if
Purchaser has failed to remedy such breach, Purchaser shall pay to Sellers the
amount of any Losses asserted against, incurred or suffered by Sellers as a
result of the breach, provided, however, that in the event of any failure by
Purchaser to comply with its obligation to timely pay any amounts in accordance
with Section 2, Sellers shall have all rights and remedies available under
applicable law in the event of a default (Verzug).

 

  (c) In all other respects, unless explicitly otherwise set forth herein, the
applicable provisions of German law (Secs. 249 et seq. of the German Civil Code)
shall apply, including with respect to mitigation (Sec. 254 of the German Civil
Code) and offset of benefits (Vorteilsausgleichung).

 

  (d) Any indemnity payments made by Sellers pursuant to this Agreement shall be
treated by the Parties as adjustments of the Purchase Price. Without prejudice
to the foregoing sentence, Purchaser may request that any such payments be paid
directly to the relevant member of the Bakelite Group. Such payment shall, as
between Sellers and Purchaser be deemed to be an adjustment of the Purchase
Price and shall, as between Purchaser and such member of the Bakelite Group, be
made for the account and on behalf of Purchaser.

 

60



--------------------------------------------------------------------------------

8.2 Losses Reflected in Financial Statements

 

Sellers shall not be liable to Purchaser for any Losses to the extent that such
Losses are (i) reflected as a specific write-off, value adjustment or as a
liability or provision in the Effective Date Financial Statements if and to the
extent that such write-off, value adjustment, liability or provision has
resulted in a (downward) adjustment of the Purchase Price pursuant to Section
2.1 (ii), (iii) or (v) or (ii) have been taken into account as an expense in the
calculation of the 2004 Normalized EBITDA, if and to the extent that such
expense has resulted in an adjustment of the Purchase Price pursuant to Section
2.1 (vi) and Exhibit 2.1.

 

8.3 Disclosed or Known Matters

 

Sellers shall not be liable for a breach of a representation of Sellers
contained in this Agreement or any of the covenants contained in Section 7.1 if
the underlying facts of the breach have been disclosed in the Disclosure
Schedule in accordance with the first paragraph of Section 5 or if any of
Purchaser’s representatives as listed in Exhibit 8.3 has actual knowledge as of
the date hereof of the underlying facts of the breach of a representation and of
any damages (Schaden) arising out of such breach as may be expected with
reasonable certainty on the date hereof.

 

For the avoidance of doubt, any disclosure contained in the certificate
mentioned in Section 4.2 (c) (i) shall not affect the right of Purchaser to
claim indemnification in relation to (i) those representations given also as of
the Closing Date and (ii) any matter arising as a result of the breach by
Sellers or any member of the Bakelite Group of any covenant or other agreement
contained in this Agreement.

 

For the avoidance of doubt, this Section 8.3 shall not apply with respect to (i)
the representations in Sections 5.9 (e) and 10.2, which shall be qualified by
any matters disclosed to Purchaser exclusively as expressly set forth in the
respective representation, or (ii) all indemnities (other than for a breach of a
representation) contained herein, which shall apply regardless of whether
Purchaser knew or could have known about the relevant matter.

 

Unless provided otherwise in this Section 8.3, Section 442 of the German Civil
Code (BGB) shall not apply.

 

8.4 Thresholds and Limitations of Sellers’ Liability

 

  (a) Subject to Section 8.4 (e), Sellers shall only be liable for any Losses
arising from a breach of a representation of Sellers or under Sellers’
indemnities contained in

 

61



--------------------------------------------------------------------------------

Sections 5 and 10.3 (a), (c) and (d) of this Agreement or any of the covenants
contained in Section 7.1, unless such breach has been committed intentionally or
knowingly, if (i) such Loss with respect to an individual matter exceeds an
amount of EUR 150,000 (in which case Sellers shall be liable for the entire
amount), provided, however, that a series of inter-related claims arising from
substantially the same facts, subject matter or issue of law shall be deemed to
constitute a single Loss in the amount of the aggregate amounts of the
individual claims forming part of the series of inter-related claims, and (ii)
then only if and to the extent that all Losses which would otherwise be
recoverable from Seller exceed an aggregate amount of (A) EUR 1,250,000 with
respect to the representations of Sellers in Section 5 or (B) EUR 1,250,000 with
respect to Sellers’ indemnities contained in Sections 10.3 (a), (c) and (d) (in
which cases only the excess amount shall be recoverable). For the purpose of
determining whether the deductible in (ii) (A) of the preceeding sentence is
exceeded, any qualifications contained in any representations which require the
occurrence of a Material Adverse Effect shall be disregarded.

 

  (b) Subject to Section 8.4 (e), the aggregate liability of Sellers for the
breach of representations contained in Section 5 shall be limited to an
aggregate amount equal to 15% of the Bid Value.

 

  (c) The aggregate liability of Sellers pursuant to Sections 10.3 (a) and (c)
of this Agreement shall be limited to an aggregate amount equal to 15% of the
Bid Value.

 

  (d) Subject to Section 8.4 (e), the aggregate liability of Sellers pursuant to
Sections 5 (representations), 10.3 (a) – (d) and (f) (environmental indemnities,
other than with respect to asbestos related product liability), 11.2 (a)
(Pension Plan Classification), 11.3 (Biodiesel Agreement) and 11.4 shall be
limited to an aggregate amount equal to 50% of the Bid Value; such liability and
Sellers’ aggregate liability under Section 10.3 (e) (asbestos related product
liability) shall be limited to an aggregate amount equal to 100% of the Bid
Value.

 

  (e) Sections 8.4 (a), (b), (c) and (d) shall not apply with respect to
Sellers’ obligation to transfer the Sold Shares to Purchaser, free and clear of
any third-party rights (Rechtsmängel), and in respect of the representations
contained in Sections 5.1 through 5.3 as well as in respect of a breach of the
covenants contained in Section 7 (except as expressly set forth in Section 8.4
(a)). The Sellers aggregate liability with respect thereto shall be limited to
an amount equal to the Bid Value.

 

  (f) In respect of the indemnifications contained in Sections 9, 11.1
(Bozzetto), 11.2 (b) (Duropast Pensioners) and 11.2 (c) (VFT and Chemistry
Pensioners) as well as the representations contained in Section 9, Sellers’
liability shall not be subject to any limitation.

 

62



--------------------------------------------------------------------------------

8.5 Limitation Periods

 

  (a) Subject to Section 8.5 (b), all claims of Purchaser under any
representation of Sellers in Section 5 or any covenant in Section 7.1 shall be
time-barred (verjähren) upon expiration of a period of two years after the
Closing Date.

 

  (b) All claims of Purchaser under any representation contained in Sections 5.1
through 5.3 shall be time-barred upon expiration of a period of ten years after
the Closing Date.

 

  (c) Any claims of Sellers or Purchaser under Section 9 other than Sections 9.4
(b) and (c) shall be time-barred upon expiration of a period of twelve months
after the respective Tax or Tax Refund has become binding and non-appealable
and, in the case of Section 9.5 (a) or (b), has been notified in writing to
Sellers in accordance with Section 9.5 (c).

 

  (d) Any claims of Purchaser under Section 10.3 (a), (c) and (d) (ii) shall be
time-barred upon expiration of a period of seven years after the Closing Date.
Any claims of Purchaser under Section 10.3 (b), (d) (i), (e) and (f) shall be
time-barred upon expiration of a period of 20 years after the Closing Date.

 

  (e) Any claims of the Purchaser for indemnification under Section 11 shall be
time-barred in accordance with statutory law (Sections 195, 199 of the German
Civil Code), except that any claims under Sections 11.2 (a) and 11.3 shall be
time-barred upon the expiration of a period of 20 years after the Closing Date.

 

  (f) Sellers’ claims under Section 10.7 (b) shall be time-barred upon the
expiration of a period of 20 years after the Closing Date.

 

  (g) All other covenants shall be time-barred in accordance with their
respective terms, and all other agreements and indemnities contained herein
shall be time-barred in accordance with applicable law.

 

  (h) Any limitation period pursuant to this Agreement shall be suspended
(gehemmt) in the event that a written demand is sent to the other Party stating
a claim within the applicable limitation period (Section 203 of the German Civil
Code), provided that a statement of claim is filed with the competent court
within 6 months thereafter or within the applicable limitation period specified
herein. In case of an interruption (Neubeginn), the new limitation period
(Section 212 of the German Civil Code) shall be the longer of six months or the
remainder of the initial limitation period.

 

63



--------------------------------------------------------------------------------

8.6 Indemnification Procedures

 

  (a) In the event of a breach of a representation, covenant or agreement of
Sellers or Purchaser contained in this Agreement, Purchaser or Sellers (as the
case may be) shall promptly notify Sellers or Purchaser of such breach, describe
its claim in detail and, to the extent then feasible, set forth the estimated
amount of such claim. Sellers or Purchaser (as the case may be) shall have the
right to remedy the breach within a reasonable time (which, in any event, shall
not exceed 8 weeks) following such notification, and Purchaser shall, and shall
cause the Companies to, reasonably cooperate with and assist Sellers in any such
remediation by Sellers.

 

  (b) In the event that any third party (including any governmental authority)
asserts or announces any action, claim, demand or proceeding (the “Third Party
Claim”) against any Party or any Company (the “Claim Addressee”) with respect to
which any other Party (the “Indemnifying Party”) may be liable under this
Agreement, the respective Party to be indemnified by the Indemnifying Party with
respect to the Third Party Claim pursuant to this Agreement (the “Indemnified
Party”) shall give the Indemnifying Party the opportunity to defend the Claim
Addressee against the Third Party Claim. The Indemnifying Party shall have the
right to defend the Claim Addressee by all appropriate actions and shall have,
at any time during the proceedings, the sole power to direct and control such
defense. In particular, the Indemnifying Party may participate in and direct all
negotiations and correspondence with the third party, conduct any investigations
deemed necessary or appropriate by it, appoint and instruct counsel and request
that the Third Party Claim be litigated or settled in accordance with the
Indemnifying Party’s instructions. The Indemnifying Party shall reasonably
consult with the Indemnified Party on any material action relating to the
defense. No action by the Indemnifying Party or its representatives in
connection with the defense shall be construed as an acknowledgement (whether
express or implied) of the Indemnified Party’s claim under this Agreement or of
any underlying facts related to such claim. Any costs and expenses incurred by
the Indemnifying Party in defending the Third Party Claim shall be borne by the
Indemnifying Party.

 

  (c) The Indemnified Party agrees, and shall cause each Claim Addressee, (i) to
fully cooperate with the Indemnifying Party in the defense of any Third Party
Claim, (ii) to diligently conduct the defense (to the extent that the
Indemnifying Party is not in control of the defense) in order to keep the Loss
as low as possible in accordance with its obligations under statutory law (Sec.
254 of the German Civil

 

64



--------------------------------------------------------------------------------

Code), (iii) not to acknowledge or settle the Third Party Claim without the
Indemnifying Party’s prior written consent, and (iv) to provide the Indemnifying
Party’s representatives access, upon reasonable advance notice and during normal
business hours, to all relevant books and records, other information, premises
and personnel of the Bakelite Group and copies of all material communication (in
each case, irrespective of whether or not the Indemnifying Party has elected to
defend the Third Party Claim). Any costs and expenses incurred by the
Indemnified Party or the Claim Addressee in connection with the cooperation or
defense in accordance with this Section 8.6 (c) shall be borne by the
Indemnified Party or the Claim Addressee, except for any Losses to be
indemnified by the Indemnifying Party under this Agreement.

 

  (d) The failure of any Indemnified Party or Claim Addressee to comply with any
of its obligations under this Section 8.6 shall release the Indemnifying Party
from its respective indemnification obligation hereunder, if (and to the extent
that) the Indemnifying Party is prejudiced by such failure. If and to the extent
(i) the Indemnified Party or the Claim Addressee has failed to notify the
Indemnifying Party of any Third Party Claim or has settled or acknowledged the
Third Party Claim in a legally binding manner without the Indemnifying Party´s
consent (which shall not be unreasonably withheld, conditioned or delayed) and
(ii) this has resulted in a non-appealable binding decision of (or binding
settlement before or with) any court or authority, the Indemnifying Party shall
no longer be liable under Section 8.1 with respect to the relevant matter,
except if and to the extent that the Indemnified Party proves that Indemnified
Party´s or Claim Addressee´s failure did neither result in nor increase the
Indemnifying Party´s indemnification obligation hereunder.

 

  (e) The provisions of this Section 8.6 shall be subject to the relevant
provisions contained in Sections 9, 10 and 11 with respect to certain Tax
matters and Environmental Matters, the Bozzetto Agreement and the Duroplast
Pensioners as well as the VFT and Chemistry Pensioners.

 

8.7 No Additional Rights or Remedies

 

  (a) Except as explicitly provided in this Agreement, in particular in respect
of claims for specific performance (primäre Erfüllungspflichten), including with
respect to the covenants set forth in Sections 7.2 through 7.10, and the
indemnity claims explicitly set forth herein, any and all rights and remedies of
any legal nature which the Parties may otherwise have against the respective
other Parties in connection with this Agreement or the transactions contemplated
hereby shall be excluded. In particular, without limiting the generality of the
foregoing, each Party hereby waives any claims under statutory representations
and warranties

 

65



--------------------------------------------------------------------------------

(Sections 434 et seq. of the German Civil Code), irrespective of whether any
defects (Mängel) exist on the date hereof or arise in the period between the
date hereof and the Closing Date, and any claims related to statutory
contractual or precontractual obligations (Sections 280 to 282, 311 of the
German Civil Code), frustration of contract (Section 313 of the German Civil
Code) or tort (Sections 823 et seq. of the German Civil Code), and no Party
shall have any right to rescind, cancel or otherwise terminate this Agreement or
exercise any right or remedy which would have a similar effect, except for the
termination rights set forth in Section 4.3.

 

  (b) Purchaser further agrees to cause the members of the Bakelite Group not to
raise any claims against any entities, directors or officers of the RÜTGERS
Group relating to Sellers’ shareholdings or interests in, or any action taken by
any such entity, director or officer of the RÜTGERS Group as shareholder,
partner, director or officer of, any such member of the Bakelite Group prior to
the Closing Date and to indemnify all entities, directors and officers of the
RÜTGERS Group from any such claims.

 

  (c) The provisions of this Section 8.7 shall not affect any rights and
remedies of the Parties which cannot be excluded or limited under mandatory law
and any claims of Sellers arising from a breach of Purchaser’s obligation to pay
the Purchase Price.

 

  (d) If any matter would result in an indemnity claim of Purchaser under
Section 8.1 (a) and under any of the indemnities contained in Section 9, 10 or
11, exclusively the relevant indemnity in Section 9, 10 or 11 (including all
limitations relating thereto) shall apply.

 

Section 9

Taxes

 

9.1    Definitions

 

The following terms, as used in this Agreement, have the following meanings:

 

“Pre-Effective Date Period” means the time period up to and ending on the
Effective Date.

 

“Pre-Effective Date Tax” means any Tax related to any action, event, ownership,
period or any other circumstances in, and assessed for or otherwise attributable
(under applicable

 

66



--------------------------------------------------------------------------------

Tax laws) to, the Pre-Effective Date Period and – to the extent related to the
business/fiscal year (Geschäftsjahr / Wirtschaftsjahr) starting prior to and
ending after the Effective Date – calculated under the assumption that the
business/fiscal year (Geschäftsjahr / Wirtschaftsjahr) and the tax assessment
period (Veranlagungszeitraum) of the respective entity of the Bakelite Group
ceases or is deemed to cease at the end of the Effective Date.

 

“Pre-Effective Date Tax Refund” means any Tax Refund for a Tax related to any
action, event, ownership, period or any other circumstances in, and assessed for
or otherwise attributable (under applicable Tax laws) to, the Pre-Effective Date
Period and – to the extent related to the first business/fiscal year
(Geschäftsjahr / Wirtschaftsjahr) starting prior to and ending after the
Effective Date - calculated under the assumption that the business/fiscal year
(Geschäftsjahr / Wirtschaftsjahr) and the tax assessment period
(Veranlagungszeitraum) of each entity of the Bakelite Group ceases or is deemed
to cease at the end of the Effective Date.

 

“Tax” means any public charge, including, without limitation, any tax (Steuer),
including taxes within the meaning of Section 3 of the German Tax Code (AO) or
equivalent tax under the laws of any other jurisdiction, and any duty (Abgabe),
public contribution (Beitrag, Gebühr), customs (Zoll) or social security
contribution (Sozialversicherungsbeitrag) or equivalent public charges under the
laws of any other jurisdiction (including, without limitation, any withholding
on amounts paid to or by any person), together with any penalties, fines,
interest or additions thereto, irrespective whether under federal, state or
local law of any jurisdiction and whether owed as taxpayer or as a person held
liable for any such public charge of another person, including, without
limitation, under Sec. 73, 75, 191 and 192 of the German Tax Code (AO) or any
similar Tax law including without limitation to any Tax law of other
jurisdictions, but excluding such public charges as listed expressly in Exhibit
9.1. For the avoidance of doubt, penalties, fines, interest or additions
concerning a Pre-Effective Date Tax constitute Pre-Effective Date Taxes even if
they relate (in full or partially) to periods following the Effective Date.

 

“Tax Asset” means any credit or tax item that can be carried forward or back as
a tax loss to reduce any Tax, provided that it has, or is reasonably identified
by Sellers to have, a net present value at the relevant time.

 

“Tax Refund” means any repayment of any Tax received by any Company (including
by way of off-set) and any claim for repayment of any Tax, including any Tax
credit, assessed in favor of any Company by a Taxing Authority.

 

“Tax Return” means any return, declaration, report, claim for refund, notice,
form or information relating to any Tax or Tax Refund, including any schedule or
attachment thereto.

 

67



--------------------------------------------------------------------------------

“Purchaser’s Tax Saving” means any present or future (i) decrease of any Tax or
(ii) any additional Tax Refund, in each case if and to the extent that it is
caused by a reverse effect (Umkehreffekt) related to an increase of
Pre-Effective Date Tax or a decrease of a Pre-Effective Date Tax Refund to be
indemnified by Sellers under Section 9.6 (each such indemnifiable Tax or
decrease of Tax Refund for purposes of this paragraph “Indemnifiable Tax”)
provided that (A) such decrease of Tax or additional Tax Refund is attributable
to the relevant Company or any entity of the Purchaser’s Group and (B) is
assessed for or otherwise related to a time period starting on or after the
Effective Date and ending on or before December 31, 2009. The maximum amount of
a Purchaser’s Tax Saving is limited to the amount of the Indemnifiable Tax to
which it relates. For the avoidance of doubt, the creation or increase of net
operating losses available for carry-forward as such does not constitute a
Purchaser’s Tax Saving (e.g. shall not result in a Purchaser’s Tax Saving if
Purchaser is actually not able to utilize the Tax loss carry-forward within the
aforesaid period).

 

“Purchaser’s Tax Disadvantage” means any present or future (i) increase of any
Tax or (ii) any decrease of a Tax Refund to the disadvantage of one of the
Companies or any entity of the Purchaser’s Group following the Effective Date,
in each case if and to the extent that it is caused by a reverse effect
(Umkehreffekt) related to a decrease of a Pre-Effective Date Tax or an increase
of a Pre-Effective Date Tax Refund to be refunded by Purchaser under Section 9.5
(each such refundable decrease of Pre-Effective Date Tax or increase of Tax
Refund for purposes of this paragraph “Refundable Tax”), provided that (A) such
increase of Tax or decrease of Tax Refund is attributable to the relevant
Company or any entity of the Purchaser’s Group and (B) is assessed for or
otherwise related to a time period starting on or after the Effective Date and
ending on or before December 31, 2009. The maximum amount of a Purchaser’s Tax
Disadvantage is limited to the amount of the Refundable Tax to which it relates.
For the avoidance of doubt, the decrease of net operating losses available for
carry-forward as such does not constitute a Purchaser’s Tax Disadvantage (e.g.
shall not result in a Purchaser’s Tax Disadvantage if Purchaser is actually not
able to utilize the Tax loss carry-forward within the aforesaid period).

 

“Taxing Authority” means any governmental authority in charge of imposing,
collecting or administrating any Tax.

 

9.2 Tax Representations

 

Sellers represent to Purchaser in the form of an independent undertaking
(selbständigeverschuldensunabhängige Einstandspflicht in accordance with the
introduction of Section 5) that, as of the date hereof and, except for
representations expressly made only as of the date hereof, also as of the
Closing Date, except as otherwise disclosed in paragraph 9.2 of the Disclosure
Schedule,

 

68



--------------------------------------------------------------------------------

  (a) all Tax Returns required to be filed with any Taxing Authority by or on
behalf of Sellers or the Companies have been filed on a timely basis taking into
account any permitted extension and – to the Sellers’ Knowledge – in accordance
with applicable Tax laws (this representation shall not constitute a guarantee
for the existence of net operating losses available for carry-forward);

 

  (b) Sellers (with respect to matters that would affect the Bakelite Group) and
the Companies have timely paid when due or withheld, taking into account any
permitted extension, all Taxes which are shown as payable by them on any valid
and enforceable Tax assessment notice issued by any Taxing Authority or on any
Tax Return filed by them with any Taxing Authority or are otherwise due and
required to be paid by them under applicable Tax laws, in each case other than
Taxes contested in good faith and disclosed in paragraph 9.2 (b) of the
Disclosure Schedule;

 

  (c) no Company is involved in any extraordinary Tax audit or investigation
(other than regular Tax audits in the normal course of business) relating to the
Pre-Effective Date Period;

 

  (d) either (i) the respective Tax balance sheet of Bakelite as of the
Effective Date records each of the shares in subsidiaries at their acquisition
cost for Tax purposes, meaning that any former tax effective depreciation has
been added back in the respective balance sheets of the Effective Date or (ii)
such add-back of depreciations is or has to be taken into account in the Tax
balance sheet as of December 31, 2004 (e.g. take-over of the respective figures
accepted in a Tax audit); the representation in this paragraph (d) is also given
with respect to any Tax Returns to be filed by Sellers for any time following
Closing and, for the avoidance of doubt, shall not be qualified by any
disclosure herein, including in the Disclosure Schedule;

 

  (e) Section 8b (2) of the German Corporate Income Tax Code (KStG) would be
applicable to any transfer of the shares in any direct subsidiary of Bakelite if
Bakelite transferred such shares on the date hereof;

 

  (f) there are no binding rulings or written and binding agreements with any
Taxing Authority which will remain or become effective after the Effective Date.

 

9.3 Preparation of Tax Returns and Payment of Tax

 

  (a) In the period between the date hereof and up to and including the Closing
Date, Sellers shall prepare and file, and cause the Companies to prepare and
file, all Tax

 

69



--------------------------------------------------------------------------------

Returns required to be filed on an individual or consolidated basis by or on
behalf of any of them on or before the Closing Date and shall timely pay, or
cause to be timely paid, all Taxes when due and taking into account any
permitted extension of time.

 

  (b) Any Tax Return prepared in the period following the Closing Date relating
in whole or in part to the Pre-Effective Date Period shall be subject to the
review and prior written consent of Sellers, but only with respect to any
matters related to the Pre-Effective Date Period. Such consent of Sellers shall
not be unreasonably withheld. No such consent is required for a valuation of
shares which is in compliance with Section 9.2 (d). Purchaser shall ensure that
any Tax Return to be reviewed and approved by Sellers will be furnished to
Sellers not later than 15 Business Days prior to the due date of the relevant
Tax Return, taking into account any permitted extension of time. Sellers shall
be deemed to have given their consent to any Tax Return furnished to them for
their review and to all items or declarations contained therein if they had
failed to review such Tax Return and to provide their comments to Purchaser or
the relevant Company within ten Business Days following the receipt (Zugang)
thereof. If Sellers have provided any comments within such period of time, they
shall be deemed to have agreed to any other item or declaration contained in the
relevant Tax Return.

 

  (c) With respect to the VAT consolidation (umsatzsteuerliche Organschaft)
between Bakelite and the ultimate shareholder of Sellers, Purchaser shall
procure that copies of invoices for any deliveries and services provided, but
not yet invoiced, to Bakelite prior to the Closing Date are submitted to
Sellers, if they or the respective top entity of the VAT group can recover the
VAT connected to these deliveries or services in accordance with the German VAT
law. Purchaser shall cause Bakelite to grant Taxing Authorities access to the
original invoices, if and to the extent requested by the competent Taxing
Authority. In cases of inappropriate invoices, Purchaser shall, upon the request
of Sellers and at the expense of Sellers, reasonably cooperate with Sellers in
obtaining invoices that comply with Secs. 14 et seq. of the German VAT Act. Any
VAT reimbursement claim (Vorsteuererstattungsanspruch) in connection with such
deliveries and services, if the VAT underlying these deliveries and services is
recoverable pursuant to the German VAT law by Sellers or the respective top
entity of Sellers’ VAT group, including any subsequent corrections thereof,
shall be for the account of Sellers or their respective shareholders in
accordance with applicable law.

 

9.4 Tax Covenants

 

  (a) Purchaser shall not, and shall procure that after the Closing Date none of
the Companies will, unless any such action is compelled by mandatory law or any

 

70



--------------------------------------------------------------------------------

enforceable governmental order or approved by Sellers in writing or pursuant to
Section 9.3 (b), (i) change the exercise of any Tax election right in any Tax
Return related to any Pre-Effective Date Period, (ii) amend any Tax Return
related to the Pre-Effective Date Period, (iii) implement any acquisition
structure in connection with this Agreement or approve or implement any
restructuring with tax-wise retroactive effect prior to the Effective Date, (iv)
fail to comply with any holding periods or other period which may be relevant
for any Tax period prior to the Effective Date as specified per asset in Exhibit
9.4 (a), (v) change (other than by way of full termination) any inter-company
agreement being in effect within the Bakelite Group at the Closing Date with the
argument that such inter-company agreement did not meet the arm’s-length test in
the Pre-Effective Date Period or (vi) enter into any written agreement or
arrangement with any Taxing Authority, if in each case any such action (A) could
reasonably be expected to give rise to any Tax liability of Sellers or result in
any increase thereof or in the reduction of any Tax Asset of Sellers or (B) may
reasonably be expected to result in, or increases, any Tax indemnification
liability of Sellers under this Agreement, in each case under (A) or (B)
compared to the situation where such action is ignored. Purchaser shall in no
event terminate or challenge, and shall ensure that the Bakelite Group will not
terminate or challenge, any control or profit transfer agreement or tax
consolidation scheme with retroactive effect prior to January 1, 2005 (including
the control and profit transfer agreement with MGS Kunstharzprodukte GmbH prior
to January 1, 2006).

 

  (b) The Parties agree and shall procure that the RÜTGERS Group or direct or
indirect shareholders of Sellers or other related parties will not impose on the
Bakelite Group any intra-group charges for taxes on income (Steuerumlagen) or
VAT reconciliation (Umsatzsteuerausgleich), in each case payable after the
Closing Date.

 

  (c) Sellers shall not opt for VAT with respect to the Purchase Price or any
other consideration (or any portion thereof) payable by Purchaser under this
Agreement.

 

9.5 Tax Refunds

 

  (a) Purchaser shall reimburse to Sellers, as an additional portion of the
Purchase Price, an amount equal to any Pre-Effective Date Tax Refund actually
received (including by way of set-off) by one of the Companies or the
Purchaser’s Group but reduced by any Purchaser’s Tax Disadvantage.

 

  (b) Purchaser shall reimburse to Sellers, as an additional portion of the
Purchase Price, an amount equal to any Purchaser’s Tax Saving actually received
by one of the Companies or the Purchaser’s Group (also by way of set-off) after
the Closing

 

71



--------------------------------------------------------------------------------

       Date, including any Purchaser’s Tax Saving related to any additional
Pre-Effective Date Tax imposed on the Sellers or their parent companies (if head
of a Tax consolidation group) after the Effective Date in connection with any
Tax consolidation. A Purchaser’s Tax Saving stemming from a Tax loss
carry-forward is only at that point of time actually received if and to the
extent that the Tax loss carry-forward has actually reduced a Tax which
otherwise would have become due and payable.

 

  (c) Purchaser shall notify Sellers in writing of the receipt of any Tax Refund
or Purchaser’s Tax Saving referred to in this Section 9.5 and shall pay to
Sellers the amount of any such Tax Refunds or Purchaser’s Tax Saving which are
reimbursable to Sellers pursuant to this Section 9.5 within four weeks after the
final assessment or – if later – after the receipt of the respective Tax Refund
or Tax Saving.

 

  (d) Sellers shall only be entitled to request any payment under this Section
9.5 if (i) the aggregate amount of all Tax Refunds and Purchaser’s Tax Savings
which would otherwise have to be compensated by Purchaser pursuant to this
Section 9.5 and have not yet been requested by Sellers exceeds an amount of EUR
50,000 (in which case the entire amount shall be payable) or (ii) if the
respective amount would otherwise become time-barred under Section 8.5 (c). If
the amount requested by Sellers is fully paid, the threshold of EUR 50,000 shall
again be applicable for the next tranche which can be requested by Sellers.

 

  (e) Sellers’ claims under Section 9 shall exclusively be subject to, and
limited by, the provisions of this Section 9, unless any provision of this
Section 9 explicitly refers to any other provision of this Agreement or vice
versa.

 

  (f) Purchaser shall deliver to Sellers, until June 30 of each year, a
certificate by an international firm of public accountants (auditors) certifying
as to the amount of any Pre-Effective Date Tax Refunds, Purchaser’s Tax
Disadvantage and Purchaser’s Tax Savings, in each case as of the end of the
preceding fiscal year.

 

9.6 Tax Indemnification

 

  (a) Subject to the provisions contained in this Section 9 and the definition
of Losses in Section 8.1 (a), Sellers shall indemnify and hold harmless
Purchaser in respect of (i) any Pre-Effective Date Taxes (and any Losses related
thereto) owed and payable (including by way of off-set) – regardless of whether
arising from a breach of a Tax representation contained in Section 9.2 or from
any other reason - by any Company (or its legal successor) following the
Effective Date and (ii) any liability for Taxes – other than Pre-Effective Date
Taxes already indemnified

 

72



--------------------------------------------------------------------------------

       pursuant to Section 9.6 (a) (i) – (as well as any Losses relating
thereto) incurred by any Company (or its legal successor) arising from a breach
of a Tax representations contained in Section 9.2 (d), (e) or (f) (the Taxes and
Losses referred to in (i) and (ii) each being referred to herein as a “Tax
Loss”).

 

  (b) Sellers’ indemnification obligation under Section 9.6 (a) (i) shall apply
regardless of whether Purchaser or its representatives knew or could have known
of the relevant matter. With respect to Sellers’ liability for a breach of any
Tax representation pursuant to Section 9.6 (a) (ii), Section 8.3 shall apply.

 

  (c) Section 8.1 (d) shall apply with respect to any indemnification payment
made by Sellers pursuant to this Section 9.6. Sellers shall fulfill their
obligation to indemnify and hold harmless within 10 Business Days after having
received the demand and a copy of the respective document showing the obligation
to pay the respective Tax, in no event, however, earlier than five Business Days
prior to the due date of the respective Tax and provided that Sellers shall be
entitled to pay, at their own risk, the relevant Tax directly to the competent
Taxing Authority in the name and on behalf of the respective Company. The
Sellers’ indemnification obligation under this Section 9 shall include all
disadvantages of Purchaser and the Companies that result from Sellers’ failure
to fulfill their indemnification obligation in accordance with this Section 9.6.
For the avoidance of doubt, Sellers’ obligation to indemnify and hold harmless
Purchaser and the Companies includes in particular, without limitation, the
obligation to procure - if appropriate - adequate securities to the Taxing
Authority in order to obtain suspension of payment obligations (e.g. in Germany
Aussetzung der Vollziehung).

 

  (d) Purchaser shall only be entitled to request any indemnification payment
under this Section 9.6 if (i) the aggregate amount of all Tax Losses which would
otherwise be indemnifiable by Sellers pursuant to this Section 9.6 and has not
yet been requested by Purchaser exceeds an amount of EUR 50,000 (in which case
the entire amount shall be recoverable) or (ii) if the respective amount would
otherwise become time-barred under Section 8.5 (c). If the amount requested by
Purchaser is fully paid, the threshold of EUR 50,000 shall again be applicable
for the next tranche which can be requested by Purchaser.

 

  (e) Purchaser’s indemnity claims under Section 9 shall exclusively be subject
to, and limited by, the provisions of this Section 9, unless any provision of
this Section 9 explicitly refers to any other provision of this Agreement or
vice versa.

 

  (f) Sellers shall not be liable pursuant to this Section 9 to the extent that
the Tax Loss is attributable (i.e. would not have arisen without such
structuring change) to a change of the corporate structure of the Bakelite Group
(including by any transfer of a shareholding in Bakelite or any other Company)
after the Closing.

 

73



--------------------------------------------------------------------------------

9.7 Indemnification Procedures

 

  (a) If, after the Closing, any Taxing Authority informs Purchaser or any of
the Companies of a proposed audit, assessment, dispute or other circumstance
relating to any Tax for which Sellers are liable due to any tax consolidation
scheme (including the Organschaft with Bakelite) or with respect to which
Sellers may incur any liability under this Agreement, Purchaser shall notify
Sellers of such matter. Purchaser’s notice shall be given within 20 Business
Days after Purchaser or the relevant Company has received the relevant
information from the Taxing Authority, or at any earlier date if required to
enable Sellers to participate in any Tax audit or to review the relevant Tax
assessment within the applicable period available for an appeal or other legal
remedy. If Purchaser has reason to believe that a payment is to be made by
Sellers pursuant to Section 9.6, such notice shall include a reasonably detailed
description of the relevant facts, issues and amounts.

 

  (b) Purchaser agrees, and shall cause the relevant Company, (i) to give
Sellers the opportunity to participate in any audits, disputes, administrative,
judicial or other proceedings related to any Pre-Effective Date Tax, (ii) upon
Sellers’ request and at Sellers’ expense, to challenge and litigate any Tax
assessment or other decision of any Taxing Authority related to such
Pre-Effective Date Tax and (iii) to comply, at Sellers’ expense and to the
extent that any actions as instructed by Sellers are legally permissible, with
any reasonable written instructions given by Sellers in relation to the conduct
of the proceedings referred in (i) and (ii) above. Any non-written instruction
by Sellers shall be deemed to be a written instruction for the purpose of this
Section 9.7, if the instruction is contained in any written protocol of the
relevant meeting, conference or other conversation and such protocol has been
made available to, or prepared by, Purchaser, Bakelite or their relevant
representative (as set forth above). Any such instruction shall be given
reasonably in advance to the management board or managing directors (as the case
may be) of Bakelite or to any representative appointed by them in writing.
Seller’s rights under this paragraph (b) shall include, without limitation, the
right to determine in a reasonable manner whether or not any Company will
participate in any Tax amnesty with respect to any Pre-Effective Date Tax. In
all other respects, Sections 8.6 (b) through (c) shall apply to the defense
against any assessments or proceedings related to any Pre-Effective Date Tax.
Sellers may appoint, by written notice to Purchaser, a representative acting on
behalf of Sellers for the purpose of this Section 9.7 (b).

 

  (c) If and to the extent a Tax assessment, being appealable and deviating from
a Tax Return or tax charge agreed or deemed to be agreed by Sellers, becomes
binding and non-appealable and Purchaser has failed to provide the opportunity
to Sellers

 

74



--------------------------------------------------------------------------------

       to challenge or litigate the respective tax assessments, (i) Sellers
shall no longer be liable under Section 9.6 with respect to the binding and
non-appealable assessed Tax, and (ii) Purchaser shall indemnify Sellers from the
relevant Pre-Effective Date Tax imposed by any Taxing Authority on any Seller
(or any parent company of any Seller) as a result of the binding and
non-appealable assessment or proceeding except if and to the extent that
Purchaser proves that Purchaser’s failure did neither result in nor increase
Sellers’ indemnification obligation hereunder or Tax burden under the Tax
integration (as the case may be). If Purchaser fails to comply with any of its
obligations set forth in this Section 9.7, Sellers shall no longer be liable
under Section 9.6 with respect to the relevant Tax, and with respect to Taxes
payable by the Sellers under the Tax integration with Bakelite, Purchaser shall
indemnify Sellers from any Pre-Effective Date Taxes imposed by any Taxing
Authority on any Seller (or any parent company of any Seller) as a result of the
assessment or proceeding to which the respective obligation of Purchaser
relates, if and to the extent that Purchaser’s failure has resulted in or
increased Sellers’ indemnification obligation hereunder or Tax burden under the
Tax integration (as the case may be). The burden of proof as to whether
Purchaser’s failure as referred to in the preceding sentence caused such effects
shall be governed by applicable law (including any rules, if any, facilitating
any such proof – Beweiserleichterungen - available to Sellers). If no such proof
can be made, there shall be a rebuttable presumption (widerlegbare Vermutung)
that a portion of 10% of the Taxes which were the subject of the relevant
assessment or proceeding resulted from Purchaser’s failure if Purchaser’s
failure consisted in any of the following: (i) any acknowledgement towards
(other than with respect to actual facts, if the disclosure of such facts is
compelled by any applicable Tax law or by any Taxing Authority), or settlement
with, a Taxing Authority (provided, for the avoidance of doubt, that the first
sentence of this paragraph (c) shall apply if such acknowledgement or settlement
results in any tax assessment becoming final and non-appealable), (ii) any
material failure to comply with any written instruction (as set forth in
paragraph (b) above) given by Sellers in accordance with Section 9.7 (b) or
(iii) the failure, despite a prior written reasonable request made by Sellers,
to grant them access to documents, directors or employees relevant in connection
with the assessment or proceeding.

 

9.8 Cooperation on Tax Matters

 

Subject to the Parties’ obligations pursuant to the other provisions of this
Section 9, the Parties shall reasonably cooperate, and shall cause their
representatives to reasonably cooperate, at their own expense – unless otherwise
provided in Section 9.7 – (provided that any out-of-pocket expenses reasonably
incurred by Purchaser or the Companies in connection with such cooperation shall
be reimbursed by Sellers), with each other in connection with all Tax matters
relating to any Pre-Effective Date Period, including the

 

75



--------------------------------------------------------------------------------

preparation and filing of any Tax Return or the conducting of any audit,
investigation, dispute or appeal or any other communication with any Taxing
Authority. Cooperation between the Parties shall include (but shall not be
limited to) the providing and making available by Purchaser, upon reasonable
advance notice, at normal business hours and in a manner which does not
unreasonably interfere with the business operations of Purchaser and the
Companies, of all books, records and information, the assistance of all officers
and employees of the Companies and the making available by Purchaser or the
Companies of any premises for the purpose of any Tax audit of Sellers, to the
extent reasonably deemed necessary by Sellers in connection with such Tax
matters. The Parties shall further make available to any Taxing Authority, to
the extent required by law or requested by any Taxing Authority, all
information, records and documents relating to Tax liabilities or potential Tax
liabilities for all periods prior to or on the Closing Date, including the Tax
treatment and Tax structure of the transactions contemplated hereby, and all
materials of any kind (including opinions or other Tax Analysis) that are
provided to the Parties relating thereto, and shall preserve all relevant
information, records and documents until the expiration of any applicable
statute of limitations or extension thereof. The furnishing by Purchaser or any
Company to any Taxing Authority of any written information related to the
Companies which adversely affects Sellers’ Tax position or result in an increase
of any Tax indemnifiable by Sellers under this Agreement shall, unless the
information is to be delivered by mandatory law or any enforceable governmental
order, require the prior written consent of Sellers, which shall not be
unreasonably withheld. For the purpose of the preceding sentence, any
non-written consent by Sellers shall be deemed to be in writing, if the consent
is set forth in any protocol of the relevant meeting, conference or other
conversation and such protocol has been prepared, or confirmed in writing, by
Sellers.

 

Section 10

Environmental Matters

 

10.1 Definitions

 

The following terms as used in this Section 10 have the following meaning:

 

“Environment” means the air (including air within buildings and other natural or
manmade structures, whether above or below ground), surface and ground water,
land (including the soil, sediment or other terrestrial material), buildings,
constructions, or other assets (Sachgüter) and human beings (to the extent they
are affected by the above media).

 

76



--------------------------------------------------------------------------------

“Environmental Contamination” means any pollutants, contaminants, other
Hazardous Materials (as defined below) that are required to be investigated,
monitored, cleaned up, contained, indemnified or otherwise addressed pursuant to
any Environmental Law (as defined below) applicable at the location of the
property concerned;

 

“Environmental Law” means any (binding) law (including, without limitation,
statutory and common law), regulation or permit (including any technical
standards or standards of conduct applicable thereunder) relating to or imposing
liability for the protection of the Environment or of safety and health (limited
to safety and health issues caused by any emissions harmful to the Environment),
including laws relating to Hazardous Materials or emissions or the use,
handling, generation, manufacturing, distribution, collection, transportation,
storage, disposal, cleanup or release of Hazardous Materials, in each case as in
effect in the relevant jurisdiction on the Closing Date and as enforced and
interpreted by the competent authorities on such date.

 

“Environmental Loss” means any Loss (as defined in Section 8.1) arising from any
Environmental Matter (as defined below), including, without limitation, costs
and expenses in connection with remediation, investigation or monitoring of any
Environmental Contamination or compliance with any Environmental Law, limited,
however, to costs and expenses incurred after the Closing Date and excluding any
costs and expenses relating to routine maintenance operations in the ordinary
course of business and the monitoring measures specified in Exhibit 10.1 (1).

 

“Environmental Matter” means any matter relating to the protection, pollution or
contamination of the Environment, or the protection of safety and health from
any emissions harmful to the Environment, in each case caused by the Companies
or their legal predecessors or related to real estate, buildings or facilities
formerly or currently owned, possessed, or operated by the Companies or their
legal predecessors or properties to which Hazardous Materials were transported
for treatment, handling, storage or disposal by the Companies or their legal
predecessors, as well as the matters described in paragraph 10.2 (g) of the
Disclosure Schedule (CE labelling).

 

“Environmental Permit” means any Governmental Permit which is required by the
Bakelite Group for its operations under any applicable Environmental Law.

 

“Hazardous Materials” means dangerous substances as defined in Article 2
paragraph (2) of the European Community Council Directive 67/548 EEC, as amended
until the Effective Date, and any pollutants, contaminants or toxic substances
that are defined as such in any Environmental Law and cause a risk to the
Environment or human safety or health, except for any materials existing in the
Environment from natural causes.

 

“HPC Reports” mean the phase I environmental due diligence assessment reports
relating to the Companies, prepared by HPC Envirotec S.A., as listed in Exhibit
10.1 (2).

 

77



--------------------------------------------------------------------------------

“Duisburg Contamination” means any Environmental Contamination, which (i) is
existing as of the Closing Date, on the premises of Bakelite Group and RÜTGERS
Group in Duisburg-Meiderich/Germany (the “Duisburg-Meiderich Site”) and, to the
extent any Environmental Contamination has emanated or will emanate therefrom,
in the vicinity of the Duisburg-Meiderich Site or (ii) has arisen out of any
business operations on the Duisburg-Meiderich Site prior to the Closing Date, in
each case of soil, soil gas, liquid soil (Bodenlösung), groundwater and surface
water, including the Environmental Contamination described in Exhibit 10.1 (3).

 

10.2 Environmental Representations

 

Except as disclosed in paragraph 10.2 of the Disclosure Schedule, Sellers hereby
represent to Purchaser in the form of an independent undertaking, in accordance
with the rules set forth in the introduction to Section 5, that:

 

  (a) as of the date hereof, no Company has received any unresolved written or,
to Seller’s Knowledge, other notice or order from any governmental authority or
third party, and no administrative or governmental or private action, suit,
investigation or proceeding is pending and has been asserted or threatened in
writing or, to Seller’s Knowledge, otherwise against any Company which alleges a
violation of any Environmental Law or requires any investigation, monitoring,
clean-up, securing measure or other remedial action with respect to any
Environmental Contamination or any compensation payable in connection with
Environmental Contamination, the costs of which may reasonably be expected to
exceed EUR 25,000 in each case;

 

  (b) as of the date hereof and as of the Closing Date, each Company has
obtained all material Environmental Permits required for its operations (as
presently conducted) in accordance with all applicable Environmental Laws and
is, in all material respects, in compliance with the terms of such permits and
Environmental Laws, and, as of the date hereof, none of the Companies has
received any written or, to Seller’s Knowledge, other notice from any competent
governmental authority that such authority intends to cancel or revoke or
materially vary or modify (to their detriment) any Environmental Permit;

 

  (c) to Seller’s Knowledge, as of the date hereof and as of the Closing Date,
there is no spill, leakage, discharge, release, emission, injection, escape or
deposit of any Hazardous Substance on, into or from any of the properties
currently or formerly owned, leased or occupied by the Companies or their
predecessors or other properties to which the Companies or their predecessors
shipped or transported Hazardous Materials for treatment, handling, storage or
disposal (other than in

 

78



--------------------------------------------------------------------------------

accordance with applicable Environmental Law), which requires an investigation,
monitoring, clean-up, securing measure, containment or other measure to
eliminate or reduce Environmental Contamination or any indemnity payment by the
Companies under any Environmental Law, the costs of which exceed, in each case,
an amount of EUR 25,000 (other than any such matters disclosed in the HPC
Reports);

 

  (d) to Seller’s Knowledge, as of the date hereof, there is no reason to
believe that any Environmental Law which has been enacted and/or adopted in any
jurisdiction of the European Union but is not yet in effect will require the
relevant Company to materially restrict its current operations or make any
material investment (except for any matters reflected in any finance plan or
budget disclosed to Purchaser);

 

  (e) as of the date hereof and as of the Closing Date, Seller has delivered to
Purchaser copies of all environmental reports, investigations, studies, tests,
audits or other analyses conducted within a period of five years prior to
Closing Date of any Company with respect to any property currently or formerly
owned, possessed or operated by it, which are (i) made by any external
environmental consultant on behalf of the Companies with respect to any
property, plant or material facility owned or used by the Bakelite Group or (ii)
made by any such consultant or the Companies and which identify any material
liability under, or material violation of, any Environmental Law or other
liability or violation which could be reasonably expected to have a Material
Adverse Effect.

 

  (f) to Seller’s Knowledge, as of the date hereof and as of the Closing Date,
except as disclosed to Purchaser on the date hereof, the Companies and their
predecessors have not manufactured, used or distributed asbestos containing
products (excluding the use of asbestos in the construction of the plants and
buildings of the Companies and their predecessors).

 

For the purpose of determining the threshold amounts set forth in subparagraphs
(a) and (c), Environmental Matters arising from substantially the same facts,
subject matters or inter-related claims by any public authorities or third
parties shall be deemed to be a single case.

 

10.3 Environmental Indemnity

 

Subject to the provisions contained in this Section 10, Sellers shall pay to
Purchaser an amount equal to any Environmental Losses incurred by Purchaser or
the Companies which arise out of

 

  (a) a breach of any of the representations contained in Section 10.2; or

 

79



--------------------------------------------------------------------------------

  (b) the Duisburg Contamination, provided that any Environmental Contamination
identified within three years after the Closing on, or in the vicinity of, the
Duisburg Meiderich Site shall be rebuttably presumed (widerlegbare Vermutung) to
have existed prior to the Closing Date; or

 

  (c) any Environmental Contamination (other than the matters covered in
Sections 10.3 (b), (d), (e) and (f) herein or the shallow zone soil and
groundwater contamination at the Solbiate site described in paragraph 10.3 (c)
of the Disclosure Schedule) which, prior to or on the Closing Date, has existed
or is existing on, at, under or emanating from any property owned, possessed or
operated by the Companies on the Closing Date; any Environmental Matters, as
existing on the Closing Date, which are identified in paragraph 10.2 (a), (b)
and (g) of the Disclosure Schedule; or

 

  (d) any Environmental Contamination affecting (i) any property formerly owned,
leased or occupied by any Company (or its legal predecessors) or (ii) any
property to which Hazardous Materials have been shipped or transported by any
Company (or its legal predecessor) for treatment, handling, storage or disposal
prior to the Closing Date; or

 

  (e) the manufacture, distribution or use of asbestos-containing products
(excluding, for the purpose of this Section 10.3 (e) only, the use of asbestos
in the construction of the plants and buildings of the Companies and their
predecessors) by any of the Companies or their predecessors prior to the Closing
Date; or

 

  (f) any asbestos-related claims listed in paragraph 10.3 (f) of the Disclosure
Schedule,

 

provided that, with respect to Section 10.3 (b) – (d) (without prejudice to
Sellers’ rights under Section 10.6 with respect to any matters referred to in
Section 10.3 (a) – (f)), Purchaser or the relevant Company is required pursuant
to any Environmental Law to remedy the matter (including, without limitation,
investigation, monitoring, clean up, securing measure, measure to eliminate or
reduce, containment, dumping of excavated earth) or to pay compensation or
damages to any third party by a final and binding or enforceable decision or
order of a court or public authority or prompt remediation is required pursuant
to any Environmental Law or the respective remedial action or the payment of
compensation or damages has been agreed to by Sellers (provided that Sellers
shall not unreasonably withhold their consent to any settlement agreement with
any public authority on terms and conditions requested by the authority in
accordance with applicable law).

 

80



--------------------------------------------------------------------------------

In connection with the remediation of any Environmental Contamination,
Environmental Loss under Section 10.3 (a) through (d) shall include only the
lowest cost alternative methods and scope of work, consistent with the relevant
decision of the competent public authority or court decision or settlement and
applicable Environmental Law in effect as of the date of such remedial action;
provided that such methods and scope of work are also consistent with
Purchaser’s reasonable business use of the affected property.

 

10.4 Exclusion of Sellers’ Liability

 

Sellers shall not be liable for any Environmental Loss pursuant to Section 10.3
to the extent that:

 

  (a) the Environmental Loss could reasonably have been avoided or mitigated by
the Purchaser or the relevant Company, including by applying reasonably
available environmental and safety measures (in accordance with applicable laws
and past practice), after the Closing Date;

 

  (b) the procedures referred to in Section 10.6 have not been materially
complied with by Purchaser in connection with the relevant Environmental Matter,
except to the extent that Purchaser proves that Sellers were not prejudiced
thereby;

 

  (c) the Environmental Loss is increased by (i) a sale or lease after the
Closing Date of any property or portion thereof without the compliance by
Purchaser with the obligation under Section 13.5 (b), (ii) a shut-down of a
plant or significant portion thereof, with the effect that no substantial
industrial operations will remain on the relevant site (a “Plant Shut-down”) (in
each case except with (A) respect to the Duisburg-Meiderich Site, subject to the
requirements set forth below, or (B) the other sites previously disclosed to
Purchaser, (iii) a change of use to a non-industrial use or any expansion or
construction activities (other than repairs or expansions of existing buildings
or structures or construction of new buildings or structures for a reasonable
business purpose, provided that Section 10.4 (a) is complied with), or (iv) a
notification of the relevant Environmental Contamination or other Environmental
Matter to any competent authority or other third party or an investigation on
the property (in each case except as required under any law including in
connection with the actions set forth in clause (i), (ii) or (iii)).

 

With respect to Environmental Losses resulting from a Plant Shut-down
implemented by Bakelite (or its successor) at the Duisburg-Meiderich Site after
the Closing Date, Sellers’ liability for any Environmental Losses resulting from
such Plant Shut-down shall not be excluded pursuant to paragraph (c) (ii) above
if (i) Purchaser has notified Sellers of the contemplated Plant Shut-down at
least 12 months in advance and (ii) Purchaser procures that Bakelite (or its
successor) transfers the portion of the Duisburg-Meiderich Site, if

 

81



--------------------------------------------------------------------------------

owned by it on the Closing Date, to Sellers (or their designee) for no
consideration. For the avoidance of doubt, any shut-down costs other than those
resulting from Environmental Contamination shall be borne by Purchaser. Any
notarial and other fees and any real estate transfer tax arising out of the
transfer of the site to Sellers (or their designee) shall be borne by the
Sellers (or their respective designee).

 

10.5 Limitations

 

  (a) Sellers’ liability under Section 10.3 (c) shall (if or to the extent it
exceeds any applicable thresholds and deductibles pursuant to Section 8.1 (a))
be limited to 90% of the Environmental Losses. However, as soon as and to the
extent that the 10% co-payments by Purchaser and the Bakelite Group pursuant to
this Section 10.5 (a) would exceed to EUR 2,000,000 in the aggregate, Sellers
shall (subject to any other limitations set forth in this Agreement) be liable
for 100% of all such Environmental Losses, so that the aggregate maximum amount
of Purchaser’s co-payments under this Section 10.5 (a) shall be limited to EUR
2,000,000.

 

  (b) Purchaser’s claims under this Section 10 shall be time-barred in
accordance with Section 8.5.

 

10.6 Indemnification Procedures

 

  (a) If Purchaser or any of the Companies becomes aware of any facts which may
give rise to an indemnification claim with respect to any Environmental Matter,
Purchaser shall in reasonable time (including reasonable efforts to give
substantially contemporaneous notice as required vis-à-vis the authorities), but
no later than within one month, inform Sellers thereof in accordance with
Section 8.6 (a). Section 8.6 (b) and (c) shall apply to the defense against any
actions, claims, demands or proceedings asserted or announced by any third party
(including any governmental authority). In addition, (i) Sellers shall be
entitled to appoint, at their expense, any environmental experts and consultants
retained by the Companies in connection with any such Environmental Matter and
(ii) Purchaser shall give Sellers and any environmental expert retained by
Sellers the opportunity to investigate any property owned or occupied by
Purchaser or any Company (including the taking of soil samples), provided
reasonable advance notice is given to Purchaser and access occurs at reasonable
times and without unreasonable interference to Purchaser’s business operations.
Any existing agreements between any entities of the RÜTGERS Group and the
Bakelite Group as referred to in items no. 10 of paragraph 5.10 of the
Disclosure Schedule to the extent that they relate to procedures in connection
with any Environmental Matter

 

82



--------------------------------------------------------------------------------

shall not be affected by this Section 10.6, and Purchaser shall ensure that
Bakelite will comply with the terms and conditions of such agreements. However,

 

  (i) with respect to the portion of the Duisburg-Meiderich Site used by
Bakelite, any contacts with the authorities by RÜTGERS shall be reasonably
coordinated with Purchaser or Bakelite and any measures (Maßnahmen, as defined
in the Altlastenmanagementvereinbarung of December 29, 2003, taken by RÜTGERS in
accordance with clause 1.5 of such agreement shall be subject to the prior
written consent of Purchaser, which shall not be unreasonably withheld;

 

  (ii) the ultimate decision right of RÜTGERS pursuant to clause 1.7 of such
agreement shall be limited to actions affecting the environmental situation
outside the portion of the Duisburg-Meiderich Site used by Bakelite; the consent
of RÜTGERS shall not be unreasonably withheld in such situations, it being
understood that in no event actions that reasonably would be expected to result
in a liability of RÜTGERS of EUR 150,000 or less shall entitle RÜTGERS to
withhold its consent; and

 

  (iii) the compliance or non-compliance with the procedures contained in the
Altlastenmanagementvereinbarung shall not affect any claims of Purchaser under
this Agreement, and shall not give rise to any additional claims against
Purchaser under this Agreement (in addition to claims for breach of any
obligations under the Altlastenmanagementvereinbarung), unless expressly set
forth in this Agreement.

 

  (b) In the event that (i) any public authority or third party seeks to impose
any liability upon Purchaser or the Company in connection with any Environmental
Matter for which Sellers’ would be liable under Section 10.3, (ii) Sellers do
not elect to defend such request or claim after having been informed of the
relevant matter in accordance with Section 10.6 (a), and (iii) Purchaser or the
relevant Company successfully defends such request or claim, Sellers shall
reimburse Purchaser or the Company from any reasonable attorneys’ fees (which,
for the avoidance of doubt, shall not be limited to fees according to the
Rechtsanwaltsvergütungsgesetz) and out-of-pocket expenses reasonably incurred in
connection with the defense.

 

10.7 Additional Rights and Remedies; Counter-Indemnity

 

  (a) The Parties agree, and shall procure, that the responsibility of Sellers,
Purchaser and the Bakelite Group with respect to Environmental Matters existing
on or prior to the Closing Date (including Environmental Losses in connection
with Duisburg

 

83



--------------------------------------------------------------------------------

Contamination) shall be exclusively governed by this Agreement and that, except
for Purchaser’s and Sellers’ claims expressly set forth in this Section 10, no
Environmental Matters existing on or prior to the Closing Date shall give rise
to any claims by Purchaser or any entity of the Bakelite Group against any
member of the RÜTGERS Group or to any claim by Seller or any member of the
RÜTGERS Group against Purchaser or any entity of the Bakelite Group based on
whatever legal reason (including any oral or written agreements). Any claims
pursuant to Section 24 (2) of the German Federal Soil Protection Act
(Bundes-Bodenschutzgesetz) and any similar statutory claims under the laws of
any other jurisdiction relating to any Environmental Matter existing on or prior
to the Closing Date shall be excluded. For the avoidance of doubt, any claims of
the Companies against any member of the RÜTGERS Group or of the RÜTGERS Group
against the Companies under any agreements between the Companies and the RÜTGERS
Group (other than those terminated in accordance with Section 7.10 (f)) shall be
unaffected by this agreement after expiration of the time limitations set forth
in Section 8.5.

 

  (b) Purchaser shall indemnify and hold harmless Sellers and any other members
of the RÜTGERS Group from any liability relating to any Environmental Matters
existing prior the the Closing Date and arising out of any direct or indirect
shareholding in any Company (under any “piercing the corporate veil” concept,
Durchgriffshaftung or the like), except to the extent Sellers have to indemnify
Purchaser and the Companies with respect to such Environmental Matters pursuant
to this Agreement.

 

Section 11

Other Indemnifications

 

11.1 Bozzetto Agreement

 

On December 5, 2003, Bakelite Italia S.p.A., RÜTGERS and Italian Private Equity
Fund IV L.P. entered into an Agreement for the Purchase and Sale of Stock
regarding 100% of the capital stock of Giovanni Bozzetto S.p.A. (the “Bozzetto
Agreement”). The transaction contemplated by the Bozzetto Agreement was
consummated on February 26, 2004; on that day, the full purchase price payable
by the purchasers of the Bozzetto group was paid to Bakelite Italia S.p.A.
Sellers shall procure that, prior to the Closing, Bakelite Italia S.p.A. will
transfer and assign at no consideration due from Bakelite Italia S.p.A. to
RÜTGERS, and RÜTGERS will acquire and assume, the Bozzetto Agreement, including
all rights, obligations and liabilities of Bakelite Italia S.p.A.
thereunder,except for any agreements relating to supplies and services between
any members of the Bozzetto group

 

84



--------------------------------------------------------------------------------

and the Bakelite Group, as set forth or referred to in the Bozzetto Agreement,
and provided that RÜTGERS will, upon request of Purchaser, provide the Bakelite
Group, through a suitable arrangement mutually agreed upon, with the benefits of
the environmental counterindemnity set forth in Section 11.3.5 of the Bozzetto
Agreement to the extent relating to any claims raised against any entity of the
Bakelite Group, so that the Bakelite Group is put in the same position it would
be in if the rights under the counter-indemnity had (to such extent) remained
with Bakelite Italia S.p.A.. RÜTGERS shall indemnify and hold harmless Bakelite
Italia S.p.A. from all obligations and liabilities arising under the Bozzetto
Agreement which will be assumed by RÜTGERS in accordance with this Section 11.1.

 

11.2 Pension Obligations

 

  (a) Sellers shall indemnify and hold harmless Purchaser from 90% of any
liability or obligation arising under any of the Pension Arrangements of
Bakelite or InfraTec Duisburg GmbH as a result of any inaccuracy of the Pension
Plan Classification or as a result of the invalidity or unenforceability of any
of the stated terms and conditions of such Pension Arrangements.

 

  (b) Sellers shall indemnify and hold harmless the Purchaser from any pension
obligations due and payable after December 31, 2003, assumed by Bakelite under
the contribution agreement (Einbringungsvertrag) dated June 19, 1995 vis-à-vis
those persons who were pensioners of the so-called Duroplast business at the
time the Duroplast business was so contributed to Bakelite (the “Duroplast
Pensioners”).

 

  (c) Sellers shall indemnify and hold harmless the Purchaser from any pension
obligations due and payable after December 31, 2003, assumed by Bakelite under a
certain administration agreement with VFT AG (now Rütgers Chemicals AG) (Vertrag
über die Übernahme der Bewirtschaftung und Verwaltung des Werkes Meiderich durch
Bakelite AG von VFT AG und über die Verrechnung von Kosten von Infrastruktur,
Versorgung und Dienstleistungen) dated June 16, 1997, confirmed in an agreement
between Bakelite and VFT AG dated June 20/August 31, 2000
(Personalkostenvertrag), vis-à-vis certain former employees of VFT (“VFT
Pensioners”) and certain former employees and pensioners of Rütgerswerke AG
(“Chemistry Pensioners”).

 

11.3 Biodiesel Agreement

 

The Parties are aware that Bakelite Italia S.p.A. has entered into an agreement,
dated April 28, 2004, regarding the sale of its Biodiesel business (the
“Biodiesel Agreement”). The transaction contemplated by the Biodiesel Agreement
has not been consummated on the date hereof. If such transaction is consummated
prior to the Closing Date,

 

85



--------------------------------------------------------------------------------

  (a) any payments to be made by the acquiror of the Biodiesel business shall be
for the account and benefit of Sellers (except to the extent that such payments
result in an adjustment of the Purchase Price pursuant to Section 2.1);

 

  (b) Sellers shall indemnify and hold harmless Purchaser from all monetary
obligations under any covenants or undertakings to be performed prior to the
Closing Date or any representations, warranties and indemnities or purchase
price reductions claims under the Biodiesel Agreement, other than indemnity
obligations arising out of any actions or omissions by any entity of the
Bakelite Group or the Purchaser’s Group after the Closing Date; and

 

  (c) Sellers represent to Purchaser (stehen im Sinne eines
verschuldensunabhängigen Einstandspflicht dafür ein) that the terms and
conditions of the existing supply or services agreements between Bakelite Italia
S.p.A. and the Biodiesel business or its owner are on arm’s length terms and, in
particular, the consideration payable by or to Bakelite Italia S.p.A. thereunder
has not been increased or decreased (as the case may be) in connection with the
agreement on the purchase price received by Bakelite Italia S.p.A. for the
Biodiesel business and shall, in the case of any inaccuracy of this
representation, indemnify and hold harmless Purchaser accordingly (subject to
any limitations set forth in Section 8).

 

In the event that the transaction contemplated by the Biodiesel Agreement has
not been consummated prior to the Closing Date, Sellers shall procure that the
Biodiesel Agreement and all other agreements related thereto shall be terminated
and Sellers shall indemnify Purchaser’s Group and Bakelite for any losses under
such agreements.

 

11.4 Sole Shareholder Declaration Bakelite Ibérica S.A.

 

Sellers shall indemnify and hold harmless Purchaser from all Losses incurred by
the Bakelite Group arising out of or in connection with the failure of Bakelite
Ibérica S.A. to file, as required under Spanish law, a sole shareholder
declaration (declaratión de unipersonalidad) with the competent mercantile
register in time following the acquisition by Bakelite of the outstanding shares
in Bakelite Ibérica S.A. from Mr. Eduardo Iglesias Fernández-Berridi on March
15, 2004.

 

86



--------------------------------------------------------------------------------

Section 12

Joint and Several Liability

 

12.1 Purchaser’s Parent hereby assumes the joint and several liability for all
obligations of Purchaser pursuant to this Agreement, except for the
environmental counter-indemnity contained in Section 10.7 (b).

 

12.2 RÜTGERS hereby assumes the joint and several liability for all obligations
of RÜTGERS Bakelite pursuant to this Agreement.

 

Section 13

Miscellaneous

 

13.1 Notices

 

All notices, requests and other communications hereunder shall be made in
writing in the English language and delivered by hand, by courier or by telefax
(provided that the telecopy is promptly confirmed in writing) to the person at
the address set forth below, or such other address as may be designated by the
respective Party to the other Parties in the same manner:

 

To Sellers:

 

RÜTGERS Aktiengesellschaft

Attn. General Counsel

Rellinghauser Straße 3

D-45128 Essen

Telefax: +49 (0) 201-177-2114

 

with a copy to:

 

Hengeler Mueller

Attn. Dr. Maximilian Schiessl / Dr. Wolfgang Meyer-Sparenberg

Benrather Straße 18-20

D-40213 Düsseldorf

Telefax: +49 (0) 211-83 04-7147

 

87



--------------------------------------------------------------------------------

To Purchaser or Purchaser’s Parent:

 

Borden Chemical, Inc.

180 East Broad Street

Columbus, Ohio 43215

USA

Attn.: Nancy G. Brown

  V.P. & General Counsel

Fax.: 001-614-225-2014

 

with a copy to:

 

Apollo Management, LP

9 West 57th Street

43rd Floor

New York, New York 10019

USA

Attn.: Scott Kleinman

Fax: 001-212-515-3288

 

O’Melveny & Myers LLP

Attn. Adam K. Weinstein, Esq.

7 Times Square

USA-New York, New York 10036

Telefax: +001 (212) 408-2420

 

and to:

 

Freshfields Bruckhaus Deringer

Attn. Dr. Nils M. Koffka

Alsterarkaden 27

D-20354 Hamburg

Telefax: +49 (0) 40 36 90 63 02 40

 

13.2 Public Disclosure, Confidentiality

 

No Party shall make any press release or similar public announcement with
respect to this Agreement, and each Party shall keep confidential and not
disclose to any third party the contents of this Agreement and any confidential
information regarding the other Party disclosed to it in connection with this
Agreement or its implementation, except as expressly agreed upon with the other
Party in writing and except as may be required (i) in order to fulfill the
conditions to Closing set forth in Section 4.2 or (ii) under any financing
document of any member of the Purchaser´s Group or any of its affiliates or
(iii) to comply with the requirements of any applicable laws or the rules and
regulations of any stock exchange upon which any securities of the relevant
Party or any of its (direct

 

88



--------------------------------------------------------------------------------

or indirect) shareholders are listed. Sellers hereby release the advisors of the
Purchaser’s Group from any obligation not to disclose to the Purchaser’s Group
any confidential information relating to the Bakelite Group which has been
provided to such advisers on a counsel-to-counsel or similar basis, without
prejudice to Section 13.4 (b) and any other confidentiality obligations of the
advisors under applicable law or any confidentiality agreement.

 

13.3 Costs and Expenses

 

  (a) All transfer taxes (including real estate transfer taxes), stamp duties,
fees (including notarial fees), registration duties or other charges in
connection with any regulatory requirements (including merger control
proceedings) and other charges and costs payable in connection with the
execution of this Agreement and the implementation of the transactions
contemplated hereby shall be borne by Purchaser.

 

  (b) Except as expressly otherwise provided herein, each Party shall pay its
own expenses, including the costs of its advisors, incurred in connection with
this Agreement.

 

13.4 Binding Effect; Entire Agreement; Amendments and Waivers

 

  (a) This Agreement (and any provision hereof) shall not be binding until it
has been duly signed and delivered by the Parties.

 

  (b) This Agreement and its Exhibits contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings with respect thereto, except for the
Confidentiality Agreement dated February 17, 2004 which will remain in full
force and effect until the Closing Date (and, with respect to business or trade
secrets of Sellers or other members of the RÜTGERS Group, for the time period
stated therein) or, if this Agreement is terminated pursuant to Section 4.2 (e),
beyond the date of such termination, as set forth in Section 4.2 (e).

 

  (c) This Agreement or any provision hereof (including this Section 13.4) may
be amended, terminated or waived only (i) by written instrument executed by the
Parties or (ii) by notarized deed, if required by law, provided that such
instrument or deed explicitly refers to this Agreement.

 

89



--------------------------------------------------------------------------------

13.5 Assignments; Third Party Beneficiaries

 

  (a) Except as expressly set forth in this Agreement, no Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other Party. Purchaser may, however,
assign any of its rights or obligations under this Agreement to any direct or
indirect subsidiary of Purchaser or to any of its lenders, provided that no such
assignment shall relieve Purchaser of any of its obligations hereunder.
Purchaser shall, however, be entitled to assign all rights arising out of this
Agreement in the event that the Sold Shares or the entire or substantially the
entire Business are sold to a third party.

 

  (b) If Purchaser transfers any controlling shareholding in Bakelite AG or any
property of the Bakelite Group or any of Purchaser’s rights under this Agreement
(pursuant to Section 13.5 (a)) to any third party other than for purposes of
granting security interests, collateral or the like, Purchaser shall ensure that
such third party assumes the obligations set forth or referred to in Sections
7.9 (b), 7.10 (d), 8.6, 9.4, 9.7, 9.8 and 10.6 (a) of this Agreement, to the
extent that such obligations relate to the relevant business or asset. Purchaser
shall remain jointly and severally liable to Sellers with respect to the due
fulfillment of any such obligations by the relevant third party.

 

  (c) Neither this Agreement nor any provision contained in this Agreement is
intended to confer any rights or remedies upon any person or entity other than
the Parties.

 

  (d) Purchaser shall be permitted to transfer its rights and obligations under
this Agreement to a third party, incorporated as a newly established limited
liability company (GmbH) under the laws of Germany, (any such third party
referred to as “NewCo 2”) prior to Closing, provided however, that all shares in
NewCo 2 shall be (directly or indirectly) owned by Purchaser’s Parent. In the
case of such transfer, NewCo2 shall be treated as if it (and not Purchaser) had
signed this Agreement in the first place and, for the avoidance of doubt, any
reference to Purchaser throughout this Agreement (except for this Section 13.5
(d)) shall be deemed a reference to NewCo 2 in case of such transfer.

 

13.6 Governing Law; Jurisdiction; Service of Process

 

  (a) This Agreement shall be governed by, and construed in accordance with, the
laws of Germany (excluding conflict of laws rules).

 

  (b) Any dispute arising out of or relating to this Agreement, or the validity
thereof, shall be exclusively settled in the district court (Landgericht) of
Frankfurt am

 

90



--------------------------------------------------------------------------------

Main/Germany (as competent court of first instance with the meaning of the
Section 38 of the German Civil Procedure Act – ZPO).

 

13.7 Interpretation

 

  (a) The headings of the sections and subsections in this Agreement and its
Exhibits are for convenience purposes only and shall not affect the
interpretation of any of the provisions hereof or of any Exhibit.

 

  (b) Terms to which a German translation has been added shall be interpreted as
having the meaning assigned to them by the German translation.

 

  (c) The term “affiliated company” shall have the meaning assigned to it in
Section 15 of the German Stock Corporation Act (verbundenes Unternehmen).

 

  (d) For the purpose of any disclosure thresholds or the like in any
representations contained in this Agreement, any reference to Euros (EUR) shall
include the equivalent in any foreign currency at the exchange rate officially
determined by Deutsche Bank AG in Frankfurt am Main at 12 a.m. German time on
the date hereof for the exchange of the relevant foreign currency into Euros.

 

  (e) Words such as “hereof”, “herein” or “hereunder” refer (unless otherwise
required by the context) to this Agreement as a whole and not to a specific
provision of this Agreement. The term “including” shall mean “including, without
limitation”.

 

  (f) For the purpose of this Agreement, a “Business Day” shall be any day other
than a Saturday, Sunday or other day on which banks in Essen/Germany are
generally closed.

 

  (g) The Exhibits to this Agreement are an integral part of this Agreement and
any reference to this Agreement includes this Agreement and the Exhibits as a
whole.

 

  (h) The fact that a matter has been disclosed in the Disclosure Schedule (or
any other Exhibit hereto) shall not be used to construe the extent of the
required disclosure (including any standard of materiality) pursuant to the
relevant representation or other provision of this Agreement.

 

13.8 Severability

 

Should any provision of this Agreement, or any provision incorporated into this
Agreement in the future, be or become invalid or unenforceable, the validity or
enforceability

 

91



--------------------------------------------------------------------------------

of the other provisions of this Agreement shall not be affected thereby. The
invalid or unenforceable provision shall be deemed to be substituted by a
suitable and equitable provision which, to the extent legally permissible, comes
as close as possible to the intent and purpose of the invalid or unenforceable
provision. The same shall apply: (i) if the Parties have, unintentionally,
failed to address a certain matter in this Agreement (Regelungslücke); in this
case a suitable and equitable provision shall be deemed to have been agreed upon
which comes as close as possible to what the Parties, in the light of the intent
and purpose of this Agreement, would have agreed upon if they had considered the
matter; or (ii) if any provision of this Agreement (including Section 7.6) is
invalid because of the scope of any time period or performance stipulated
herein; in this case a legally permissible time period or performance shall be
deemed to have been agreed which comes as close as possible to the stipulated
time period or performance.

 

13.9 Definitions

 

This Section 13.9 sets forth a list of certain capitalized terms used in this
Agreement, indicating the sections where such terms are defined or containing a
definition thereof. Terms defined in the singular have a comparable meaning when
used in the plural, and vice versa.

 

2004 Normalized EBITDA

  

Exhibit 2.1

Accounting Firm

  

Section 3.4 (a)

Accounting Principles

  

Section 3.2

Acquisition Proposal

  

Section 4.2 (f) (ii)

Agreement

  

Introductory paragraph

Bakelite

  

Introductory paragraph

Bakelite Group

  

Recitals, paragraph 2

Bakelite Intellectual Property Rights

  

Section 5.6 (b)

Bid Value

  

Section 2.1 (i)

Biodiesel Agreement

  

Section 11.3

Bozzetto Agreement

  

Section 11.1

BU EP

  

Recitals, paragraph 2

BU PF

  

Recitals, paragraph 2

Business

  

Recitals, paragraph 2

Business Day

  

Section 13.7 (f)

Business Unit

  

Recitals, paragraph 2

Chemistry Pensioners

  

Section 11.2 (c)

Claim Addressee

  

Section 8.6 (b)

Closing

  

Section 4.1

Closing Certificate

  

Section 3.1

Closing Date

  

Section 4.1

 

92



--------------------------------------------------------------------------------

Closing Date Inter-Group Debt

  

Section 2.2

Commitment Letters

  

Section 4.2 (c) (iv)

Commitments

  

Section 4.3 (c)

Companies, Company

  

Recitals, paragraph 2

Director

  

Section 5.15

Disclosure Schedule

  

Section 5, first paragraph

Duisburg-Meiderich Site

  

Section 10.1

Duisburg Off-Site Losses

  

Section 10.1

Duisburg On-Site Losses

  

Section 10.1

Duisburg Contamination

  

Section 10.1

Duroplast Pensioners

  

Section 11.2 (b)

EBITDA

  

Section 4.2 (c) (iii)

EBITDA Reduction Amount

  

Section 4.3 (c)

Effective Date

  

Section 1.1

Effective Date Cash

  

Section 2.1

Effective Date Certificate

  

Section 3.1

Effective Date Financial Debt

  

Section 2.1

Effective Date Financial Statements

  

Section 3.1

Effective Date Working Capital

  

Section 2.1

Environment

  

Section 10.1

Environmental Contamination

  

Section 10.1

Environmental Law

  

Section 10.1

Environmental Loss

  

Section 10.1

Environmental Matter

  

Section 10.1

Environmental Permit

  

Section 10.1

ERISA

  

Section 5.9 (d)

Exit Tax Group Agreement

  

Section 9.4 (b)

Governmental Authorizations

  

Section 4.3 (f)

Governmental Permits

  

Section 5.7 (a)

Hazardous Materials

  

Section 10.1

HPC Reports

  

Section 10.1

IMA Committee

  

Section 4.2 (b)

Indemnified Party

  

Section 8.6 (b)

Indemnifying Party

  

Section 8.6 (b)

Information Technology

  

Section 5.6 (i)

Initial Payment Amount

  

Section 2.2

IT Agreements

  

Section 5.6 (j)

Intellectual Property Rights

  

Section 5.6 (a)

June 30, 2004 Financial Statements

  

Section 5.4 (b)

Key Employees

  

Section 5.9 (c) (i)

Liquid Assets

  

Section 2.1

Losses

  

Section 8.1 (a)

 

93



--------------------------------------------------------------------------------

Material Adverse Effect

  

Section 5, third paragraph

Material Agreements

  

Section 5.10 (a)

NewCo 2

  

Section 13.5 (d)

Parties, Party

  

Recitals

Pension Arrangements

  

Section 5.9 (e)

Pension Plan Classification

  

Section 5.9 (e)

Plant Shut-Down

  

Section 10.4 (c)

Pre-Effective Date Period

  

Section 9.1

Pre-Effective Date Tax

  

Section 9.1

Pre-Effective Date Tax Refund

  

Section 9.1

Properties

  

Section 5.5 (c)

Purchase Price

  

Section 2.1

Purchaser

  

Introductory paragraph

Purchaser’s Group

  

Recitals, paragraph 3

Purchaser’s Tax Disadvantage

  

Section 9.1

Purchaser’s Tax Saving

  

Section 9.1

Purchaser’s Parent

  

Introductory paragraph

PwC

  

Section 3.1

Reference Financial Statements

  

Section 3.2

Refundable Tax

  

Section 9.1

RÜTGERS

  

Introductory paragraph

RÜTGERS Bakelite

  

Introductory paragraph

RÜTGERS Group

  

Recitals, paragraph 3

SEC

  

Section 7.11

Seller, Sellers

  

Introductory paragraph

Sellers’ Accountant

  

Section 3.1

Sellers’ Guarantees

  

Section 7.4

Sellers’ Knowledge

  

Section 5, second paragraph

Sellers’ Marks

  

Section 7.8 (b)

Shares

  

Section 5.2 (a)

Sold Shares

  

Section 1.1

State Aids

  

Section 5.7 (c)

Tax

  

Section 9.1

Tax Asset

  

Section 9.1

Tax Loss

  

Section 9.6 (a)

Tax Refund

  

Section 9.1

Tax Return

  

Section 9.1

Tax Saving

  

Section 9.1

Taxing Authority

  

Section 9.1

Third-Party Claim

  

Section 8.6 (b)

Trapped Cash

  

Section 2.1

US Financial Statements

  

Section 7.11

 

94



--------------------------------------------------------------------------------

US GAAP    Section 7.11 VFT Pensioners    Section 11.2 (c)

 

Düsseldorf, October 6, 2004

 

RÜTGERS AG   National Borden Chemical Germany GmbH

/s/ CLEMENS HERBERG

--------------------------------------------------------------------------------

 

/s/ CHRISTIAN ULRICH WOLF

--------------------------------------------------------------------------------

By: Clemens Herberg   By: Christian Ulrich Wolf Attorney-in-fact  
Attorney-in-fact

 

RÜTGERS Bakelite Projekt GmbH   Borden Chemical Inc.

/s/ JENS-UWE HERRMANN

--------------------------------------------------------------------------------

 

/s/ JOCHEN ELLROTT

--------------------------------------------------------------------------------

By: Jens-Uwe Herrmann   By: Jochen Ellrott Attorney-in-fact   Attorney-in-fact

 

95